Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 1 of 132




               Exhibit B
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 2 of 132
                                                                                 CONFORMED COPY




                                    BSG RESOURCES LIMITED


                                                    and


                                               VALE S.A.


                    _______________________________________________


                        JOINT VENTURE FRAMEWORK AGREEMENT

                    _______________________________________________




                                          Dated: 30 April 2010




This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and
between BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 3 of 132




                                                TABLE OF CONTENTS


                                                                                                                                     Page

Section 1.       Definitions; Interpretation ........................................................................................2

1.1              Definitions................................................................................................................2
1.2              Sections and Schedules ............................................................................................2
1.3              Headings ..................................................................................................................2
1.4              Other Provisions Relative to Terms .........................................................................2
1.5              Agreed Form ............................................................................................................2
1.6              BSGR Warranties Exchange Rate ...........................................................................2
1.7              BSGR Limitations Exchange Rate...........................................................................3
1.8              BSGR Awareness.....................................................................................................3

Section 2.       Sale and Purchase of the Sale Shares .......................................................................3

2.1              Sale and Purchase ....................................................................................................3
2.2              Designation ..............................................................................................................3

Section 3.       Purchase Price ..........................................................................................................4


Section 4.       Completion...............................................................................................................5

4.1              Completion...............................................................................................................5
4.2              Completion Deliveries .............................................................................................5
4.3              Intentionally omitted. ...............................................................................................8
4.4              Intentionally omitted. ...............................................................................................8
4.5              Intentionally omitted. ...............................................................................................8
4.6              Creation of Deferred Shares.....................................................................................8
4.7              Bank Mandates/Other Officers ................................................................................8
4.8              Change of Name ......................................................................................................8

Section 5.       Post Completion Undertakings ................................................................................8

5.1              Feasibility Study ......................................................................................................8
5.2              Feasibility Study Interruption Circumstances ..........................................................9
5.3              Feasibility Study Interruption Notices ...................................................................10
5.4              Failure to Complete or Approve the Feasibility Study ..........................................10
5.5              Liberian Transport Solution ...................................................................................11
5.6              Technical Services Agreement ..............................................................................12
5.7              Development of Liberia ProjectCo ........................................................................12
5.8              Off-take of Minerals ..............................................................................................13
5.9              Tax and Corporate Restructuring ...........................................................................13

UK-2421081-v8                                                    -i-                                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 4 of 132



5.10             Off-take Agreement ...............................................................................................13
5.11             Compliance with Ancillary Agreements ................................................................14
5.12             FCPA Provisions....................................................................................................14

Section 6.       Funding ..................................................................................................................14

6.1              Funding of Feasibility Study..................................................................................14
6.2              Project Financing ...................................................................................................15
6.3              Vale Loan ...............................................................................................................15
6.4              Repayments of Vale Loan ......................................................................................15

Section 7.       Conduct of Business ..............................................................................................16


Section 8.       Warranties ..............................................................................................................16

8.1              BSGR Warranties...................................................................................................16
8.2              Vale Warranties .....................................................................................................17
8.3              Non-pursuit of Claims............................................................................................17
8.4              Guernsey Loan Indemnity......................................................................................17

Section 9.       Tax Covenant .........................................................................................................17


Section 10.      Vale's Remedies .....................................................................................................18

10.1             Basis of Claims for Breach of Indemnity Warranties ............................................18
10.2             Set-off of Claims ....................................................................................................18

Section 11.      Third Party Claims .................................................................................................19


Section 12.      Payments ................................................................................................................20

12.1             Payments to BSGR ................................................................................................20
12.2             Payments to BSGR Guinea ....................................................................................20
12.3             Payment to Vale .....................................................................................................21
12.4             Method of Payment ................................................................................................21
12.5             Interest....................................................................................................................21
12.6             Force Majeure ........................................................................................................21
12.7             Gross-up on Payments ...........................................................................................24

Section 13.      Non Solicitation and Non Competition..................................................................24

13.1             Non Solicitation Covenant .....................................................................................24
13.2             Non Competition Covenant and Referral of Opportunities ...................................25
13.3             Pursuit of New Business Opportunities .................................................................25
13.4             Exceptions to Non Competition Covenant. ...........................................................25
UK-2421081-v8                                                    - ii -                                                          95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 5 of 132



13.5             Acknowledgement Relating to Restrictions...........................................................26

Section 14.      Announcements......................................................................................................26


Section 15.      Confidentiality .......................................................................................................26

15.1             Confidentiality Obligation .....................................................................................26
15.2             Exceptions ..............................................................................................................27
15.3             Disclosure to Representatives ................................................................................28
15.4             Effect on Termination ............................................................................................28
15.5             Confidentiality Agreement.....................................................................................28

Section 16.      Miscellaneous ........................................................................................................28

16.1             Costs.......................................................................................................................28
16.2             Notices ...................................................................................................................28
16.3             Entire Agreement ...................................................................................................30
16.4             Assignment ............................................................................................................30
16.5             Waiver of Rights ....................................................................................................31
16.6             Amendments ..........................................................................................................31
16.7             Invalidity ................................................................................................................31
16.8             No Partnership or Agency ......................................................................................31
16.9             Conflict With Constitutional Documents...............................................................32
16.10            Governing Law; Arbitration. .................................................................................32
16.11            Further Assurances.................................................................................................34
16.12            Contracts (Rights of Third Parties) Act 1999 ........................................................34
16.13            Remedies. ...............................................................................................................34
16.14            Effect of Completion..............................................................................................35
16.15            Counterparts. ..........................................................................................................35

Schedule 1 - Defined Terms
Schedule 2 - Form of Off-take Term Sheet
Schedule 3 - Form of Vale Loan Term Sheet
Schedule 4 - BSGR Warranties
Schedule 5 - Limitations on Liability
Schedule 6 - Vale Warranties
Schedule 7 - BSGR Guinea Group
Schedule 8 - Liberian Transport Solution
Schedule 9 - Feasibility Study
Schedule 10 - Tax Covenant




UK-2421081-v8                                                   - iii -                                                          95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 6 of 132




                          JOINT VENTURE FRAMEWORK AGREEMENT

THIS JOINT VENTURE FRAMEWORK AGREEMENT (this "Agreement") is made on 30
April 2010

BETWEEN:

(1)     BSG RESOURCES LIMITED, a company registered under the laws of Guernsey with
        registered number 46565, with its principal office in West Wing, Frances House, Sir
        William Place, St Peter Port, Guernsey, GY1 1GX ("BSGR"); and

(2)     VALE S.A., a company registered under the laws of Brazil, with its principal office in Av.
        Graça Aranha, 26, 20.300-900, Rio de Janerio, RJ, Brasil ("Vale" and, together with
        BSGR, the "Parties").

                                                 RECITALS

(A)     BSGR owns directly 100% of the issued share capital of BSG Resources (Guinea)
        Limited, a company registered under the laws of Guernsey ("BSGR Guinea"), which in
        turn owns directly 100% of the issued share capital of each of BSG Resources (Guinea)
        S.à r.l., a company registered under the laws of the Republic of Guinea ("ProjectCo"),
        and BSG Resources (Liberia) Limited, a company registered under the laws of the British
        Virgin Islands ("Liberia HoldCo"). Liberia HoldCo in turn owns directly 100% of the
        issued share capital of BSGR (Liberia) Limited, a company registered under the laws of
        the Republic of Liberia ("Liberia ProjectCo"). Further details regarding BSGR Guinea,
        ProjectCo, Liberia HoldCo and Liberia ProjectCo are contained in Schedule 7.

(B)     ProjectCo and Liberia ProjectCo, as applicable, hold the Exploration Permits and the
        Mining Concession and ProjectCo is engaged in the development of the Project.

(C)     On the terms and subject to the conditions of this Agreement (i) BSGR will sell and Vale
        will purchase in consideration for the Purchase Price ordinary shares representing 51% of
        BSGR Guinea's issued share capital; and (ii) the Parties will cooperate to develop the
        Project and provide the funds necessary for such purpose.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Parties agree as follows:




UK-2421081-v8                                        -1-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 7 of 132



Section 1.       Definitions; Interpretation


1.1   Definitions. Capitalized terms not otherwise defined in this Agreement shall have the
meaning set forth in Schedule 1.


1.2     Sections and Schedules. Except where the context otherwise requires, references to
Sections and Schedules are to Sections of, or Schedules to, this Agreement. The Schedules form
part of this Agreement.


1.3    Headings. Headings are inserted for convenience only and shall not affect the
construction of this Agreement or the Schedules hereto.


1.4      Other Provisions Relative to Terms. In this Agreement, general words shall not be given
a restrictive meaning by reason of their being preceded or followed by words indicating a
particular class or examples of acts, matters or things. Words importing the singular shall include
the plural and vice versa and words importing any gender shall include all other genders and
references to persons shall include individuals, firms, corporations, other bodies corporate,
partnerships, unincorporated associations, employee representative bodies, governments, states
and agencies of a state. A reference to any other document in this Agreement (other than a
document referred to in the Disclosure Letter) is a reference to that other document as amended,
varied or supplemented (other than in breach of this Agreement) at any time. References in this
Agreement to statutory provisions shall be construed as references to those provisions as
respectively amended, consolidated, extended or re-enacted from time to time and any orders,
regulations, instruments or other subordinate legislation made from time to time under the statute
concerned. References to a "day" shall mean a period of 24 hours running from midnight to
midnight. References to a liability under, pursuant to or arising out of (or any analogous
expression) any agreement, contract, deed or other instrument includes a reference to contingent
liability under, pursuant to or arising out of (or any analogous expression) that agreement,
contract, deed or other instrument. Reference to a party being liable to another party, or to
liability, includes, but is not limited to, any liability in equity, contract or tort (including
negligence). References to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept or thing shall in
respect of any jurisdiction other than England be deemed to mean what most nearly
approximates in that jurisdiction to the English legal term and to any English statute shall be
construed so as to mean equivalent or analogous laws of any other jurisdiction.


1.5    Agreed Form. A reference in this Agreement to a document in the "agreed form" is a
reference to a document in a form approved and, for the purposes of identification, initialed by or
on behalf of Vale and BSGR.


1.6    BSGR Warranties Exchange Rate. Any monetary sum to be taken into account for the
purposes of any BSGR Warranty where that sum is expressed in a currency other than dollars
UK-2421081-v8                                        -2-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 8 of 132



shall be translated into dollars at the Exchange Rate on the day immediately prior to the date of
this Agreement (or, if such date is not a Business Day, on the Business Day immediately
preceding such day).


1.7     BSGR Limitations Exchange Rate. Where it is necessary to determine whether a
monetary limit or threshold referred to in Schedule 5 has been reached or exceeded and the value
of the Claim is expressed in a currency other than dollars, the value of that Claim shall be
translated into dollars at the Exchange Rate on the date of receipt by BSGR of written
notification from or on behalf of Vale in accordance with the provisions of this Agreement of the
existence of such Claim (or, if such day is not a Business Day, on the Business Day immediately
preceding such day). The amount of any sum payable by BSGR in discharge or settlement of
such Claim shall be converted into dollars (where such amount is expressed in a currency other
than dollars) at the Exchange Rate on the date of such amount being agreed or finally determined
("Settlement Date"), provided always that any such sum shall continue to be payable even if
after conversion into dollars the relevant sum at the Settlement Date would be below a relevant
monetary limit or threshold referred to in Schedule 5.


1.8     BSGR Awareness. A reference in this Agreement to "so far as BSGR is aware", "so far
as any BSGR Guinea Group Company is aware" or "to the knowledge of any BSGR Guinea
Group Company" or any similar reference shall be construed as the actual knowledge as at the
date of this Agreement of Yossie Tchelet, Marc Struik, Asher Avidan and David Clark of BSGR,
David Barnett (in his capacity as an external advisor) and Benjamin Steinmetz (in his capacity as
an external advisor to BSGR/the Balda Foundation) (the "BSGR Principals"), together with
such knowledge as the BSGR Principals should have had, taking into consideration their office
and respective duties, had they each made all reasonable enquiry in relation to the matter in
question as at the date of this Agreement.

Section 2.       Sale and Purchase of the Sale Shares


2.1     Sale and Purchase. On the terms and subject to the conditions of this Agreement, at
Completion BSGR shall sell and transfer and Vale shall purchase, or procure that a wholly-
owned subsidiary of Vale shall purchase, for the Purchase Price, all of the Sale Shares free and
clear of all Encumbrances. Full title to, and legal and beneficial ownership of, all of the Sale
Shares, together with all rights and benefits attaching to them, shall pass to Vale or its nominated
subsidiary upon Completion.

2.2     Designation. Vale shall have the right to designate a wholly-owned subsidiary to
purchase the Sale Shares as set out in Section 2.1 by written notice to BSGR to be received no
later than the Completion Date, provided that Vale shall remain responsible for its obligations
hereunder and shall procure that such wholly-owned subsidiary complies with the provisions of
this Agreement, as applicable.




UK-2421081-v8                                        -3-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 9 of 132



Section 3.       Purchase Price

The consideration for the Sale Shares shall be the Initial Consideration and, to the extent that
they become due and payable in accordance with the terms of this Section 3, the First Deferred
Consideration and the Second Deferred Consideration (together, the "Purchase Price"), which
Vale shall pay to BSGR in the manner prescribed by Section 12 as follows:

                 (a)      the "Initial Consideration" shall be $500,000,000 and shall be paid at
                          Completion;

                 (b)      the "First Deferred Consideration" shall be $500,000,000 and shall be
                          payable in the event that the Liberian Transport Solution Effective Date
                          occurs prior to the Second Deferred Consideration Trigger Date, such
                          amount to be paid on the date (if any) that is 10 Business Days following
                          the later of (1) the Liberian Transport Solution Effective Date and (2) 1
                          January 2011, provided that the Liberian Transport Solution Effective
                          Date shall have occurred prior to 1 January 2011 and provided always that
                          Vale's obligation to pay the First Deferred Consideration to BSGR shall
                          automatically terminate on the BSGR Subscription Trigger Date (if any);
                          and

                 (c)      the "Second Deferred Consideration" shall be either (1) $1,500,000,000
                          if the First Deferred Consideration has been paid prior to the payment of
                          the Second Deferred Consideration (or, if the Second Deferred
                          Consideration is paid in more than one installment, prior to the payment of
                          the final installment of such Second Deferred Consideration) or (2)
                          $2,000,000,000 if the First Deferred Consideration has not been paid prior
                          to the payment of the Second Deferred Consideration (or, if the Second
                          Deferred Consideration is paid in more than one installment, prior to the
                          payment of the final installment of such Second Deferred Consideration),
                          and, to the extent it becomes payable in accordance with the terms of this
                          Agreement, shall be paid according to the following timetable:


                       (i)      if the Simandou Construction Date occurs before (I) the
                                Second Deferred Consideration Trigger Date and (II) the
                                BSGR Subscription Trigger Date: (A) $1,000,000,000 on
                                the date that is 10 Business Days following the Simandou
                                Construction Date (the "Simandou Construction Second
                                Deferred Consideration"), and (B) (x) $500,000,000 if the
                                First Deferred Consideration has previously been paid or (y)
                                $1,000,000,000 if the First Deferred Consideration has not
                                previously been paid, in either case, as applicable, on the date
                                (if any) that is 10 Business Days following the Second
                                Deferred Consideration Trigger Date provided always that if
                                the BSGR Subscription Trigger Date has occurred prior to the

UK-2421081-v8                                        -4-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 10 of 132



                                Simandou Construction Date, none of the amounts referred to
                                in this Section 3(c)(i) shall become payable; or


                       (ii)     if the Simandou Construction Date has not occurred prior
                                to the Second Deferred Consideration Trigger Date: an
                                amount equal to the Second Deferred Consideration
                                (whichever the amount of the Second Deferred Consideration
                                as determined above) on the date (if any) that is 10 Business
                                Days following the Second Deferred Consideration Trigger
                                Date,

provided that, if each of the First Deferred Consideration and the Second Deferred Consideration
becomes due and payable in accordance with the terms of this Section 3, the total Purchase Price
shall be equal to $2,500,000,000.

The Parties also agree that, to the extent it becomes due and payable in accordance with the
terms of this paragraph, Vale shall pay to BSGR in the manner prescribed by Section 12,
$180,000,000 on the date that is 10 Business Days following 27 December 2012 provided that on
27 December 2012 any member or members of the BSGR Guinea Group are the only companies
with rights of passage from Guinea to Liberia for the export of iron ore from the coast of Liberia
(the "Additional Consideration"), provided always that Vale's obligation to pay the Additional
Consideration shall automatically terminate with immediate effect if the BSGR Subscription
Trigger Date has occurred prior to 27 December 2012.

Section 4.       Completion


4.1     Completion. Completion of the sale and purchase of the Sale Shares ("Completion")
shall take place immediately following the execution of this Agreement, such date being the
Completion Date (the "Completion Date").


4.2      Completion Deliveries. Completion shall not be deemed to have taken place unless and
until all of the actions and deliveries set forth below shall have been taken or delivered:

                 (a)      Sale and Purchase. At Completion:


                       (i)      Vale shall pay to BSGR the Initial Consideration; and


                       (ii)     BSGR shall deliver to Vale certificates for the Sale Shares,
                                together with a share transfer form, duly and validly executed
                                by BSGR and sufficient to vest in Vale (or such member of
                                its Group as it has designated pursuant to Section 2.2) full and
                                valid title to the Sale Shares, free and clear of all
                                Encumbrances.
UK-2421081-v8                                        -5-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 11 of 132



                 (b)          Ancillary Agreements (BSGR). At or by Completion, BSGR shall enter
                              into and cause that BSGR Guinea shall enter into, or, as applicable, initial
                              as an agreed form document the following:

                        (i)        the Shareholders' Agreement relating to BSGR Guinea of
                                   even date herewith and made between BSGR, Vale and
                                   BSGR Guinea (the "Shareholders' Agreement");

                       (ii)        the Off-take term sheet in the form attached as Schedule 2
                                   (the "Off-take Term Sheet"); and

                       (iii)       the Vale Loan Term Sheet.

                 (c)          Ancillary Agreements (Vale). At Completion, Vale shall enter into, or, as
                              applicable, initial as an agreed form document the following:

                        (i)        the Shareholders' Agreement;

                       (ii)        the Off-take Term Sheet; and

                       (iii)       the Vale Loan Term Sheet.

                 (d)          Corporate Approvals (BSGR). At Completion, BSGR shall procure that a
                              general meeting of BSGR Guinea and the Board shall approve such
                              resolutions and take such other actions as are necessary to ensure that:

                        (i)        the agreed form constitutional documents for BSGR Guinea
                                   are adopted, reflecting certain matters set out in the
                                   Shareholders' Agreement (the "Constitutional Documents");

                       (ii)        new share certificates in relation to the Sale Shares are issued
                                   in the name of Vale or its nominated subsidiary;

                       (iii)       the transfer of the Sale Shares from BSGR to Vale (or such
                                   member of its Group as it has designated pursuant to Section
                                   2.2) is approved and Vale’s name (or the name of such
                                   member of its Group as it has designated pursuant to Section
                                   2.2) is entered in the members’ register of BSGR Guinea in
                                   respect of the Sale Shares;

                       (iv)        with effect from Completion, Sandra Merloni-Horemans,
                                   Asher Avidan and Marcus Struik resign from the Board;

                        (v)        with effect on and from Completion, Lucio Cavalli, Eduardo
                                   Etchart and José André de Castro Alves are appointed as
                                   general managers (gérant) of ProjectCo;


UK-2421081-v8                                         -6-                                             95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 12 of 132



                       (vi)      with effect on and from Completion, Lucio Cavalli, Eduardo
                                 Etchart and José André de Castro Alves are appointed to the
                                 Board and designated as Vale Directors (as defined in the
                                 Shareholders' Agreement) and Dag Cramer is appointed to the
                                 Board and designated as a BSGR Director (as defined in the
                                 Shareholders' Agreement); and

                       (vii)     with effect from Completion, David Clark is re-designated as
                                 a BSGR Director (as defined in the Shareholders' Agreement).

                 (e)       Corporate Documents (BSGR). At Completion BSGR shall deliver or
                           cause the delivery to Vale of:

                         (i)     as evidence of the authority of each person executing a
                                 document referred to in this Section 4 on behalf of BSGR or a
                                 BSGR Guinea Group Company:

                                 (A)       a copy of an extract from the minutes of duly held meetings
                                           of the directors of BSGR and each relevant BSGR Guinea
                                           Group Company (or a duly constituted committee thereof)
                                           authorizing the execution by BSGR or the relevant BSGR
                                           Guinea Group Company (as applicable) of the relevant
                                           document(s) and, where such execution is authorized by a
                                           committee of the board of directors of BSGR or the
                                           relevant BSGR Guinea Group Company (as applicable), a
                                           copy of the minutes of a duly held meeting of the directors
                                           constituting such committee or the relevant extract thereof;
                                           or

                                 (B)       a copy of the power of attorney conferring the authority,

                                 in each case certified to be a true copy by a director or the secretary
                                 of BSGR or the relevant BSGR Guinea Group Company (as
                                 applicable);

                        (ii)     as evidence of full legal title in the Sale Shares passing to
                                 Vale or its nominated subsidiary, a certified copy of an
                                 updated register of members of BSGR Guinea that reflects
                                 Vale's or its nominated subsidiary's ownership of the Sale
                                 Shares; and

                       (iii)     duly executed resignation letters from Sandra Merloni-
                                 Horemans, Asher Avidan and Marcus Struik resigning their
                                 positions as directors of BSGR Guinea in the agreed form
                                 expressed to take effect from Completion.

                           (f)   Corporate Documents (Vale). At Completion Vale shall deliver or
                                 cause the delivery to BSGR of, as evidence of the authority of each
UK-2421081-v8                                       -7-                                     95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 13 of 132



                                person executing a document referred to in this Section 4 on behalf
                                of Vale or Vale International S.A. or the relevant member of the Vale
                                Group a copy of a confirmation from a senior officer of Vale that the
                                board of directors of Vale (or a duly constituted committee of the
                                board) has authorized the execution of the relevant documents by
                                Vale and/or other relevant members of the Vale Group.


4.3     Intentionally omitted.


4.4     Intentionally omitted.


4.5     Intentionally omitted.

4.6     Creation of Deferred Shares. On or as soon as is reasonably practicable after Completion,
each Party shall procure that BSGR Guinea shall take all necessary steps to create a class of
Deferred Shares, having the rights as set out in the agreed form Deferred Share rights document,
and to make such changes to its Articles as may be reasonably necessary or appropriate to reflect
the creation of the Deferred Shares.

4.7     Bank Mandates/Other Officers. The Parties agree to use all reasonable efforts to cause or
to procure that on or as soon as is reasonably practicable after Completion, BSGR Guinea and
any other relevant member of the BSGR Guinea Group replaces, removes and/or appoints such
officers (including, without limitation, directors, gérants, general managers or company
secretaries), officials and auditors and makes such amendments to the bank mandates of BSGR
Guinea and/or such member of the BSGR Guinea Group as Vale may reasonably require.

4.8    Change of Name. The Parties agree to use all reasonable efforts to procure that the name
of BSGR Guinea shall be changed to VBG – Vale BSGR Limited, the name of ProjectCo shall
be changed to VBG – Vale BSGR Guinea Limited, the name of Liberia HoldCo shall be changed
to VBG – Vale BSGR BVI Limited and the name of Liberia ProjectCo shall be changed to
VBG – Vale BSGR Liberia Limited as soon as is reasonably practicable following Completion.

Section 5.       Post Completion Undertakings


5.1    Feasibility Study. The Parties acknowledge that it is necessary to conduct and complete
the Feasibility Study to assess the viability of the Project as follows:


                 (a)      each Party shall use its reasonable efforts, including in its capacity as a
                          shareholder of BSGR Guinea, so far as it lawfully can, to ensure
                          compliance by ProjectCo with its obligations under the Basic Agreement;




UK-2421081-v8                                        -8-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 14 of 132



                 (b)      each Party shall procure that ProjectCo shall appoint Vale to undertake the
                          Feasibility Study on its behalf within the Feasibility Study Period and that
                          ProjectCo shall provide quarterly updates on the status and progress of the
                          Feasibility Study to the Board of BSGR Guinea and to BSGR;


                 (c)      within 10 Business Days of the date of completion of the Feasibility Study,
                          Vale shall deliver an irrevocable notice to BSGR Guinea and BSGR
                          confirming that the Feasibility Study has been completed and the date on
                          which the Feasibility Study was completed (such date being,
                          the "Feasibility Study Completion Date"); and


                 (d)      by no later than 60 days after the Feasibility Study Completion Date (the
                          "Feasibility Study Approval Date"), Vale shall confirm to BSGR Guinea
                          and BSGR whether or not the Feasibility Study has been approved by Vale,
                          such approval to be at its sole discretion.


5.2     Feasibility Study Interruption Circumstances. If, at any time during the Feasibility Study
Period:


                 (a)      a Force Majeure Event occurs or factors which are not within the sole
                          control of Vale prevent Vale from continuing to undertake and complete
                          the Feasibility Study by the Feasibility Study Period Expiry Date (any
                          such event or factors comprising "Feasibility Study Interruption
                          Circumstances"), Vale shall deliver a notice to BSGR and BSGR Guinea
                          within 10 Business Days of Vale having reasonably determined that such
                          an event has occurred or is occurring or such factors have arisen (a
                          "Feasibility Study Interruption Notice") advising them of the nature of
                          such event or factors and the date upon which such event or factors first
                          occurred (the "Feasibility Study Interruption Date");


                 (b)      following the service of a Feasibility Study Interruption Notice, the
                          Feasibility Study Period shall be suspended with effect on and from the
                          Feasibility Study Interruption Date identified in such Feasibility Study
                          Interruption Notice and the Parties shall meet promptly and in good faith
                          with a view to finding a mutually acceptable solution to enable Vale to
                          recommence work on the Feasibility Study in such a manner as would
                          enable Vale to complete the Feasibility Study prior to the Feasibility Study
                          Period Expiry Date (a "Feasibility Study Interruption Solution");


                 (c)      within 10 Business Days of the earlier of (i) the date on which the
                          Feasibility Study Interruption Circumstances in relation to which a
                          Feasibility Study Interruption Notice has previously been delivered under
UK-2421081-v8                                        -9-                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 15 of 132



                          Section 5.2(a) cease to exist or apply; and (ii) the date (if any) on which
                          the Parties agree a Feasibility Study Interruption Solution to the Feasibility
                          Study Interruption Circumstances in relation to which a Feasibility Study
                          Interruption Notice has previously been delivered under Section 5.2(a),
                          and provided that, in either such case, no other intervening or supervening
                          Feasibility Study Interruption Circumstances have arisen and are
                          continuing at such time, Vale shall deliver a notice to BSGR and BSGR
                          Guinea advising them of the earliest practicable date (consistent with the
                          relevant Feasibility Study Interruption Solution, if any) on which work to
                          complete the Feasibility Study can recommence (or, if work to complete
                          the Feasibility Study has already recommenced, the date on which such
                          work recommenced) (such date of recommencement being, the
                          "Feasibility Study Continuation Date"); and


                 (d)      the Feasibility Study Period shall recommence with effect from the
                          Feasibility Study Continuation Date and, accordingly, the Feasibility
                          Study Period Expiry Date shall be extended by the number of days elapsed
                          from and including the Feasibility Study Interruption Date to but
                          excluding the Feasibility Study Continuation Date and the notice
                          specifying the Feasibility Study Continuation Date shall also specify the
                          date of the Feasibility Study Period Expiry Date as so extended.


5.3    Feasibility Study Interruption Notices. Vale shall be permitted to serve a Feasibility
Study Interruption Notice in accordance with Section 5.2 on more than one occasion during the
Feasibility Study Period (whether in respect of different or a repetition of the same Feasibility
Study Interruption Circumstances) and on each such occasion the Feasibility Study Period shall
be suspended and, subject to determination of a Feasibility Study Continuation Date, the
Feasibility Study Period Expiry Date extended accordingly.


5.4    Failure to Complete or Approve the Feasibility Study. Subject to the provisions of
Section 12.6, if: (i) the Feasibility Study is not completed on or prior to the Feasibility Study
Period Expiry Date due to factors within the sole control of Vale; or (ii) in circumstances where
the Feasibility Study is completed on or prior to the Feasibility Study Period Expiry Date, Vale
does not confirm approval of the Feasibility Study on or prior to the Feasibility Study Approval
Date then:


                 (a)      BSGR shall subscribe to such additional Ordinary Shares of BSGR Guinea
                          at a price per share equal to their par value, such that upon completion of
                          such subscription, Vale shall hold Ordinary Shares comprising the
                          Acquired Ownership Interest (the "BSGR Subscription");


                 (b)      BSGR shall undertake the BSGR Subscription at any time within the
                          period commencing on the BSGR Subscription Trigger Date and ending
UK-2421081-v8                                 - 10 -                                95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 16 of 132



                          on the date falling 10 Business Days thereafter, by delivering an
                          irrevocable notice in writing to Vale and BSGR Guinea, provided that the
                          BSGR Subscription may only be exercised once and in whole;


                 (c)      the BSGR Subscription shall be completed on the Business Day next
                          following the date on which a notice is served by BSGR under paragraph
                          (b) above; on completion, BSGR shall pay to BSGR Guinea the
                          subscription price of the Ordinary Shares it shall have subscribed for and
                          BSGR Guinea shall issue and allot to BSGR such Ordinary Shares, free
                          and clear of all Encumbrances, and thereupon deliver to BSGR executed
                          share certificates in respect of such Ordinary Shares; and


                 (d)      BSGR Guinea shall have the right, without any liability or penalty (except
                          for accrued liabilities), to terminate the Off-take Agreement and/or any
                          technical services agreement(s) which may have been entered into as
                          contemplated in Section 5.6 by serving notice on Vale or any of Vale's
                          Affiliates which is a party to any such agreement within 30 Business Days
                          of completion of the BSGR Subscription,


provided, further, that Vale undertakes to take all action and execute all documents and/or
instruments as is reasonably necessary or appropriate for the BSGR Subscription to be completed
in accordance with this Section 5.4.


For the purposes of this Agreement, the "BSGR Subscription Trigger Date" shall mean:


                 (a)      in the event that the Feasibility Study is not completed on or prior to the
                          Feasibility Study Period Expiry Date due to factors within the sole control
                          of Vale, the first Business Day next following the Feasibility Study Period
                          Expiry Date; or


                 (b)      in the event that the Feasibility Study is completed on or prior to the
                          Feasibility Study Period Expiry Date and Vale does not confirm approval
                          of the Feasibility Study on or prior to the Feasibility Study Approval Date,
                          the first Business Day next following the Feasibility Study Approval Date
                          (or such earlier date (if any) on which Vale confirms to BSGR Guinea and
                          BSGR that the Feasibility Study has not been approved by Vale).


5.5    Liberian Transport Solution. The Parties acknowledge that the Project would benefit from
an agreement regarding an economically, technically and legally viable logistic solution for the
transportation of iron ore from the relevant Concession Areas through Liberia to the loading
point for shipping (or other form of dispatch), as well as for the construction of all necessary
UK-2421081-v8                                        - 11 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 17 of 132



facilities (including railway and port facilities) required in connection with such a solution
(together the "Liberian Transport Solution").

The "Liberian Transport Solution Effective Date" shall be the earlier of the date on which (i)
the Parties confirm in writing that they have reached an agreement on the Liberian Transport
Solution for the purposes of this Section 5.5; (ii) BSGR Guinea and/or ProjectCo (and/or any
other member of the BSGR Guinea Group) enters into legally binding agreements (each such
agreement, a "Relevant Liberian Agreement") with such of the Liberian Government; the
Liberian railway concessionaire; the Buchanan port concessionaire; and any other relevant
Government Entities in Liberia as are sufficient to Vale's satisfaction to permit the export of at
least 15,000,000 metric tonnes per annum of iron ore produced at the Zogota mine through
Liberia to the Buchanan port facilities and to export such iron ore from the Buchanan port
facilities; (iii) the BSGR Guinea Group has the de facto ability to export at least 15,000,000
metric tonnes per annum of iron ore produced at the Zogota mine through Liberia by rail to the
Buchanan port facilities and from such port facilities; or (iv) the Liberian Transport Solution
Construction Works commence.

Vale shall be entitled to reach its decision regarding whether it agrees that a given potential
Liberian Transport Solution is consistent with the Business Plan and is economically, technically
and legally viable in its sole discretion. In reaching its decision, Vale shall be entitled to look not
just to the feasibility and anticipated cost of that solution, but shall, inter alia, be entitled to
determine whether the solution is satisfactory from the perspective of Vale's corporate values and
policies, including in relation to the environment, and the key issues identified in Schedule 8.
BSGR agrees that discussions with each of the Liberian railway concessionaire, the Buchanan
port concessionaire and relevant Governmental Entities in relation to the definition and
confirmation of the Liberian Transport Solution will be conducted with the full involvement of
and consent of Vale. To this end, BSGR shall procure that Vale receives reasonable advance
notice of any meetings being held with such parties and has the right to attend such meetings.
BSGR shall procure that Vale receives copies of all correspondence from such parties in relation
to the Liberian Transport Solution and discussions relating thereto received by any member of
the BSGR Group. Vale shall have a prior right of approval (acting reasonably) in relation to any
proposals to be submitted, issues to be discussed, or agreements to be reached with third parties
(including Government Entities where applicable) in relation to the Liberian Transport Solution.


5.6     Technical Services Agreement. Following Completion, the Parties shall discuss in good
faith and use all other commercially reasonable efforts with a view to agreeing appropriate
technical services agreements with BSGR Guinea or any of its subsidiaries in respect of the
Project.


5.7    Development of Liberia ProjectCo. The Parties shall agree in good faith the actions, if
any, they shall, in their capacity as shareholders of BSGR Guinea, cause Liberia ProjectCo to
undertake in relation to the Liberia Exploration Permits and how those actions shall be funded
and otherwise supported and directed by each of them and/or BSGR Guinea. The Parties
acknowledge that any such funding may be based on a different arrangement to the funding of
the Feasibility Study and/or the Project. The Parties acknowledge that the potential opportunities
UK-2421081-v8                                        - 12 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 18 of 132



presented by the Liberia Exploration Permits must not materially distract either of them from
their respective obligations in respect of the Project, even if this entails ultimately surrendering
the Liberia Exploration Permits or transferring them to another company.


5.8     Off-take of Minerals. If either (i) the opportunities under any or all of the Liberia
Exploration Permits are pursued and Liberia ProjectCo or another Affiliate of BSGR Guinea
undertakes commercial production of iron ore or other mineral products from the areas to which
the Liberia Exploration Permits relate; and/or (ii) commercial production of any mineral other
than iron ore is undertaken by any member of the BSGR Group or any Affiliate of BSGR Guinea
in relation to any of the Concession Areas, Vale shall, directly or through one of its Affiliates,
have the right, in relation to each mineral product separately and each country of production
separately (such right exercisable at Vale's sole discretion by written notice to BSGR Guinea
delivered at any time prior to the date which is 6 months before the date on which BSGR Guinea
determines that commercial production of such mineral in such country will commence), to
purchase and off-take 100 per cent. of the output of such mineral from such country FOB
(Incoterms 2000) at a nominated port in the Republic of Liberia (or such other location as Vale
may agree) for a period of up to the full duration of commercial production of such mineral in
such country. Unless the Parties agree otherwise, any such off-take shall be concluded on arm's
length commercial terms based on international market practice for the sale and purchase of the
relevant mineral products. In the event that the BSGR Subscription Trigger Date shall occur,
BSGR Guinea shall have the right, without any liability or penalty (except for accrued liabilities),
to terminate any agreements entered into as contemplated in this Section 5.8.


5.9    Tax and Corporate Restructuring. The Parties shall discuss in good faith and use all other
commercially reasonable efforts with a view to agreeing the optimal tax structure for the
Liberian Transport Solution and the future development of the Project and an appropriate
corporate/corporate governance structure (consistent with the Shareholders' Agreement) for the
BSGR Guinea Group Companies (including, without limitation, the conversion of ProjectCo
from an S.à r.l. to an S.A.) and shall procure that any corporate restructurings required to achieve
such optimal tax and/or appropriate corporate/corporate governance structure as may be agreed
between the Parties are implemented by or in respect of the relevant member of the BSGR
Guinea Group at the appropriate time.


5.10 Off-take Agreement. Following Completion, the Parties shall discuss in good faith and
use all other commercially reasonable efforts with a view to agreeing the form of the Off-take
Agreement. The Parties agree that the final form of the Off-take Agreement (i) shall be
consistent with the provisions of the Off-take Term Sheet, including as to risk allocation and
pricing and the size of the "Marketing Cost Adjustment" (as that term is used in the Off-take
Term Sheet); (ii) shall follow the form of Vale's contracts for arm's length (non-short term) sales
of iron ore to third parties if the Parties are unable to agree a position between themselves; and
(iii) shall be designed so as to ensure that, in case of default by a party to the Off-take Agreement,
reasonable (taking into account the extent and impact of the breach and the relationship between
the parties thereto) cure periods must have expired and senior managers of the shareholders of
BSGR Guinea must have consulted concerning the breach and how it should be cured prior to
UK-2421081-v8                                        - 13 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 19 of 132



any right to terminate arising thereunder (regardless of which party to the Off-take Agreement is
in breach). This Section 5.10 reflects the Parties mutual intention that the Off-take Agreement is
intended to be capable of remaining in full force and effect throughout the entire period of
commercial production of the iron ore mines in the Concession Areas subject to Section 5.4(d).


5.11 Compliance with Ancillary Agreements. Where any member of the Vale Group (other
than Vale or any member of the BSGR Guinea Group) has entered into any of the Off-take
Agreement, the Vale Loan or any agreement or agreements as contemplated in Section 5.6 of this
Agreement, Vale shall be responsible for such member of the Vale Group's compliance with all
the provisions of the agreement into which such member has entered.


5.12 FCPA Provisions. The Parties agree to give effect to the provisions of Schedule 4 to the
Shareholders' Agreement in accordance with its terms.

Section 6.       Funding


6.1    Funding of Feasibility Study. Vale shall provide (or shall procure that one of its Affiliates
provides) funding for the Feasibility Study, such funding to be provided in such amounts and at
such times as determined by Vale in its sole discretion consistent with the Business Plan,
provided that under no circumstances will BSGR be required to fund any of the costs and/or
expenses required to carry out the Feasibility Study. Vale (or one of its Affiliates) shall provide
such funding from time to time by subscribing for Deferred Shares in accordance with the
following provisions:


                 (a)      the Parties shall procure that BSGR Guinea delivers notices to Vale from
                          time to time in the period between the Completion Date and the date on
                          which the Feasibility Study is completed which shall each specify (each
                          such notice, a "Subscription Notice"):

                          (i)     the amount then required to fund the Feasibility Study (the
                                  "Funding Amount");

                          (ii)    the number of Deferred Shares to be subscribed for by Vale
                                  corresponding to the Funding Amount, assuming a subscription
                                  price per Deferred Share of $1,000; and

                          (iii)   the date on which such subscription of Deferred Shares is to occur
                                  (which shall be at least 10 Business Days, but not more than 30
                                  Business Days, from and including the date of delivery of such
                                  Subscription Notice); and

                 (b)      on the date referred to in (a)(iii) above as specified in any Subscription
                          Notice, BSGR Guinea shall issue and allot to Vale (or its Affiliate), and
                          Vale (or its Affiliate) shall subscribe in consideration for the Funding
UK-2421081-v8                                        - 14 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 20 of 132



                          Amount specified in such Subscription Notice, the number of Deferred
                          Shares then to be issued as specified in such Subscription Notice, free and
                          clear of all Encumbrances, and thereupon BSGR Guinea shall enter Vale
                          (or its Affiliate) in the register of members of BSGR Guinea and deliver to
                          Vale (or its Affiliate) executed certificates for such Deferred Shares.

6.2     Project Financing. Each Party agrees to use its reasonable efforts, including in its
capacity as a shareholder of BSGR Guinea, so far as it lawfully can, to cause that financing for
the Project from third party providers, consistent with the Business Plan, is obtained on
commercially viable terms at market rates, as determined by the Board acting reasonably
(the "Project Financing"). In the period between the Completion Date and the date on which all
amounts outstanding under the Vale Loan have been repaid, the Board shall, consistent with its
fiduciary duties, undertake on an annual basis a review of the availability of Project Financing
(including, if applicable, to refinance the Vale Loan), provided always that nothing in this
Section shall require any member of the BSGR Guinea Group to incur any material expenditure
in connection with undertaking any such annual review.


6.3     Vale Loan. Unless and until Project Financing has been secured as contemplated in
Section 6.2 (including (if applicable) to refinance the Vale Loan) or if the Project Financing is
not obtained in time for BSGR Guinea to ensure material compliance with actions to be taken
pursuant to the Business Plan or is obtained in an amount lower than that required for the
purposes of implementing the actions to be taken pursuant to the Business Plan, Vale shall (or
shall procure that a member of its Group shall) lend to ProjectCo (or another BSGR Guinea
Group Company) the amounts necessary to comply with the Business Plan pursuant to the Vale
Loan.


6.4     Repayments of Vale Loan. Without prejudice to the provisions contained in the
Shareholders' Agreement under Sections 7 (Share Transfers) and 9 (Consequences of Transfers)
respectively, each of the Parties (so far as it is legally able as a shareholder of BSGR Guinea)
will, and will take all necessary steps to ensure that BSGR Guinea will, procure that, in the
period commencing on the Date of First Commercial Production and ending on the date on
which no amounts of principal (including capitalized interest) remain outstanding under the Vale
Loan:

                 (a)      prior to declaring any dividend or other distribution, ProjectCo (and any
                          other borrower from time to time under the Vale Loan) will first ensure
                          that any accrued but unpaid interest on the Vale Loan (if any) is paid in
                          full and, subject to such payment having been made, the maximum
                          amount of the dividends or other distributions which ProjectCo and each
                          other member of the BSGR Guinea Group (other than Liberia Holdco and
                          Liberia ProjectCo) would be permitted to declare at such time out of their
                          respective distributable profits and in accordance with Applicable Law
                          (but, for the avoidance of doubt, not including any amount constituting
                          part of the capital of ProjectCo or such other member of the BSGR Guinea
                          Group (other than Liberia Holdco and Liberia ProjectCo)) shall be
UK-2421081-v8                                        - 15 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 21 of 132



                          determined (the aggregate of such maximum amounts being the
                          "Permissible Dividend Amount"); and

                 (b)      subject always to having complied with their obligations under section
                          6.4(a), ProjectCo and each other borrower from time to time under the
                          Vale Loan shall together apply in aggregate an amount equal to the Loan
                          Repayment Amount in or towards repayment of the aggregate principal
                          amount (including capitalized interest) then outstanding under the Vale
                          Loan such repayments to be made at least once in any calendar year,
                          provided that an amount equal to but not more than the Loan Repayment
                          Amount (excluding for this purpose any Liberian Dividends) shall be
                          treated as available to support and finance, at the same time as any such
                          repayment in respect of the Vale Loan, the payment by BSGR Guinea of a
                          dividend in an amount equal to the BSGR Dividend Amount. The Parties
                          agree to (i) use all commercially reasonable efforts with a view to
                          establishing the optimal structure and arrangements to enable BSGR
                          Guinea to pay any such dividends in a manner that minimizes or avoids
                          any withholding tax cost to any member of the BSGR Guinea Group on
                          any dividend or other distribution paid or any interest on any loan made in
                          order to create a distributable profit or to ensure there is sufficient cash
                          within BSGR Guinea for the purpose of paying the BSGR Dividend
                          Amount and (ii) permit the payment of dividends by BSGR Guinea for
                          this purpose out of any distributable profits or, where so required for the
                          purposes of paragraph (i), reserves whether or not the same constitute part
                          of the capital of BSGR Guinea and (iii) cause such dividends to be
                          declared apportioned and paid to the holders of Ordinary Shares pro rata
                          according to the amounts paid up on such shares.

Section 7.       Conduct of Business

As of the Completion Date, each of BSGR and Vale agrees to promote the best interests of
BSGR Guinea and pursue the development of the Project in accordance with the principles set
forth in the Business Plan with the aim of maximizing production on an economically viable
basis, profits and distributions to shareholders consistent with the Business Plan and the
requirement under Section 3.3 of the Shareholders' Agreement to take account of the Dividend
Reserve Amount. Each of BSGR and Vale shall, and shall procure that its Affiliates shall, co-
operate in good faith to promote the success of BSGR Guinea and develop the Project in the
most efficient and expeditious manner possible, provided that nothing in this Section shall
require any Party or any member of its Group to breach any contract to which it is currently a
party or do anything that would make any such Party or any member of that Party's Group breach
any Applicable Law or incur any liability (including in tort).

Section 8.       Warranties


8.1    BSGR Warranties. BSGR warrants to Vale as at the date of this Agreement that the
warranties contained in Schedule 4 (the "BSGR Warranties") are true, accurate and not
UK-2421081-v8                                        - 16 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 22 of 132



misleading. The BSGR Warranties are given subject to the limitations set out in Schedule 5 but
only to the extent provided in Schedule 5. Unless expressly provided in this Agreement, the
BSGR Warranties shall be separate and independent and shall not be limited by reference to any
other section or anything in this Agreement.


8.2    Vale Warranties. Vale warrants to BSGR as at the date of this Agreement that the
warranties contained in Schedule 6 (the "Vale Warranties") are true, accurate and not
misleading. Unless expressly provided in this Agreement, the Vale Warranties shall be separate
and independent and shall not be limited by reference to any other section or anything in this
Agreement.


8.3     Non-pursuit of Claims. BSGR undertakes to Vale and to each person referred to in this
Section 8.3 that, except in the case of fraud, it will not make any claim against any BSGR
Guinea Group Company or any of their respective directors, officers, employees or agents or any
adviser of any BSGR Guinea Group Company (in such capacity), on whom BSGR may have
relied in agreeing to any term of this Agreement and/or any of the Ancillary Agreements, which
it may have in respect of a misrepresentation, inaccuracy or omission in or from information or
advice provided by any such person for the purpose of assisting BSGR to make a representation,
give a BSGR Warranty or prepare the Disclosure Letter. Each BSGR Guinea Group Company
and any such director, officer, employee, agent or adviser of any BSGR Guinea Group Company
may enforce the terms of this Section 8.3 subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999.

8.4      Guernsey Loan Indemnity. BSGR hereby undertakes to indemnify and hold harmless
Vale (for itself and as agent or trustee for each member of the Vale Group) or, if Vale so elects
as contemplated in Section 10.1 (mutatis mutandis), the relevant member of the BSGR Guinea
Group against any and all Losses suffered or incurred by Vale (or any member of its Group
including, without limitation, the BSGR Guinea Group) in connection with the failure by any
member of the BSGR Group to obtain consent from the Guernsey Financial Services
Commission, in accordance with the Control of Borrowing (Bailiwick of Guernsey) Ordinances,
1959, as amended, in respect of any and all amounts borrowed prior to the date of this
Agreement by any relevant member of the BSGR Guinea Group and which are the subject of the
exchange of letters dated 6 and 7 April 2010 respectively between Carey Olsen and the Guernsey
Financial Services Commission (copies of which are contained in the Disclosure Bundle at
Section 7 (tab 41)).


Section 9.       Tax Covenant

In consideration of the Purchase Price and the mutual rights and obligations in this Agreement
the Parties agree that the Tax Covenant in Schedule 10 shall apply from Completion.




UK-2421081-v8                                        - 17 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 23 of 132



Section 10.      Vale's Remedies


10.1 Basis of Claims for Breach of Indemnity Warranties. In the event there is an Indemnity
Warranty Claim, BSGR shall pay on demand (at Vale's election) either:

                 (a)      to Vale, the amount of the relevant Loss to Vale, including the aggregate
                          reduction caused in the value of the Sale Shares; or

                 (b)      to the relevant member(s) of the BSGR Guinea Group, the amount of the
                          relevant Loss to the BSGR Guinea Group, including the reduction caused
                          in the value of any asset of the BSGR Guinea Group or, as the case may
                          be, the amount of any new or increased liability (in the latter case limited
                          to the increase) of the BSGR Guinea Group,

provided, however, that the limitations set out in Schedule 5 shall apply to a Claim for breach of
an Indemnity Warranty to the extent expressly stated therein; provided, further, that, where Vale
has elected that payment shall be made to a member of the BSGR Guinea Group, Vale shall have
the right to enforce on behalf of the relevant member of the BSGR Guinea Group the provisions
of this Agreement which relate to Indemnity Warranty Claims.


10.2 Set-off of Claims. If, at the time at which Vale is required pursuant to Section 3 to pay
the First Deferred Consideration, the Second Deferred Consideration or the Additional
Consideration and/or the time at which BSGR Guinea would declare a dividend in accordance
with Section 3.3 of the Shareholders' Agreement, BSGR is liable to pay any amount or amounts
to Vale (or, if Vale has so elected in accordance with Section 10.1, to a member of the BSGR
Guinea Group) under or pursuant to a Substantiated Claim (an "Unpaid Amount") then, without
prejudice to Vale exercising its general rights of enforcement available at law, Vale may, in full
satisfaction of or, as applicable, in reducing such Unpaid Amount, (at Vale's election and upon
notice to BSGR (copied to BSGR Guinea)) deduct (and, where Vale has elected in accordance
with Section 10.1 that payment shall be made to a member of the BSGR Guinea Group, shall pay
to such member of the BSGR Guinea Group) such Unpaid Amount (only once with respect to the
amount thereof) from:


                 (a)      the amount payable in respect of the First Deferred Consideration, the
                          Second Deferred Consideration or the Additional Consideration (as the
                          case may be) and, to the extent that the amount of the First Deferred
                          Consideration, the Second Deferred Consideration or the Additional
                          Consideration (as the case may be) exceeds the Unpaid Amount, payment
                          by Vale to BSGR of the net amount shall constitute a full and sufficient
                          discharge of the obligation to pay the First Deferred Consideration, the
                          Second Deferred Consideration or the Additional Consideration (as the
                          case may be) and, to the extent that the amount of the Unpaid Amount
                          exceeds the First Deferred Consideration, the Second Deferred
                          Consideration or the Additional Consideration (as the case may be), such
                          deduction shall constitute a full and sufficient discharge of Vale's
UK-2421081-v8                                    - 18 -                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 24 of 132



                          obligation to pay the First Deferred Consideration, the Second Deferred
                          Consideration or the Additional Consideration (as the case may be) and a
                          pro-tanto reduction in the Unpaid Amount; and/or

                 (b)      the amount of any dividend (or other distribution) which would otherwise
                          be payable by BSGR Guinea to BSGR (from time to time) and BSGR
                          hereby irrevocably agrees to waive its entitlement to such dividend or
                          other distribution in such circumstances to the extent of the Unpaid
                          Amount and undertakes to irrevocably instruct and direct BSGR Guinea to
                          pay to Vale such amounts out of such dividend or distribution entitlement
                          as are necessary to satisfy or reduce the amount of such Unpaid Amount,

Section 11.      Third Party Claims

If Vale becomes aware, following Completion, of any claim by a third party (a "Third Party
Claim"), or of any other matter or circumstance, which will or is reasonably likely to result in a
Guernsey Loan Indemnity Claim, Warranty Claim or an Indemnity Warranty Claim other than a
Tax Claim being made, subject always to the general obligations to mitigate provided for by
Section 3.4 of Schedule 5, Vale shall and, where applicable, shall procure that any member of the
Vale Group shall:

                 (a)      promptly (and in any event within 15 Business Days of becoming aware of
                          it) give notice of the Third Party Claim or other matter or circumstance to
                          BSGR;

                 (b)      upon reasonable prior notice and to the extent that BSGR does not already
                          have such access as a shareholder in BSGR Guinea and/or through its
                          BSGR Directors, provide to BSGR and its representatives reasonable
                          access to premises and personnel and to relevant assets, documents and
                          records within the power or control of BSGR Guinea or any member of
                          the BSGR Guinea Group, in each case, to the extent that such is
                          reasonably necessary for the purposes of investigating the matter, provided
                          in each case that:


                       (i)      to do so would not be materially prejudicial or detrimental to
                                the promotion of the best interests of BSGR Guinea and the
                                development of the Project or the business undertaken by any
                                member of the Vale Group; and


                       (ii)     any such documents and records (i) do not constitute internal
                                memoranda of a member of the Vale Group relating to the
                                merits or conduct of such matter or claim (rather than the
                                factual circumstances underlying such matter or claim); (ii)
                                are not subject to legal privilege; (iii) do not constitute
                                commercially sensitive or confidential information of Vale

UK-2421081-v8                                        - 19 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 25 of 132



                                  (rather than the BSGR Guinea Group); and (iv) are not
                                  subject to any other confidentiality restrictions;

                 (c)      not admit liability or make any agreement or compromise in relation to the
                          Third Party Claim unless either (i) such admission, agreement or
                          compromise results in no liability on BSGR (whether to the Third Party or
                          otherwise); or (ii) BSGR gives its prior written consent (such consent not
                          to be unreasonably withheld or delayed) to such admission, agreement or
                          compromise; and

                 (d)      (subject to Vale (for itself and as agent or trustee for each BSGR Guinea
                          Group Company and each other member of the Vale Group) being
                          indemnified by BSGR on demand against all costs reasonably incurred by
                          Vale, any BSGR Guinea Group Company or any other member of the
                          Vale Group in respect of that Third Party Claim) ensure that it shall:

                       (i)        not enter into any settlement in respect of any such Third
                                  Party Claim unless either (i) such settlement results in no
                                  liability on BSGR (whether to the third party or otherwise); or
                                  (ii) BSGR gives its prior written consent (such consent not to
                                  be unreasonably withheld or delayed) to such settlement; and

                       (ii)       provide such information and assistance as BSGR may
                                  reasonably require in connection with the preparation for and
                                  conduct of any proceedings and/or negotiations relating to the
                                  Third Party Claim,

                              provided, in each case, that to do so would not be materially prejudicial
                              or detrimental to the promotion of the best interests of Vale, BSGR
                              Guinea or the other members of the BSGR Guinea Group (as the case
                              may be) and the development of the Project or the business undertaken
                              by any member of the Vale Group or the BSGR Guinea Group.

Section 12.      Payments


12.1 Payments to BSGR. Any payment to be made to BSGR pursuant to this Agreement by
Vale shall be made to BSGR’s Bank Account (or to such other bank account as may be notified
in writing by BSGR to Vale not less than 10 Business Days prior to the date on which the
relevant payment is due to be made).


12.2 Payments to BSGR Guinea. Any payment to be made to BSGR Guinea pursuant to this
Agreement by Vale shall be made to BSGR Guinea’s Bank Account (or to such other bank
account as may be notified in writing by BSGR Guinea to the Parties not less than 10 Business
Days prior to the date on which the relevant payment is due to be made).


UK-2421081-v8                                        - 20 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 26 of 132



12.3 Payment to Vale. Any payment to be made to Vale pursuant to this Agreement by either
BSGR or BSGR Guinea shall be made to the bank account Vale shall have notified to BSGR or
BSGR Guinea from time to time for the purpose of the relevant payment.


12.4 Method of Payment. Payments under Section 12.1, 12.2 and 12.3 shall be made in
immediately available cleared funds in $ by electronic transfer of funds for value on the due date
for payment. Receipt of the amount due shall be an effective discharge of the relevant payment
obligation.


12.5 Interest. If any sum due for payment in accordance with this Agreement is not paid on the
due date for payment, the person in default shall pay Default Interest on that sum from but
excluding the due date to and including the date of actual payment calculated and accrued on a
daily basis save that Default Interest shall not be payable where the Initial Consideration is
received on the Business Day next following the Completion Date.


12.6    Force Majeure.


                 (a)      Without prejudice to the operation of Section 5.2, if, during the time in
                          which this Agreement is in force, the circumstances under which it was
                          concluded are fundamentally changed such as to have a material adverse
                          impact on the Project as a result of events or circumstances as specified in
                          Section 12.6(b) below which are outside of the control of Vale (a "Force
                          Majeure Event"), either Party may propose appropriate revisions to this
                          Agreement, and both Parties will endeavor to find a mutually acceptable
                          solution. Each Party acknowledges that a spirit of mutual co-operation
                          and long term goodwill underlies this Agreement and agrees that in the
                          event that unforeseen hardships arise affecting either Party, the Parties
                          shall meet promptly and in good faith with a view to attempting to find a
                          mutually acceptable means of alleviating such hardship.


                 (b)      A Force Majeure Event shall be:


                       (i)      (A) a natural catastrophe or cataclysm; (B) revolution,
                                military or political coup, regime change, civil disturbance,
                                act of terrorism, sabotage, vandalism or the threat of any such
                                act; (C) an act of God, natural disasters such as lightning,
                                flood, fire, storm, earthquakes and lack of water arising from
                                environmental problems or weather; (D) chemical
                                contamination; (E) an event or circumstance resulting in it
                                becoming impossible, unsafe or not economically viable to
                                access the Concession Areas to the extent required or to
                                export iron ore from any of the Concession Areas to any other
UK-2421081-v8                                        - 21 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 27 of 132



                                area within or outside of Guinea or Liberia, including, for the
                                avoidance of doubt, extensive damage to any part of the
                                infrastructure that forms part of the Liberian Transport
                                Solution; (F) unforeseeable geological, environmental or
                                ground (including ground water) conditions affecting the
                                construction of all or some of the works relating to the Project;
                                and/or (G) breakdown, inoperability, failure or partial failure
                                of any part of the energy source required to run any key
                                component of the Project,


                                in each case, such that the development, exploitation or
                                continued operation of the Project is not reasonably
                                practicable or commercially viable;


                      (ii)      a major financial and/or economic crisis, either worldwide or
                                in major market(s) that could reasonably be expected to
                                materially and adversely affect or alter the iron ore demand
                                from customers and downstream industries and/or inventory
                                levels;


                     (iii)      the price for the target guaranteed specification of iron ore
                                calculated in accordance with the Off-take Term Sheet (or the
                                Off-take Agreement) being less than $27 per metric tonne on
                                an ex-works mine basis for a continuous period of not less
                                than 60 days;


                     (iv)       the revocation, annulment or materially adverse restriction of
                                the Basic Agreement, the Mining Concession or any of the
                                Guinea Exploration Permits for reasons which are beyond the
                                control of the Parties and are not otherwise connected to any
                                direct or indirect action by either Party against or in violation
                                of any of the Basic Agreement, the Mining Concession and
                                the Guinea Exploration Permits, as the case may be; or


                      (v)       the implementation of any action, without either Party having
                                had any direct or indirect involvement in causing the
                                implementation of such action, which materially and
                                adversely affects the rights granted to ProjectCo under the
                                Basic Agreement, the Mining Concession and/or any of the
                                Guinea Exploration Permits.



UK-2421081-v8                                        - 22 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 28 of 132



                 (c)       Without prejudice to the operation of Section 5.2, in the event that Vale
                           reasonably determines that a Force Majeure Event has occurred then:


                        (i)     Vale shall notify BSGR and BSGR Guinea of its
                                determination of the occurrence of a Force Majeure Event
                                within 10 Business Days of such determination;


                       (ii)     Vale and each member of its Group shall, with effect on and
                                from the date of such determination, not be required to satisfy
                                any of its or their payment or other obligations that have not
                                then already fallen due for payment or performance in
                                accordance with their respective terms under this Agreement
                                (including, without limitation, Vale's obligations to pay the
                                First Deferred Consideration, the Second Deferred
                                Consideration and/or the Additional Consideration pursuant
                                to Section 3; Vale's obligation to fund the Feasibility Study;
                                and any obligations of the lender under the Vale Loan to
                                provide funding pursuant to the terms of the Vale Loan, as
                                applicable) and the Parties agree and shall, to the fullest
                                extent they are able to do so, procure that BSGR Guinea and
                                its subsidiaries shall not make payments of dividends or other
                                distributions without the prior approval of Vale, so that such
                                payments and/or obligations shall be suspended, in all such
                                cases, for such period as Vale reasonably and in good faith
                                determines that a Force Majeure Event is continuing;


                       (iii)    the Parties will continue to cooperate in good faith with a
                                view to reaching a mutually viable solution to the Force
                                Majeure Event; and


                       (iv)     if the Force Majeure Event is of a type as contemplated in
                                section 12.6(b)(ii) or (iii) above, it is the current intention of
                                Vale that, in determining the course of action (if any) to be
                                adopted in respect of the Project in response to such Force
                                Majeure Event, it would make its assessment by reference to
                                criteria which are not materially more onerous than those
                                applicable to other comparable projects of Vale and its
                                Affiliates and after having regard to all applicable factors and
                                circumstances (including, without limitation, the quality and
                                quantity of the iron ore produced or expected to be produced
                                by the Project) and the prevailing and anticipated market
                                conditions at that time.


UK-2421081-v8                                        - 23 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 29 of 132



12.7 Gross-up on Payments. In the event that, in relation to any payment due by BSGR to Vale
or any member of its Group in respect of a Claim under this Agreement: (i) BSGR (or any
member of its Group) is required by Applicable Law to make a deduction, retention or
withholding from such payment; or (ii) Vale or any member of its Group will be or has been
subject to Tax in respect of such payment, then the sum due by BSGR shall be increased to the
extent necessary to ensure that Vale (or the relevant member of its Group) receives and retains a
net sum equal to the sum it would have received had no such deduction, retention or withholding
been made and/or the payment had not been subject to Tax.

Section 13.      Non Solicitation and Non Competition


13.1 Non Solicitation Covenant. Each Party covenants with the other (for itself and as agent or
trustee for each member of its Group) that neither it nor any member of its Group shall, directly
or indirectly, in the period commencing on the date of this Agreement and ending on the date
falling 24 months after the date on which one of the Parties or any of its Affiliates ceases to be a
shareholder in BSGR Guinea:

                 (a)      employ or offer to employ, or enter into a contract for the services of, any
                          individual who is or was, at any time during the preceding 6 months, an
                          employee holding an executive or managerial position with, or an officer
                          of, any BSGR Guinea Group Company or any company in the other
                          Party's Group (the "Key Employees") or entice, solicit or procure any
                          such person to leave the employment within the BSGR Guinea Group or
                          such other Party's Group (or attempt to do so) whether or not that person
                          would commit any breach of contract in leaving such employment; or

                 (b)      procure or facilitate the making of any such offer or attempt by any other
                          person,

provided, however, that the following shall not constitute a breach of this Section 13.1:


                       (i)      the placing of an advertisement of a post available to a
                                member of the public generally and the recruitment of a
                                person through an employment agency and, in each case, the
                                subsequent employment of such person, provided that no
                                company in either Party's Group, or any of their respective
                                officers and employees, encourages or advises such agency to
                                approach any Key Employee; and/or


                       (ii)     the employment by any member of either Party's Group of a
                                Key Employee who was an employee of a BSGR Guinea
                                Group Company and, prior to such employment, had been
                                employed by a member of such Party's Group.


UK-2421081-v8                                        - 24 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 30 of 132



13.2 Non Competition Covenant and Referral of Opportunities. Each Party covenants with the
other (for itself and as agent or trustee for each member of its Group) that, subject to Section
13.4, in the period commencing on the date of this Agreement and ending on the date on which
one of the Parties and/or one of its Affiliates cease to be shareholder(s) in BSGR Guinea:

                 (a)      it shall, and shall ensure that each member of its Group shall, abstain from
                          undertaking any action in Guinea or Liberia in connection with the mining
                          of iron ore, which is in direct competition with any of the activities that
                          form part of the Project and may cause damage or hindrance to the Project;
                          and

                 (b)      BSGR Guinea shall be its respective Group's exclusive vehicle for the
                          pursuit of business opportunities in connection with the mining of iron ore
                          within the Republic of Guinea and Liberia ("Relevant Business
                          Opportunities") and accordingly, (to the extent not prohibited by
                          confidentiality obligations), each Party will refer any Relevant Business
                          Opportunity to the Board and, to the extent available to it (or any member
                          of its Group) on a basis which permits such disclosure, provide to the
                          Board all information and data reasonably necessary to assess the viability
                          of the proposition.


13.3 Pursuit of New Business Opportunities. To the extent that the Board decides to pursue
any Relevant Business Opportunity, such Relevant Business Opportunity will be pursued based
on the principles set forth in this Agreement and the Ancillary Agreements.


13.4 Exceptions to Non Competition Covenant. The restrictions contained in Section 13.2
shall not restrict or prohibit either of the Parties or member of their respective Groups from:


                 (a)      acquiring in a single transaction or series of related transactions or
                          entering into a joint venture or equivalent transaction with any one or
                          more companies and/or businesses whose activities include carrying on or
                          being engaged in a business which is in direct competition with any of the
                          activities that form part of the Project and may cause damage or hindrance
                          to the Project (a "Competing Business"), provided that the principal
                          purpose of such acquisition is not the acquisition of control over a
                          Competing Business; or


                 (b)      pursuing a Relevant Business Opportunity which has previously been
                          referred to the Board pursuant to Section 13.2(b) by such party and in
                          relation to which the Board has not notified the relevant Party within 20
                          Business Days of such referral that it intends to pursue such Relevant
                          Business Opportunity provided that, in the case of a Relevant Business
                          Opportunity referred to the Board by Vale, Vale may not pursue any such
                          Business Opportunity unless at least one of the BSGR Directors, acting in
UK-2421081-v8                                    - 25 -                                   95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 31 of 132



                          a commercially reasonable manner consistent with his/her fiduciary duties
                          in determining whether or not BSGR Guinea has the capability (including,
                          without limitation, in terms of financing and resources) to pursue such
                          opportunity in the near term, has voted in favor of a resolution of the
                          Board not to pursue such Relevant Business Opportunity.


13.5 Acknowledgement Relating to Restrictions. Each of the Parties acknowledges that the
duration, extent and application of the restrictions in this Section 13 are no greater than is
reasonable and necessary for the protection of the interests of the BSGR Guinea Group and the
other Party's Group but that, if any such restriction shall be adjudged by any court or authority of
competent jurisdiction to be void or unenforceable but would be valid if part of the wording
thereof were to be deleted and/or the period thereof were to be reduced and/or the area dealt with
thereby were to be reduced, such restriction shall apply within the jurisdiction of that court or
authority with such modifications as are necessary to make it valid and effective.

Section 14.      Announcements

Neither Party (nor any of their respective Affiliates) shall make any reference to, announcement
of or issue any circular or other communication in connection with the existence or subject
matter of this Agreement (or any other agreement contemplated herein) without the prior written
approval of the other Party (such approval not to be unreasonably withheld or delayed). This
restriction shall not apply to the extent that such announcement or other communication is
required by Applicable Law, including by any stock exchange with competent jurisdiction. If this
exception applies, to the extent practicable not prohibited by Applicable Law, the Party making
the announcement or other communication shall use its reasonable efforts to consult with the
other Party in advance as to its form, content and timing. If it is not practicable to consult in
advance of making such announcement or issuing such communication (or such consultation
would have been prohibited), the Party making the announcement or other communication shall
notify the other Party as soon as practicable after having made the announcement or other
communication.

Section 15.      Confidentiality


15.1    Confidentiality Obligation. For the purposes of this Section 15:

                 (a)      "Confidential Information" means:

                       (i)      (in relation to the obligations of Vale) any information
                                received or held by Vale (or any of its Representatives)
                                relating to BSGR or the BSGR Group; or

                       (ii)     (in relation to the obligations of BSGR) any information
                                received or held by BSGR (or any of its Representatives)
                                relating to Vale or the Vale Group; and


UK-2421081-v8                                        - 26 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 32 of 132



                       (iii)    information relating to the provisions of, negotiations leading
                                to, and any claim or potential claim under this Agreement and
                                the other agreements contemplated herein,

and includes written information and information transferred or obtained orally, visually,
electronically or by any other means; and

                 (b)       "Representatives" means: (i) in relation to BSGR, to the extent that they
                           are involved in the transaction contemplated by this Agreement, its
                           respective Affiliates and the directors, officers, employees, agents,
                           advisers, lending banks, accountants and consultants of BSGR and/or of
                           its respective Affiliates; (ii) in relation to Vale, to the extent that they are
                           involved in the transaction contemplated herein, directors, officers,
                           employees, agents, consultants, contractors, advisers (including, without
                           limitation, attorneys, accountants, consultants, bankers and financial
                           advisers), potential providers of finance (whether equity or debt),
                           Affiliates and persons who hold the aforementioned roles in relation to
                           Affiliates.

Each Party shall (and shall ensure that each of its Representatives shall) maintain Confidential
Information in confidence and not disclose Confidential Information to any person except (i) as
permitted under Section 15.2 or (ii) as the other Party approves in writing.


15.2 Exceptions. Section 15.1 shall not prevent disclosure by a Party or its Representatives to
the extent such Party can demonstrate that such:

                 (a)       disclosure is required by law, or by the rules, regulations or requirements
                           of any stock exchange or any regulatory or other supervisory body or
                           Governmental Entity or authority (including tax authority) having
                           applicable jurisdiction (provided that, to the extent practicable not
                           prohibited by Applicable Law, the disclosing Party shall first inform the
                           other Party of its intention to disclose such information and take into
                           account the reasonable comments of the other Party);

                 (b)       subject to Applicable Law, disclosure is of Confidential Information
                           which was lawfully in the possession of that Party or any of its
                           Representatives (in either case as evidenced by written records) without
                           any obligation of secrecy prior to its being received or held;

                 (c)       subject to Applicable Law, disclosure is of Confidential Information
                           which has previously become publicly available other than through that
                           Party’s action (or that of its Representatives) in breach of this Agreement;
                           or

                 (d)       subject to Applicable Law, disclosure is required for the purpose of any
                           arbitral, judicial or regulatory proceedings arising out of this Agreement
                           (or any other Ancillary Agreement).
UK-2421081-v8                                       - 27 -                                   95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 33 of 132



15.3 Disclosure to Representatives. Each Party may disclose Confidential Information to its
Representatives, and undertakes that it (and its Affiliates) shall only disclose Confidential
Information to its Representatives if: (i) it is reasonably required for purposes connected with
this Agreement or the Project and only if its Representatives are informed of the confidential
nature of the Confidential Information; or (ii) these Representatives agree to comply with the
confidentiality obligations contained in this Section 15 as if a party hereto.


15.4 Effect on Termination. If this Agreement is terminated, either Party shall as soon as
practicable on request by the other Party:

                 (a)      return all written documents and other materials relating to the other
                          Party's Group or this Agreement (including any Confidential Information),
                          without keeping any copies thereof;

                 (b)      destroy all information or other documents derived from such Confidential
                          Information; and

                 (c)      so far as it is practicable to do so, expunge such Confidential Information
                          from any computer, word processor or other device,

provided that a Party shall be permitted to retain copies of Confidential Information that is
contained in the archived computer system back-up in accordance with its security and/or
disaster recovery procedures and may retain such copies (in whatever form) as are required to be
retained for the purpose of compliance with, and only for so long as required by, any Applicable
Law or Governmental Entity, or for legal and compliance purposes in accordance with its
document retention policies in effect from time to time.

15.5 Confidentiality Agreement. The Confidentiality Agreement is hereby terminated
immediately following the execution of this Agreement.

Section 16.      Miscellaneous


16.1    Costs.

Each of the Parties shall pay its own costs and expenses in relation to the preparation and signing
of this Agreement and to the implementation of the transactions contemplated by this Agreement.


16.2    Notices.

                 (a)      Address of notices. Any notice or other communication to be given
                          hereunder shall refer to this Agreement and shall either be delivered by
                          hand or sent by first class post, airmail or facsimile transmission (provided
                          that, in the case of facsimile transmission, confirmation of its error-free
                          transmission has been received by the sender's facsimile machine) as
                          follows:
UK-2421081-v8                                        - 28 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 34 of 132



                          if to BSGR:

                          Address:      West Wing, Frances House, Sir William Place, St Peter
                                        Port, Guernsey (GY1 1GX)
                          Fax No:       +44.1481.812020
                          Addressed for the attention of: David Clark

                          With a copy to:

                          Skadden, Arps, Slate, Meagher & Flom (UK) LLP

                          Address:      40 Bank Street, Canary Wharf, London (E14 5DS)
                          Fax No:       +44.20.7072.7070
                          Addressed for the attention of: Michael Hatchard and Michal Berkner

                          if to Vale:

                          Address:      Rua Sapucaí, 383 – 7th Floor
                                        Belo Horizonte, MG 30150-904
                          Fax No:       +55.31.3279.5598
                          Addressed for the attention of: Eduardo Ledsham

                          With a copy to:

                          Vale

                          Address:      Av. Graça Aranha, 26-15th Floor, Rio de Janeiro,
                                        RJ, Brazil 20030-900
                          Fax No:       +55.21.3814.9921
                          Addressed for the attention of: General Counsel

                          With a copy to:

                          Clifford Chance LLP

                          Address:      10 Upper Bank Street, London E14 5JJ
                          Fax No:       +44.20.7006.5555
                          Addressed for the attention of: Anthony Oldfield and David Pudge

                 (b)      Deemed served. All notices given in accordance with this Section 16.2
                          shall be deemed to have been served as follows:

                       (i)       if delivered by hand, when left at the address listed at 16.2(a)
                                 (as applicable);

                       (ii)      if sent by air mail, six (6) Business Days after it was posted;
                                 and

UK-2421081-v8                                        - 29 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 35 of 132



                       (iii)    if communicated by facsimile when confirmation of its error-
                                free transmission has been recorded, by the sender's facsimile
                                machine;

provided, however, that where, in the case of delivery by hand or transmission by facsimile, such
delivery occurs after 6 p.m. (which for notices to Vale, shall be by reference to Rio de Janeiro
time, and for notices to BSGR, shall be by reference to Guernsey time) on a Business Day or at
any time on a day which is not a Business Day, service shall be deemed to occur at 9 a.m. (which
for notices to Vale, shall be by reference to Rio de Janeiro time, and for notices to BSGR, shall
be by reference to Guernsey time) on the next following Business Day.


16.3    Entire Agreement.

                 (a)       This Agreement and the Ancillary Agreements, from the date that each of
                           the Ancillary Agreements shall have been executed, constitute the entire
                           agreement and understanding of the Parties with respect to the subject
                           matter hereof and thereof and none of the Parties has entered into this
                           Agreement in reliance upon any representation, warranty or undertaking
                           by or on behalf of any other Party which is not expressly set out herein or
                           therein provided that this Section 16.3(a) shall not exclude any liability for
                           fraudulent misrepresentation.

                 (b)       This Agreement and the Ancillary Agreements supersede any or all prior
                           agreements, understandings, arrangements, promises, representations,
                           warranties and/or contracts of any form or nature whatsoever, whether oral
                           or in writing and whether explicit or implicit, which may have been
                           entered into prior to the date hereof between the Parties or on their behalf
                           as to the subject matter of this Agreement and the Ancillary Agreements
                           including, without limitation, the Memorandum of Understanding dated 19
                           March 2010.


16.4    Assignment.


                 (a)       This Agreement shall be binding on and inure to the benefit of the Parties
                           and their successors and permitted assigns. Except as expressly provided
                           in this Agreement and as set out below in sub-clause (b), neither Party
                           may assign or transfer all or any part of its rights or obligations under this
                           Agreement nor any benefit arising under or out of this Agreement without
                           the prior written consent of the other Party (which shall not be
                           unreasonably denied or withheld); provided that each Party shall remain
                           liable for its obligations under this Agreement notwithstanding any such
                           assignment and, save to the extent that such assignee is a wholly-owned
                           subsidiary of Vale designated by Vale pursuant to Section 2.2, any such
                           assignee shall be required to sign a deed of adherence to the Shareholders'
                           Agreement.
UK-2421081-v8                                       - 30 -                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 36 of 132



                 (b)      Vale or any other member of the Vale Group may, without the consent of
                          BSGR, assign or transfer to any other member of the Vale Group all or
                          any part of its rights or obligations or any benefit arising under or out of
                          this Agreement provided always that Vale shall procure that any such
                          other member of the Vale Group which is a direct or indirect assignee or
                          transferee of all or any part of Vale's rights or obligations or benefits
                          hereunder complies with such rights and obligations under this Agreement,
                          as applicable.


16.5 Waiver of Rights. No waiver by a Party of a delay or failure or failures by the other Party
to perform any provision of this Agreement shall operate or be construed as a waiver in respect
of any other or further failure whether of a like or different character. No single or partial
exercise of a right or remedy provided by this Agreement or by law prevents further exercise of
the right or remedy or the exercise of another right or remedy under this Agreement or at law.


16.6 Amendments. This Agreement may be amended only by an instrument in writing signed
by duly authorized representatives of each of the Parties.


16.7 Invalidity. If any of the provisions of this Agreement is or becomes invalid, illegal or
unenforceable under the laws of any jurisdiction:


                 (a)      the validity, legality or enforceability of the remaining provisions of this
                          Agreement in that jurisdiction shall not in any way be affected or impaired;
                          and


                 (b)      the validity, legality or enforceability of such provision or the remaining
                          provisions of this Agreement under the laws of any other jurisdiction shall
                          not in any way be affected or impaired. Notwithstanding the foregoing,
                          the Parties shall thereupon negotiate in good faith in order to agree the
                          terms of a mutually satisfactory provision, achieving so nearly as possible
                          the same commercial effect, to be substituted for the provision so found to
                          be void or unenforceable.


16.8 No Partnership or Agency. Nothing in this Agreement (or any of the arrangements
contemplated hereby) shall be deemed to constitute a partnership between the Parties nor, save as
may be expressly set out herein, constitute any Party as the agent of the other Party for any
purpose. In addition, no Party shall enter into contracts with third parties as agent for any BSGR
Guinea Group Company or for the other Party nor shall any Party describe itself as agent as
aforesaid or in any way hold itself out as being an agent as aforesaid.



UK-2421081-v8                                        - 31 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 37 of 132



16.9 Conflict With Constitutional Documents. If there is any conflict or inconsistency between
the provisions of this Agreement and the Constitutional Documents or the articles of association
(or equivalent documents) of any BSGR Guinea Group Company, subject to Applicable Law,
this Agreement shall prevail as between the Parties inter se and between each Party and the
relevant BSGR Guinea Group Company and be applied in priority. The Parties shall exercise all
voting and other rights and powers available to them so as to give effect to the provisions of this
Agreement. If requested to do so by any Party, the other Party shall procure that the
Constitutional Documents or the articles of association (or equivalent documents) of any BSGR
Guinea Group Company are amended or the relevant provisions of such are waived, suspended
or disqualified so as to accord with and give effect to the provisions of this Agreement, subject to
Applicable Law.


16.10 Governing Law; Arbitration.

                 (a)      This Agreement is governed by English law. The Parties agree that all
                          disputes arising out of or in connection with this Agreement, or with its
                          negotiation, legal validity or enforceability, or with its consequences,
                          whether the alleged liability shall be said to arise under the law of England
                          or under the law of some other country, and whether the same shall be
                          regarded as contractual claims or not, shall be exclusively governed by
                          and determined only in accordance with English law.

                 (b)      Any dispute, controversy or claim arising between any of the Parties to
                          this Agreement out of or in connection with this Agreement, including any
                          question regarding the existence, validity, or termination of this
                          Agreement, shall be referred to and finally resolved by arbitration under
                          the Rules of Arbitration of the London Court of International Arbitration
                          (the "LCIA Rules"), which Rules are deemed to be incorporated by
                          reference into this Section 16.10. There shall be three arbitrators, and the
                          Parties agree that one arbitrator shall be nominated by each Party to the
                          arbitration for appointment by the LCIA Court in accordance with the
                          LCIA Rules. The third arbitrator, who shall act as the chairman of the
                          tribunal, shall be nominated by agreement of the two Party-nominated
                          arbitrators within 14 days of the confirmation of the appointment of the
                          second arbitrator, or in default of such agreement, appointed by the LCIA
                          Court. The seat or place of arbitration shall be London, England. The
                          language to be used in the arbitral proceedings shall be English. The
                          award shall be final and binding on the parties to the arbitration and may
                          be entered and enforced in any court having jurisdiction. Any request for
                          arbitration shall be served on the other party pursuant to the notice
                          provision in Section 16.2 of this Agreement.

                 (c)      In order to facilitate the comprehensive resolution of related disputes, and
                          upon request of any party to an arbitration pursuant to this Section 16.10,
                          an arbitral tribunal may, within 90 days of its appointment, consolidate the
                          arbitration proceedings before it with any other arbitration proceedings or
UK-2421081-v8                                        - 32 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 38 of 132



                          proposed arbitration proceedings involving the Parties. An arbitral
                          tribunal shall not consolidate such arbitration proceedings unless it
                          determines that (i) there are issues of fact or law common to the
                          arbitrations in question so that a consolidated proceeding would be more
                          efficient than separate proceedings and (ii) no party to the proceedings
                          sought to be consolidated would be materially prejudiced as a result of
                          such consolidation for any reason, including (a) a failure to have an equal
                          say in the formation of the arbitral tribunal which would hear the
                          consolidated proceedings, (b) a failure to be heard on the issue of
                          consolidation or (c) undue delay. Unless the parties to the proceedings
                          sought to be consolidated agree otherwise, the arbitral tribunal first formed
                          shall determine the disputes arising in the consolidated proceedings. In
                          the event of different rulings on the question of consolidation by
                          differently constituted arbitral tribunals formed pursuant to this Section
                          16.10, there shall be no consolidation of proceedings unless all of the
                          parties to the proceedings sought to be consolidated agree otherwise.

                 (d)      By agreeing to arbitration in accordance with this Section 16.10, the
                          Parties do not intend to deprive any competent court of its jurisdiction to
                          issue a pre-arbitral injunction, pre-arbitral attachment or other order in aid
                          of the arbitration proceedings or the enforcement of any award. The
                          arbitral tribunal shall have full authority to order a Party to seek
                          modification or vacation of any order issued by a national court, and to
                          award damages or give other appropriate relief for the failure of any Party
                          to respect the arbitral tribunal's orders to that effect.

                 (e)      The Parties hereby waive their rights to apply or appeal under Sections 45
                          and 69 of the Arbitration Act 1996.

                 (f)      To the extent that any Party hereto (including permitted assignees of any
                          Party's rights or obligations under the Agreement) may be entitled, in any
                          jurisdiction, to claim for itself or its revenues, assets or properties,
                          sovereign immunity from service of process, from suit, from the
                          jurisdiction of any court, from attachment prior to judgment, from
                          attachment in aid of execution of an arbitral award or judgment
                          (interlocutory or final), or from any other legal process, and to the extent
                          that, in any such jurisdiction there may be attributed such a sovereign
                          immunity (whether claimed or not), each Party hereto hereby irrevocably
                          agrees, to the extent permitted by law, not to claim, and hereby
                          irrevocably waives generally, to the extent permitted by law, such
                          sovereign immunity.

                 (g)      Vale hereby confirms that it has irrevocably appointed TMF Corporate
                          Services Limited at its registered office for the time being, being at the
                          date hereof Pellipar House, 1st floor, 9 Cloak Lane, London, EC4R 2RU as
                          its authorized agent for service of process in England of the kind described
                          in Section 16.10(b) above. If for any reason Vale does not have such an
UK-2421081-v8                                        - 33 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 39 of 132



                          agent in England, it will promptly appoint a substitute process agent and
                          notify BSGR of such appointment. Nothing herein shall affect the right to
                          serve process in any other manner permitted by law.

                 (h)      BSGR hereby confirms that it has irrevocably appointed BSG
                          Management Services Limited, a company registered in England and
                          Wales with registered no. 05459227 at its registered office for the time
                          being, being at the date hereof Level 3, 7 Old Park Lane, London, W1K
                          1QR as its authorized agent for service of process in England of the kind
                          described in Section 16.10(b) above. If for any reason BSGR does not
                          have such an agent in England, it will promptly appoint a substitute
                          process agent and notify Vale of such appointment. Nothing herein shall
                          affect the right to serve process in any other manner permitted by law.


16.11 Further Assurances. Upon request, each Party shall from time to time take such actions
and execute such further documents as may be deemed reasonably necessary by any Party to
carry out, evidence and confirm their rights and the intended purpose of this Agreement. Where
any obligation pursuant to this Agreement is expressed to be undertaken or assumed by any Party,
subject to Applicable Laws and the requirement to comply with any fiduciary duties applicable
to the directors (or equivalent officers) of such other person, such obligation shall be construed
as requiring the Party concerned to exercise all rights and powers of control over the affairs of
any other person which that Party is able to exercise (whether directly or indirectly) in order to
procure performance of that obligation. Where any obligation pursuant to this Agreement is
expressed to be undertaken or assumed by the Board or any individual member of the Board,
subject to Applicable Laws and the requirement to comply with any fiduciary duties applicable
to such member(s) of the Board, such obligation shall be construed as requiring the Parties or (as
the case may be) the Party that designated the relevant member of the Board to take all necessary
steps in order to procure performance of such obligation.


16.12 Contracts (Rights of Third Parties) Act 1999. Save where specifically provided herein,
the Contracts (Rights of Third Parties) Act 1999 shall not apply to this Agreement and no person
other than the Parties to this Agreement shall have any rights under it nor shall it be enforceable
by any person other than the Parties to it. Where, pursuant to the terms of this Agreement, a
third party has been expressly granted rights under the Contracts (Rights of Third Parties) Act
1999, the consent of such third party shall not be required for the variation of this Agreement or
the waiver of any provision in it.


16.13 Remedies. Unless otherwise stated in this Agreement or the Shareholders' Agreement,
each Party's only remedy in respect of a breach of any provision of this Agreement or any
misrepresentation (other than fraudulent misrepresentation) in connection with the subject matter
of this Agreement is in damages or a claim for injunctive or equitable relief. Accordingly,
neither Party shall have any right to terminate or rescind this Agreement in the event of a breach
of this Agreement or negligent or innocent misrepresentation by the other Party, provided that
this Section 16.13 shall not exclude any liability for fraudulent misrepresentation.
UK-2421081-v8                                        - 34 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 40 of 132



16.14 Effect of Completion. Except to the extent that they have been performed and except
where this Agreement provides otherwise, the obligations contained in this Agreement remain in
force after Completion.


16.15 Counterparts. This Agreement may be entered into in any number of counterparts and by
the Parties on separate counterparts, each of which when so executed and delivered shall be an
original, but all counterparts shall together constitute one and the same instrument.


                        [The remainder of this page is intentionally left blank]




UK-2421081-v8                                        - 35 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 41 of 132



        AS WITNESS this Agreement has been signed by the duly authorized representatives of
the Parties the day and year first before written.



                                                              BSG RESOURCES LIMITED


                                                              By: David Clark
                                                              ______________________________
                                                                  Name: David Clark
                                                                  Title: Director


                                                              VALE S.A.


                                                              By: Roger Agnelli
                                                              ______________________________
                                                                  Name: Roger Agnelli
                                                                  Title: CEO of Vale S.A.


                                                              By: Carlos Martins
                                                              ______________________________
                                                                  Name: Carlos Martins
                                                                  Title: Executive Director




UK-2421081-v8                                        - 36 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 42 of 132



                                                 SCHEDULE 1
DEFINED TERMS

Acquired Ownership Interest means the number of shares in the issued share capital of BSGR
Guinea as corresponds to the portion of the Sale Shares that reflects the proportion which the
aggregate amount of the Initial Consideration, the First Deferred Consideration and the Second
Deferred Consideration paid by Vale pursuant to Section 3 prior to the relevant date for
determining the Acquired Ownership Interest bears to $2,500,000,000, and in the event that such
calculation results in an entitlement to a holding of a fraction of a share, such fraction shall be
rounded to the nearest whole number. Column (2) of the below table sets out the Acquired
Ownership Interest which Vale would hold as a result of paying the relevant elements of the
Purchase Price as shown in column (1).

                        (1)                                                       (2)
            Amount of Purchase Price paid                   Acquired Ownership Interest (Ordinary Shares
                                                          representing the proportion of BSGR Guinea's total
                                                                  issued share capital set out below)

Initial Consideration                                     10.2%

Initial Consideration plus First Deferred Consideration   20.4%

Initial Consideration plus Simandou Construction          30.6%
Second Deferred Consideration

Initial Consideration plus First Deferred Consideration   40.8%
plus Simandou Construction Second Deferred
Consideration



Additional Consideration has the meaning given in Section 3.

Affiliate means, in relation to a specified person, any family relation of such person, any person
directly or indirectly Controlling, Controlled by or under direct or indirect common Control with
the specified person and shall also include any person who is a director or officer of the specified
person or beneficial owner of at least 50% (fifty per cent.) of any class of the then issued share
capital of the specified person, and in the case of either Party shall include their respective
subsidiaries.

agents has the meaning given in Section 3.7(a) of Schedule 4, Part B.

agreed form has the meaning given in Section 1.5.

Agreement has the meaning given in the Preamble.

Ancillary Agreements means the Shareholders' Agreement, the Off-take Term Sheet, the
Off-take Agreement, the Vale Loan and the Vale Loan Term Sheet and any technical services
agreement entered into by any member of the BSGR Guinea Group with any member of either
Party's Group as contemplated by Section 5.6 and any agreement entered into by any member of
UK-2421081-v8                               - 37 -                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 43 of 132



the BSGR Guinea Group with any member of either Party's Group as contemplated by Section
5.8, or any of them.

Anti-Bribery Laws has the meaning given in the Shareholders' Agreement.

Applicable Law means, in relation to any person, property, transaction or event, (i) all
applicable provisions of laws, statutes, ordinances, rules, regulations, directives, guidelines and
orders of any Governmental Entity; and (ii) the terms of all judgments, orders, awards and
decrees issued by any Governmental Entity, in each case, by which such person is bound or
submits or having application to the property, transaction or event in question.

Applicable Sanctions Laws has the meaning given in Section 3.4 of Schedule 4, Part B.

Articles means the Articles of Incorporation of BSGR Guinea, as amended from time to time.

Basic Agreement means the Basic Agreement entered into amongst the Republic of Guinea,
BSGR Guinea and ProjectCo, dated 16 December 2009, as ratified by Ordonnance No.
003/PRG/CNDD/SGG/2010, dated 19 March 2010.

Board means the board of directors of BSGR Guinea.

BSGR has the meaning given in the Preamble.

BSGR Accounts means BSGR's annual accounts for the financial year ended on 31 December
2008 which are included in the Disclosure Bundle at Section 1X (tab 6).

BSGR Advisory Company means any and each of BSGR Treasury Services Limited, Resources
Advisory Services Limited and Onyx Financial Advisors Limited.

BSGR's Bank Account means an account held at JPMorgan Chase Bank, N.A. New York
(CHASUS33) under direct SWIFT advice to JPMorgan Chase Bank, N.A., CHASGB2L for the
account of JPMorgan Chase Bank, N.A. (CHASGB2L) with account number 0010962009 for
further credit to the Ultimate Beneficiary BSG Resources Limited with the account number
being 40867501 and the IBAN being GB76CHAS60924240867501.

BSGR Directors has the meaning given in the Shareholders' Agreement.

BSGR Dividend Amount means an amount equal to (but not exceeding) the Loan Repayment
Amount subject only to the reduction of such amount by the amount of (i) any tax that is required
to be withheld in respect of any dividend or other distribution paid or (ii) any interest on any loan
made, in either case, by ProjectCo or any other member of the BSGR Guinea Group (other than
Liberia HoldCo or Liberia ProjectCo) in order to create a distributable profit or to ensure there is
sufficient cash within BSGR Guinea for the purpose of paying the dividend contemplated in
Section 6.4.

BSGR Group means BSGR and its Affiliates from time to time but, for the avoidance of doubt,
excluding with effect from Completion any BSGR Guinea Group Company.

UK-2421081-v8                                        - 38 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 44 of 132



BSGR Guinea has the meaning given in Recital (A).

BSGR Guinea Accounts means the "Statements of Financial Affairs" of BSGR Guinea as of 31
December 2009 which are included in the Disclosure Bundle at Section 1F (tab 1).

BSGR Guinea Accounts Date means 31 December 2009.

BSGR Guinea Group means BSGR Guinea, ProjectCo, Liberia HoldCo and Liberia ProjectCo
and BSGR Guinea Group Company means any and each of these companies.

BSGR Guinea's Bank Account means the bank account of BSGR Guinea notified, from time to
time, for the purpose of a payment to BSGR Guinea under this Agreement.

BSGR Principals has the meaning given in Section 1.8.

BSGR Subscription has the meaning given in Section 5.4(a).

BSGR Subscription Trigger Date has the meaning given in Section 5.4.

BSGR Warranties has the meaning given in Section 8.1.

Business Day means a day other than a Saturday or Sunday or public holiday in England and
Wales, the United States or Brazil on which banks are open in London, New York and Rio de
Janeiro for general commercial business.

Business Plan has the meaning given in the Shareholders' Agreement.

Claim means a Warranty Claim, Indemnity Warranty Claim, Tax Claim or Guernsey Loan
Indemnity Claim.

Competing Business has the meaning given in Section 13.4(a).

Completion has the meaning given in Section 4.1.

Completion Date has the meaning given in Section 4.1.

Concession Areas means:


                 (a)      the area that is the subject                    of    the    Mining      Concession
                          (the "Zogota Concession Area");


                 (b)      the area which is the subject of the mineral exploration permit granted
                          under decree no. A 2008/I-4980/MMG/SGG, dated 9 December 2008 and
                          registered in the Centre de Promotion et de Développement Miniers under
                          number A 2008/132/DIGM/CPDM (the "Simandou Concession Area");
                          and

UK-2421081-v8                                        - 39 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 45 of 132



                 (c)      the area which is the subject of the mineral exploration permit granted
                          under decree no. A 2009/1327/PR/MMEH/SGG, dated 10 June 2009 and
                          registered in the Centre de Promotion et de Développement Miniers under
                          number A 2009/124/DIGM/CPDM.

Confidential Information has the meaning given in Section 15.1(a).

Confidentiality Agreement means the agreement relating to certain confidential information
between BSGR and Vale South Africa (PTY) Ltd dated 22 February 2010.

Constitutional Documents has the meaning given in Section 4.2(d)(i).

Control means in respect of an entity, the capacity (other than through the exercise of minority
rights under the Shareholders' Agreement) to direct or cause the direction of the management and
policies of such entity, directly or indirectly, whether through the ownership of voting securities,
by agreement, as trustee or executor, or otherwise, and the terms Controlling and Controlled by
shall be construed accordingly.

Date of First Commercial Production means the date on which first commercial production
occurs as determined in accordance with the Basic Agreement.

Debt Free Warranty means the statement set out in Section 7.1 of Schedule 4, Part B.

Default Interest means interest at LIBOR plus 3 per cent.

Deferred Shares has the meaning given in the Shareholders' Agreement.

Disclosure Bundle means the disclosure bundle prepared by BSGR for Project Hills and
annexed to the Disclosure Letter.

Disclosure Letter means the letter from BSGR to Vale executed and delivered immediately
before the signing of this Agreement.

Disputed Tax Claim shall have the meaning given in Section 3.3(a) of Schedule 10.

Dividend Reserve Amount has the meaning given in the Shareholders' Agreement.

Employee Benefits means all agreements and other commitments, whether of an individual or
collective nature and including commitments based on works custom, regarding employee
benefits such as anniversary, holiday or jubilee payments, bonus, profit participation or other
variable remuneration elements, and stock options, stock appreciation rights or similar rights,
other than pensions, granted by any member of the BSGR Guinea Group.

Encumbrance means any mortgage, security interest, charge, pledge, lien, right of pre-emption,
right of first refusal, third party right, option or other encumbrance whatsoever (including,
without limitation, a title transfer or retention arrangement) having similar effect.


UK-2421081-v8                                        - 40 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 46 of 132



Event means an event, act, transaction or omission, including, without limitation, a receipt or
accrual of income or gains, distribution, failure to distribute, acquisition, disposal, transfer,
payment, loan or advance.

Exchange Rate means, with respect to any particular currency or currencies for a particular day,
the closing midpoint spot rate of exchange in New York City, New York for such currency into
dollars on such date as reported in The Wall Street Journal which is first published thereafter or,
where no such rate is so reported in respect of that currency for such date, at the rate quoted by
Citibank, N.A. (or its successor) in New York City, New York as at the close of business in New
York City, New York on such date.

Exploration Permits means (i) the Guinea Exploration Permits and (ii) the Liberia Exploration
Permits.

FCPA Warranties means the statements set out in Part B, Sections 3.4 to 3.7 (inclusive) and 8.3
(but only to the extent that a Claim thereunder relates to a breach of Anti-Bribery Laws) of
Schedule 4.

Feasibility Study means the feasibility study in respect of the Zogota Concession Area and
Blocks 1 and 2 of the Simandou Concession Area and the Project to be conducted and completed
by ProjectCo based on the parameters and standards set out in Schedule 9.

Feasibility Study Approval Date has the meaning given in Section 5.1(d).

Feasibility Study Completion Date has the meaning given in Section 5.1(c).

Feasibility Study Continuation Date has the meaning given in Section 5.2(c).

Feasibility Study Interruption Circumstances has the meaning given in Section 5.2(b).

Feasibility Study Interruption Date has the meaning given in Section 5.2(b).

Feasibility Study Interruption Notice has the meaning given in Section 5.2(b).

Feasibility Study Interruption Solution has the meaning given in Section 5.2(b).

Feasibility Study Period means, subject to Sections 5.2 and 5.3, the period of two years
commencing on the Completion Date or, if, prior to the expiry of such period, Vale in its sole
discretion serves a notice in writing on BSGR electing to extend such period (an "Extension
Notice"), the period of three years commencing on the Completion Date. For the avoidance of
doubt, the service of any Feasibility Study Interruption Notice or notification of a Feasibility
Study Continuation Date, in each case, pursuant to and in accordance with the terms of Section
5.2 shall not constitute an Extension Notice.

Feasibility Study Period Expiry Date means the final date of the Feasibility Study Period, as
such date may be extended from time to time by an Extension Notice or in accordance with
Sections 5.2 and 5.3.

UK-2421081-v8                                        - 41 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 47 of 132



First Deferred Consideration has the meaning given in Section 3(b).

Force Majeure Event has the meaning given in Section 12.6.

Funding Amount has the meaning given in Section 6.1(a)(i).

Governmental Entity means (i) a national government, political subdivision thereof, or local
jurisdiction therein; (ii) an instrumentality, board, commission, court or agency, whether civilian
or military, of any of the above or with jurisdiction in the same legal jurisdiction of any of the
above, however constituted; or (iii) a government-owned/government-controlled association,
organization, business or enterprise.

Government Official has the meaning given in Section 3.7(b) of Schedule 4, Part B.

Group means in respect of an entity that entity and its Affiliates from time to time.

Guernsey Loan Indemnity Claim means a claim under Section 8.4.

Guinea Exploration Permits means (i) the mineral exploration permit granted under decree no.
A 2008/I-4980/MMG/SGG, dated 9 December 2008 and registered in the Centre de Promotion et
de Développement Miniers under number A 2008/132/DIGM/CPDM and (ii) the mineral
exploration permit granted under decree no. A 2009/1327/PR/MMEH/SGG, dated 10 June 2009
and registered in the Centre de Promotion et de Développement Miniers under number
A 2009/124/DIGM/CPDM.

Indebtedness means with respect to any person (i) all indebtedness of such person for borrowed
money, (ii) all obligations of such person evidenced by notes, bonds or similar instruments, (iii)
all indebtedness created under any conditional sale or other title retention agreement, (iv) all
obligations of such person as lessee under leases that have been or should be recorded as capital
leases, (v) all obligations of such person under acceptance, letter of credit or similar facilities, (vi)
all obligations of such person to purchase, redeem, retire or otherwise acquire for value any
equity interests of such person, (vii) all obligations of such person for the deferred purchase price
of property or services (other than current trade payables incurred in the ordinary course of
business), (viii) all obligations of such person in respect of interest rate swaps, caps or collar
agreements or similar arrangements, and (ix) all indebtedness of others referred to in clauses (i)
through (viii) above guaranteed directly or indirectly in any manner by such person or secured by
any Encumbrance on the property of such person.

Indemnity Warranty means a statement contained in Sections 3.2, 3.4 to 3.7 (inclusive), 7.1,
8.3 (but only to the extent that a Claim thereunder relates to a breach of Anti-Bribery Laws) or
12 of Schedule 4.

Indemnity Warranty Claim means a claim by Vale for breach of an Indemnity Warranty.

Initial Consideration has the meaning given in Section 3(a).

issued share capital or any equivalent expression means with respect to BSGR Guinea the
aggregate number of Ordinary Shares outstanding from time to time, excluding Deferred Shares.
UK-2421081-v8                                        - 42 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 48 of 132



Key Employees has the meaning given in Section 13.1(a).

LCIA Rules has the meaning given in Section 16.10(b).

Liberia Exploration Permits means the following mining exploration licenses in the territory of
Liberia: (i) MEL 12006 (known as Zezia Range) issued on 10 September 2008 by the
Government of Liberia, (ii) MEL 12007 (known as St John’s River South) issued on 28
November 2008 by the Government of Liberia, and (iii) MEL 12008 (known as St John’s River
East) issued on 28 November 2008 by the Government of Liberia.

Liberia Group Transfer means the transaction whereby Liberia Holdco became a direct
subsidiary and Liberia ProjectCo became an indirect subsidiary of BSGR Guinea.

Liberia HoldCo has the meaning given in Recital (A).

Liberia HoldCo Accounts means the annual accounts of Liberia HoldCo for the financial year
ending on 31 December 2009 which are included in the Disclosure Bundle at Section 7 (tab 38).

Liberia ProjectCo has the meaning given in Recital (A).

Liberian Dividends means any dividend or other distribution representing distributable profits
derived from Liberia ProjectCo or Liberia HoldCo with respect to the exploitation of the Liberia
Exploration Permits.

Liberian Transport Solution has the meaning given in Section 5.5.

Liberian Transport Solution Construction Works means the construction or installation by or
on behalf of any member of the BSGR Guinea Group of port facilities in Liberia (other than at
Buchanan) for the export of at least 50 million metric tonnes per annum of iron ore or rail
facilities in Liberia (other than in relation to any rail facilities in existence as at the date of this
Agreement) for the transportation of at least 50 million metric tonnes per annum of iron ore.

Liberian Transport Solution Effective Date has the meaning given in Section 5.5.

LIBOR means the display rate per annum of the offered quotation for deposits in $ for a period
of one month which appears on the appropriate page of the Reuters Screen (or such other page as
the parties may agree) at or about 11.00 a.m. London time on the date on which payment of the
sum under this Agreement or any Ancillary Agreement was due but not paid.

Loan Repayment Amount means the lesser of:

(a)     the amount which is equal to 50 per cent. of the amount which is calculated by deducting
        the Dividend Reserve Amount from the Permissible Dividend Amount; and

(b)     the amount which is equal to the sum of the principal amount and any capitalised interest
        then outstanding under the Vale Loan.


UK-2421081-v8                                        - 43 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 49 of 132



Losses means any and all losses, liabilities, costs (including legal costs), claims, demands,
expenses (including Tax) and/or damages (but excluding any such amounts if and to the extent
that they would comprise a claim for any punitive, special, indirect or consequential loss, loss of
profit or loss of revenue (save where such loss of revenue relates to a contract entered into by
any member of the BSGR Guinea Group prior to Completion and in respect of only loss of
revenue prior to Completion) or incidental damage or for any loss of goodwill or possible
business before or after Completion, whether actual or prospective ("Excluded Losses"));
provided that no Excluded Loss shall have the effect of limiting or excluding the ability to
recover in respect of any other head of Loss other than Excluded Losses in respect of any
relevant claim or breach and Loss shall be construed accordingly.

Management Accounts means the "Statement of Financial Affairs" of the BSGR Guinea Group
as of 31 March 2010 which are included in the Disclosure Bundle at Section 7 (tab 33).

Mining Concession means the mining concession granted to ProjectCo by decree no.
D2010/024/PRG/CNDD/SGG, dated 19 March 2010, following the Basic Agreement.

OECD Convention has the meaning given in Section 3.6 of Schedule 4, Part B.

Off-take Agreement means the agreement in the form to be finalized and executed pursuant to
Section 5.10 of this Agreement between ProjectCo and Vale International S.A. in respect of the
sale and purchase of the entire output of iron ore of the mines in the Concession Areas.

Off-take Term Sheet has the meaning given in Section 4.2(b)(ii).

Ordinary Shares means ordinary shares of $1.00 each in the capital of BSGR Guinea.

Parties has the meaning given in the Preamble.

Permissible Dividend Amount has the meaning given in Section 6.4(a).

Project means the (i) designing, financing, development and operation by ProjectCo of (i) iron
ore mines within the Concession Areas (any such iron ore mine having an intended annual
production of 50 million dry metric tonnes of iron ore product per calendar year), (ii)
transportation and export of these minerals by railway or otherwise; and (iii) related
infrastructure, facilities and activities.

ProjectCo has the meaning given in Recital (A).

ProjectCo Accounts means the annual accounts of ProjectCo for the financial year ending on 31
December 2009 which are included in the Disclosure Bundle at Section 7 (tab 34).

Project Financing has the meaning given in Section 6.2.

Properties means the immovable property referred to in Section 7 (tab 25) of the Disclosure
Letter.

Purchase Price has the meaning given in Section 3.
UK-2421081-v8                                        - 44 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 50 of 132



Relevant Business Opportunities has the meaning given in Section 13.2(b).

Relevant Ownership Percentage means the percentage amount which the issued share capital
of BSGR Guinea held by Vale (or any of its Affiliates) at such time bears to the total issued
share capital of BSGR Guinea at such time.

Representatives has the meaning given in Section 15.1(b).

Royalties Agreement means the Royalty and Technical Advisory Agreement in respect of the
Project between ProjectCo and BSGR.

Sale Shares means 51 Ordinary Shares.

Second Deferred Consideration has the meaning given in Section 3(c).

Second Deferred Consideration Trigger Date means the date (if any) on which Vale confirms
to BSGR pursuant to Section 5.1(d) that the Feasibility Study has been approved.

Shareholders' Agreement has the meaning given in Section 4.2(b)(i).

Simandou Construction Date means the date (if any) on which any construction or installation
works by or on behalf of any member of the BSGR Guinea Group commence for the purpose of
mining or processing activities in the Simandou Concession Area, including the construction or
installation of rail facilities, in relation to an industrial scale project for the production of at least
25,000,000 metric tonnes of iron ore per annum ("Simandou Construction Works") provided
that:


                 (a)      the undertaking of investigations, surveys or tests to determine the
                          viability of the mine or any such project; and


                 (b)      the construction or installation of roads or other elements of infrastructure
                          which are intended to support or which are ancillary to any Simandou
                          Construction Works,

shall, in each case, not comprise Simandou Construction Works.

Simandou Construction Second Deferred Consideration has the meaning given in Section
3(c).

Subscription Notice has the meaning given in Section 6.1(a).

Substantiated Claim means a Claim for which BSGR is liable under this Agreement and in
respect of which (i) liability for such Claim has been accepted or admitted in writing by BSGR;
or (ii) the Claim has been determined in favor of Vale pursuant to Section 16.10 or otherwise.



UK-2421081-v8                                        - 45 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 51 of 132



Tax or Taxation means all governmental, state, community, local, municipal or regional taxes,
levies, imposts, duties, charges, deductions, withholdings and social security contributions of any
kind arising in any part of the world including, without limitation:


                 (a)      corporation tax, income tax, capital or chargeable gains tax, inheritance
                          tax, value added tax, national insurance contributions, social security
                          contributions, capital duty, tax on real property, dwellings profits tax,
                          stamp duty, stamp duty reserve tax, stamp duty land tax, document duty,
                          transfer taxes, insurance premium tax, landfill tax, climate change levy,
                          aggregates levy, withholdings, retentions and deductions in respect of tax,
                          duties of customs and excise and all taxes on gross and net income, profits
                          or gains, receipts, sales, use, occupation, franchise, added value, personal
                          property or net worth; and

                 (b)      all penalties, charges, costs and interest included in or relating to any tax,

in all cases, wherever and whenever imposed and regardless of whether such taxes, penalties,
charges, costs and interest are directly or primarily chargeable against or attributable to any party
and regardless of whether any such party has or may have any right of reimbursement against
any other person.

Tax Authority means any revenue, customs or fiscal governmental, state, local, community,
municipal or regional authority, body or person anywhere in the world competent to impose or
collect Tax.

Tax Claim means any claim by Vale:

                 (a)      under or for breach of the provisions of Section 8.1 as a result of a breach
                          of a Tax Warranty; or

                 (b)      under Schedule 10.

Tax Warranty means a statement contained in Section 17 of Schedule 4, Part B.

Third Party Claim has the meaning given in Section 11.

Title Warranty means the statement set out in Part A, Section 1.2 of Schedule 4.

United States or US means the contiguous United States of America, including the District of
Columbia, the states of Alaska and Hawaii, and all off-shore U.S. territories and possessions,
such as Puerto Rico.

Unpaid Amount has the meaning given in Section 10.2.

USD or $ means the currency of the United States.

Vale has the meaning given in the Preamble.
UK-2421081-v8                                        - 46 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 52 of 132



Vale Loan means the loan or loans to be made by Vale (or any member of its Group) to
ProjectCo (or any other member of the BSGR Guinea Group), in each case, reflecting the terms
of the Vale Loan Term Sheet.

Vale Loan Term Sheet means the loan term sheet attached as Schedule 3.

Vale Warranties has the meaning given in Section 8.2.

Warranty Claim means a claim by Vale under or for breach of the provisions of Section 8.1 as
a result of a breach of a BSGR Warranty other than the BSGR Warranties under Sections 3.2, 3.4
to 3.7 (inclusive), 7.1, 8.3 (to the extent that a relevant Claim thereunder is for breach of Anti-
Bribery Laws) or 12 of Schedule 4.

Zogota Feasibility Study means the existing feasibility study for the Zogota Concession Area
integrated by the Basic Agreement included in the Disclosure Bundle at Section 2A (tab 1).




UK-2421081-v8                                        - 47 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
                                Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 53 of 132



                                                                      SCHEDULE 2

                      Please note that the terms set out in this summary term sheet (including the attached schedules) do not constitute
                      a contract but rather indicate the basic terms upon which a detailed sale and purchase agreement will be drawn
                       up by Vale to be entered into by the Parties. The term sheet includes only key terms in summary form. For the
                                         avoidance of doubt Schedule 1 and Schedule 2 form part of this term sheet.



                                                TERM SHEET FOR THE PROPOSED PROJECT HILLS

                                             GUINEA IRON ORE SALE AND PURCHASE AGREEMENT

                                                           (the "Sale and Purchase Agreement")

    1. Purpose – the Sale and Purchase Agreement will set out the full terms and conditions upon which the Seller shall sell and deliver and the Buyer
                                                                                   1
       shall take delivery and purchase iron ore produced from the Concession Areas by the Buyer.

    2. Parties

                a.   "Buyer" – Vale International S.A.; and

                b. "Seller" – BSG Resources (Guinea) S.à.r.l.,

                Each a "Party" and together the "Parties".

    3. Effectiveness and Term – unless the Parties agree otherwise, the Sale and Purchase Agreement will be effective from the date of signature by
       both of the Parties. The Sale and Purchase Agreement shall continue in full force and effect for the duration of commercial production of iron
       ore from the Concession Areas.

    4. Product – the Sale and Purchase Agreement relates to the entire iron ore output of the mines in the Concession Areas (the "Product"). For the
       avoidance of doubt, the Sale and Purchase Agreement does not deal with any by-products of iron ore production.


1
 "Concession Areas" shall have the meaning given to that term in the Joint Venture Framework Agreement between BSG Resources Limited and Vale S.A. (the
"Framework Agreement").



UK-2421081-v8                                                              - 48 -                                                              95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                              Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 54 of 132



    5. Quality – the Sale and Purchase Agreement will provide for a detailed specification for the Product, including a target specification and an
       acceptable range of quality for Product from each mine to be delivered by the Seller to the Buyer. The final specification for each mine can only
       be produced following the detailed feasibility study for such mine. As such, the Sale and Purchase Agreement will initially set out the procedure
       by which the specification shall be determined for each mine (or where applicable based on a blend of output from more than one mine). The
       Sale and Purchase Agreement will set out detailed procedures for determining quality and for resolving any disputes regarding quality of a given
       shipment, which will be subject to binding determination by an expert.

    6. Sale and Purchase Obligation – the Seller agrees to sell the Product to the Buyer and to deliver it to the identified delivery point (which will be
       at the port of Buchanan and/or at the port of Didia when this has been built and commissioned, or such other delivery point as the Parties may
       agree from time to time) and the Buyer agrees to buy and take delivery of the Product - in each case, subject to detailed provisions relating to
       quantities, scheduling of deliveries and quality of Product. For a summary of the risk allocation that will apply in relation to these matters see
       Schedule 1 to this term sheet.

    7. Delivery – shipments of Product will be delivered on an FOB basis at the relevant delivery point in accordance with INCOTERMS 2000. Title
       and risk of loss with respect to any shipment of Product will pass at the ship's rail at the loading port in accordance with INCOTERMS 2000. The
       Sale and Purchase Agreement will contain detailed provisions for scheduling shipments in each contract year and for coordinating delivery dates
       and vessel timings.

    8. Failure of Seller to supply/failure of Buyer to take delivery – for a summary of the consequences of a failure by the Seller or the Buyer to
       perform their respective obligations in relation to the supply, sale, delivery and purchase of Product whether by reason of Force Majeure or
       default see Schedule 1 to this term sheet. For the avoidance of doubt, the only rights that the Seller shall have to sell any of the Product to a third
       party during the term of the Sale and Purchase Agreement are those rights identified in Schedule 1 to this term sheet.

    9. Consequences of delays in supply/taking delivery – for a summary of the consequences of delay by either the Seller or the Buyer in relation to
       a given shipment see Schedule 1 to this term sheet.

    10. Price – the Sale and Purchase Agreement will contain detailed provisions for determining the price of each shipment, including the price
        adjustment for quality of supply that is below the target specification. The Sale and Purchase Agreement will contain a detailed provision
        explaining how to determine price if any relevant reference price necessary for the purposes of calculating the Actual Contract Price (as defined
        in Schedule 2) disappears or is otherwise unavailable, or the calculation of such reference price materially changes over time. Schedule 2 to this
        term sheet sets out the detailed mechanism for calculation of the Actual Contract Price.

    11. Payment – the Sale and Purchase Agreement will contain standard payment terms for an agreement such as this. Schedule 1 to this term sheet
        sets out details of the consequences of payment defaults and the resolution of payment disputes. All payments will be in US$ unless the Sale and
        Purchase Agreement specifies otherwise.

    12. Exclusive Marketing - the Sale and Purchase Agreement makes the Buyer solely and exclusively responsible for marketing and selling the
        Product to end customers. Except when necessary to enable the Seller to exercise its right to sell any part of the Product to third parties, which

UK-2421081-v8                                                              - 49 -                                                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                             Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 55 of 132



        right arises solely in the circumstances expressly provided in this term sheet, the Seller shall not market the Product or discuss pricing, quantities
        or other sale terms of the Product with any third party without first obtaining the prior written consent of the Buyer and the Buyer shall be
        entitled to attend all such discussions. The Seller shall promptly refer all bids, offers and enquiries received by it or any its Affiliates from
        prospective purchasers to the Buyer.

    13. Taxes – the Sale and Purchase Agreement will provide for a clear allocation of responsibility for payment of taxes, levies, duties, imposts and
        like charges ("Taxes") – for further details see Schedule 1 to this term sheet.

    14. Consents – each Party will be responsible for obtaining and maintaining in force the consents, licences, authorisations and permissions
        ("Consents") that it requires to perform its obligations under the Sale and Purchase Agreement – for further details see Schedule 1 to this term
        sheet. The Seller will, at the request of the Buyer, use reasonable endeavours to assist the Buyer to identify, obtain and maintain and Consents it
        may require in the Republic of Guinea or the Republic of Liberia.

    15. Force Majeure – the Sale and Purchase Agreement will contain standard provisions relating to Force Majeure – for further details of certain
        consequences of Force Majeure see Schedule 1 to this term sheet.

    16. Disputes – the Sale and Purchase Agreement will provide for resolution of disputes by expert or by arbitration depending upon the nature of the
        dispute in question.

    17. Changes in Circumstances – the Sale and Purchase Agreement is expected to be in force for several decades and therefore it is appropriate for
        either Party to be able to raise and require discussion by the Parties of how to take into account material changes in circumstances – for further
        details see Schedule 1 to this term sheet.

    18. Governing Law – the Sale and Purchase Agreement and any dispute or claim (including any non-contractual dispute or claim) arising out of or
        in connection with it or its subject matter shall be governed by, and construed in accordance with, English law.

    19. Limitations of Liability and Exclusive Remedies – the Sale and Purchase Agreement will contain standard provisions relating to limitations of
        liability of each of the Parties arising under and/or in connection with the Sale and Purchase Agreement and in respect of the exclusive remedies
        available to the Parties in case of defaults. See Schedule 1 for more details of limitations of liability.

    20. Liability for Contractors and Agents – each Party shall be liable for the actions and omissions of any person to whom it sub-contracts any part
        of its obligations under the Sale and Purchase Agreement or who it uses to provide a service (e.g. operation of a mine or railway) in relation to
        the performance of this Sale and Purchase Agreement as if the act and omissions of such person were the acts and omissions of the Party in
        question.

    21. Indemnities – the Sale and Purchase Agreement will contain the indemnities identified in Schedule 1 to this term sheet. In addition, depending
        upon the nature and scope insurances intended to be taken out by each Party it may be appropriate to include mutual hold harmless indemnities in
        relation to damage to property and personal injuries that one Party causes to another.

UK-2421081-v8                                                              - 50 -                                                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                             Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 56 of 132



    22. Warranties – the Sale and Purchase Agreement will contain standard warranties from each Party in relation to due authorisation, etc. The Seller
        will give a warranty of good and marketable title to the Products sold and that the Products are free of liens, but there will be no implied or
        express warranties in relation to the fitness for purpose or other characteristics of the Products.

    23. Miscellaneous/General – the Sale and Purchase Agreement will contain typical "boilerplate" provisions for an agreement of this nature (for
        example, but without limitation: no partnership created by the Agreement; exclusion of third party contractual rights; assignment provisions; and
        further assurance)

    24. Exclusion of Uniform Law on Sales, etc. - the Uniform Law on Sales and the Uniform Law on Formation to which effect is given by the
        Uniform Laws on International Sales Act 1967, the United Nations Convention on International Sales of Goods of 1980 and the United Nations
        Convention on Prescription (Limitation) in the International Sales of Goods of 1974 and the amending Protocol of 1980 shall not apply to this
        Contract




UK-2421081-v8                                                            - 51 -                                                                95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                  Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 57 of 132



                                                                            SCHEDULE 1


                                            Guinea Iron Ore Sale and Purchase Agreement – Risk Matrix2
    No.                                    Risk/issue                                                                       Solution


Commissioning Output and Commencement of Commercial Output

1.        What to do with Commissioning output?                                           Commissioning output should be stockpiled, and then blended with iron
                                                                                          ore produced during commercial production for sale to final customers. As
                                                                                          such, there will be no iron ore purchase prior to the commencement of
                                                                                          commercial production.

2.        What if commercial production is behind schedule/ahead of schedule?             No liability for Seller for late commencement of commercial production,
                                                                                          equally no bonus for early commencement of commercial production.

                                                                                          Buyer will offtake output once commercial production commences and
                                                                                          Seller is able to make deliveries at the designated delivery point, regardless
                                                                                          of whether early or late, with Seller to provide a period of notice of start
                                                                                          date.

How to deal with multiple mines/iron ore specifications and Quality Issues Generally

3.        Iron ore is being developed in relation to a number of different mines in       A single contract covering all iron ore production from the Guinea mines is
          Guinea with different product specifications and different development          proposed.
          timelines – will they be covered by one contract or multiple contracts?
                                                                                          The product specification for each mine will be drawn up separately taking
                                                                                          into account the characteristics of the mine, but the same pricing formula
                                                                                          will apply to output from all resources (i.e. the single pricing formulation
                                                                                          will be capable of applying to a range of iron ore product specifications).

                                                                                          In due course, there may be blending of product across mines to produce a
                                                                                          single blended product specification.


2
    Note this table does not attempt to identify and allocate every risk that will be addressed in the arm's length sale and purchase agreement – but it does attenmpt
      to identify some of the key risks that were highlighted during the discussions between Vale International and BSGR



UK-2421081-v8                                                                    - 52 -                                                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 58 of 132




No.                                      Risk/issue                                                                  Solution


4.      What is Seller's obligation re-specification of product?                  For each mine there will be a target specification. This may need to be
                                                                                  varied over time to reflect the exploitation of different parts of the resource
                                                                                  at each site.

                                                                                  Seller will be obliged to use reasonable endeavours to achieve target
                                                                                  product specification, and in any case to supply within a stated acceptable
                                                                                  range of specification.

                                                                                  If a given shipment is outside of the target specification but within
                                                                                  acceptable specification range, then the Buyer must take delivery and
                                                                                  automatic price adjustment for quality applies.

                                                                                  If a given shipment is outside of acceptable range of specification, then the
                                                                                  Buyer will have a right to reject and Seller will indemnify Buyer for any
                                                                                  Buyer out of pocket costs, including in relation to vessels (whether Vale or
                                                                                  non Vale) and any penalties/charges under Buyer's third party contracts.
                                                                                  Indemnity is capped at value of shipment (based on price of target
                                                                                  specification). Seller's risk is mitigated by Seller checking specification at
                                                                                  the mine.

                                                                                  If Buyer knowingly accepts out of specification shipment the only impact
                                                                                  is a price adjustment based on the pricing formula.

5.      How to deal with variation of ore specification over time?                Contracts will permit adjustment of target specification to take account of
                                                                                  different ore bodies being developed over time and any differences
                                                                                  between feasibility study results and actual ore body results in commercial
                                                                                  production.



6.      Resolution of disputes as to quality of any shipment.                     Resolved by expert determination to allow rapid resolution of invoicing
                                                                                  and liability issues.

7.      Are there any warranties as to quality?                                   No express or implied warranties as to merchantability or fitness for a
                                                                                  particular purpose.

                                                                                  There will be an express warranty that deliveries are made free from liens


UK-2421081-v8                                                            - 53 -                                                                       95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 59 of 132




No.                                     Risk/issue                                                                    Solution

                                                                                    and that Product is sold with good title.



Quantity Issues Generally including impact of FM and default

8.      Defining the annual contract quantity.                                      The annual contract quantity for a given contract year shall be determined
                                                                                    in advance of the start of that contract year, based on the anticipated
                                                                                    production schedule, which shall reflect the level of anticipated market
                                                                                    demand agreed by the Buyer and the Seller for each separate specification
                                                                                    of Product and any physical constraints at the mines. The agreement will
                                                                                    set out the detailed procedure for determining the annual contract quantity.

9.      Buyer's ability to vary shipment size within each contract year.            The agreement will provide for a target number of shipments per calendar
                                                                                    year to achieve the annual contract quantity and, subject to meeting the
                                                                                    annual contract quantity, Buyer will have the ability to modulate shipment
                                                                                    size within defined parameters to help it to match supply to demand within
                                                                                    the contract year.

                                                                                    Individual shipments will have a tolerance of +/- 10% for vessel trimming.

10.     Not Used                                                                    Not Used




UK-2421081-v8                                                              - 54 -                                                                    95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                             Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 60 of 132




No.                                   Risk/issue                                                                     Solution


11.     Shipments are interrupted due to Seller FM of Buyer FM.                   Sale and Purchase Agreement will contain market standard FM definition
                                                                                  and structure for claiming FM by either party.

                                                                                  If a claim of FM < 3 months, then each party has a reasonable endeavours
                                                                                  obligation to try to catch up the volume not delivered/purchased due to
                                                                                  such FM in same contract year (or the same and the following contract
                                                                                  year if cannot be fully accommodated within same contract year).

                                                                                  If a claim of FM > 3 months, then the party not claiming FM may cancel
                                                                                  the volume; if not cancelled, parties have reasonable endeavours obligation
                                                                                  to try to catch up the volume not delivered/purchased due to such FM in
                                                                                  same contract year (or the same and the following contract year if cannot
                                                                                  be fully accommodated within same contract year).

                                                                                  Annual contract quantity is adjusted to take account of FM and any
                                                                                  applicable catch-up.

                                                                                  Note: wherever such a volume catch-up structure applies in the agreement,
                                                                                  the reasonable endeavours obligation for the Buyer entails finding
                                                                                  additional customers/markets or increased volume demand from existing
                                                                                  customers, it does not require Buyer to substitute project output for output
                                                                                  from its other mines or to reduce the sale price in order to sell additional
                                                                                  volumes at the expense of its sale margins. Also, any quantities that are
                                                                                  caught up (whether following default or FM are paid for at the price
                                                                                  applicable at the date of actual delivery not the date that a shipment was
                                                                                  originally due).

                                                                                  Neither party has a right to terminate due to extended FM.

                                                                                  Each party bears its own costs/losses due to FM.

                                                                                  Seller has the right to sell to third parties in case a Buyer claim of FM lasts
                                                                                  more than 3 months.




UK-2421081-v8                                                            - 55 -                                                                       95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 61 of 132




No.                                     Risk/issue                                                                    Solution


12.     Shipments are interrupted due to Seller default.                          In case where caused by Seller default, Seller will indemnify Buyer for any
                                                                                  Buyer out of pocket costs arising due to shipment interruption, including in
                                                                                  relation to vessels (whether Vale or non Vale) and any penalties/charges
                                                                                  under Buyer's third party contracts.

                                                                                  Indemnity is capped at value of shipment (based on price as at proposed
                                                                                  delivery date of target specification or, if known, actual specification).

                                                                                  No right of termination provided that indemnity is paid.

                                                                                  At Buyer's option, each party has a reasonable endeavours obligation to try
                                                                                  to catch up the volume lost due to Seller default in same contract year (or
                                                                                  same and following contract year if cannot be fully accommodated within
                                                                                  same contract year).

                                                                                  Annual contract quantity shall be adjusted to take account of default and
                                                                                  any applicable catch-up.

13.     Buyer fails to take shipments due to Buyer default.                       In case where caused by Buyer default, Buyer will indemnify Seller for
                                                                                  any Seller out of pocket costs arising due to shipment interruption,
                                                                                  including in relation to port and storage costs.

                                                                                  Indemnity is capped at value of shipment (based on price as at proposed
                                                                                  delivery date of target specification or, if known, actual specification).

                                                                                  No right of termination provided that indemnity is paid.

                                                                                  Seller has the right to sell to third parties in case of Buyer failing to take
                                                                                  shipments due to Buyer default in excess of 3 months duration.

                                                                                  At Seller's option, each party has an reasonable endeavours obligation to
                                                                                  try to catch up the volume lost due to Buyer default in same contract year
                                                                                  (or same and following contract year if cannot be fully accommodated
                                                                                  within same contract year).

                                                                                  Annual contract quantity shall be adjusted to take account of default and
                                                                                  any applicable catch-up.



UK-2421081-v8                                                            - 56 -                                                                         95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 62 of 132




No.                                      Risk/issue                                                                      Solution


Delay Costs – delays in delivery of shipments

14.     How are deliveries scheduled.                                                  Sale and Purchase Agreement will include a standard administrative
                                                                                       procedure for identifying the scheduled date for each shipment, so as to
                                                                                       enable determination of delays and allocate responsibility accordingly.

15.     If Seller is late in delivering a shipment other than due to FM.               Seller pays demurrage costs incurred by the Buyer and Buyer's out of
                                                                                       pocket costs (e.g. any demurrage charges that are payable by Buyer to a
                                                                                       third party where the relevant vessel is a third party vessel) resulting from
                                                                                       such delay.

16.     If Buyer is late in taking delivery of a shipment other than due to FM.        Buyer pays Seller any additional storage and port costs resulting from such
                                                                                       delay.

Changing Circumstances

17.     Circumstances at some point in the future are fundamentally and materially     The Sale and Purchase Agreement will provide for a right for either Party
        different from those at the time that the Parties entered the contract.        to request that the Parties meet to discuss and attempt to agree any
                                                                                       necessary or appropriate changes where circumstances relating to the
                                                                                       obligations and benefits of the Parties have fundamentally and materially
                                                                                       altered since the date of the Sale and Purchase Agreement.

                                                                                       Neither Party shall be under any obligation to agree to such changes.

Payment/Non-Payment

18.     Obligation to pay/effect of non-payment.                                       The Parties are to agree the payment terms that will be included in the Sale
                                                                                       and Purchase Agreement, provided that the period within which payment is
                                                                                       to be made shall follow Buyer’s practice with their clients but shall be no
                                                                                       longer than 45 days from delivery..

                                                                                       Each invoice to be accompanied by appropriate level of supporting
                                                                                       data/documentation (noting that confidentiality may apply to Buyer's third
                                                                                       party contracts preventing full disclosure).

                                                                                       Right to withhold payment in relation to disputed amounts. Non-disputed
                                                                                       amounts to be paid even if part of invoice is disputed.


UK-2421081-v8                                                                 - 57 -                                                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 63 of 132




No.                                      Risk/issue                                                                  Solution


                                                                                  Expert procedure for resolution of disputes shall apply in relation to
                                                                                  invoiced amounts.

                                                                                  Interest to accrue on late payments and withheld disputed payments
                                                                                  determined to be correctly payable.

                                                                                  Non-payment will be a material breach giving rise to right to terminate but
                                                                                  only after substantial cure period and escalation of non-payment issue to
                                                                                  senior management.

                                                                                  Non-defaulting party to have a right to suspend its obligations to
                                                                                  deliver/purchase during period of non-payment of an undisputed sum. Any
                                                                                  such suspension period ends automatically upon payment.

                                                                                  Annual contract quantity will be adjusted to take account of period of
                                                                                  suspension.

                                                                                  Seller to have right to sell to third parties during any such period of
                                                                                  suspension once the cure period for non-payment has ended.

Taxes

19.     Division of Responsibility for taxes.                                     There is a clean division of responsibility of each party for payment of
                                                                                  taxes.

                                                                                  Seller is responsible for all taxes on its operations and taxes in country of
                                                                                  origin (i.e. Guinea and Liberia) and Buyer is responsible for all taxes on its
                                                                                  operations (including any Taxes on its vessels) and taxes outside of the
                                                                                  country of origin. There is no pass through of any such Taxes from one
                                                                                  party to the other.

                                                                                  Each party is responsible for Taxes imposed on its revenue (i.e.
                                                                                  corporation tax) without recourse to the other party.

                                                                                  If for any reason a party pays a tax that is for the account of the other party
                                                                                  then the party that pays will be indemnified by the other party.

                                                                                  Changes in tax rates are at the risk of the paying party.

UK-2421081-v8                                                            - 58 -                                                                       95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 64 of 132




No.                                      Risk/issue                                                                    Solution




Consents/Licences

20.     Obligation to obtain and maintain necessary consents/licences.               Each party to obtain and maintain the Consents required by it to perform
                                                                                     its obligations.

                                                                                     Seller is responsible for export licences at port of delivery to Buyer (and
                                                                                     export from Guinea/import into Liberia in order to get product to port).



Limits on Liability and Exclusive Remedies

21.     Exclusion of liability for consequential loss.                               Standard exclusion of liability of either party for any special, indirect or
                                                                                     consequential loss or loss of profit or anticipated profit, loss of sales or
                                                                                     turnover, loss or customers, loss of or damage to reputation, loss of
                                                                                     revenue, loss of goodwill, loss of opportunity or other special loss or
                                                                                     damage consequential loss shall apply, but this will not prevent recovery
                                                                                     of categories of costs expressly set out in the Sale and Purchase Agreement
                                                                                     and will not apply to standard exceptions for fraudulent misrepresentation
                                                                                     or death or personal injury caused by negligence.

                                                                                     The Sale and Purchase Agreement will include a standard exclusive
        Are remedies expressly referred to in the agreement the exclusive ones
                                                                                     remedies clause for a contract of this type.
        available to the parties?




UK-2421081-v8                                                               - 59 -                                                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                  Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 65 of 132



                                                                                 SCHEDULE 2

                                                                                     PRICE

Summary of Calculation of the purchase price per dry metric ton

All sales under the Agreement will be made on an FOB basis by the Seller to the Buyer.

Consistent with Vale's overall sales strategy it is the intention that all sales by the Buyer to its customers will be made on a CFR basis
by reference to a particular unloading port.

For each shipment of Product delivered FOB under the Sale and Purchase Agreement, the Seller shall invoice the Buyer based on the
quantity of the shipment and the contract price per dry metric ton applicable respectively to the iron ore fines and any lump ore in that
shipment – this will be calculated by reference to the actual average CFR price achieved by the Buyer in that Quarter, less a market
based freight adjustment.

For the purposes of this Agreement a Quarter shall be a period of 3 calendar months ending on 31 March, 30 June, 30 September and 31 December.
1. Calculation of the Actual Contract Price (iron ore fines)
For a given Quarter, x, the Actual Contract Price per dry metric ton of iron ore fines shall be the higher of the Adjusted Base Purchase Price for that
period and the Floor Price for that period.

2. Calculation of the Base Purchase Price (iron ore fines)
Base Purchase Pricex for iron ore fines means, in respect of any Quarter, x shall be calculated as follows:
(i) If that Quarter is the Quarter in which supplies are first made under this Agreement, the Base Purchase Price for that Quarter will be provisionally
calculated based on the tonnage weighted average price per dry metric ton of Carajás iron ore fines supplied CFR to Vale's top 5 Chinese clients (by
volume) in the previous Quarter (based on the best information available at the end of that previous Quarter3) adjusted for freight (as provided below) to
give an FOB Liberia equivalent price. This shall provide provisional Base Purchase Price that will be used for the purpose of invoicing during the
Quarter. As soon as reasonably practicable once the relevant information is available following the end of the Quarter, the Buyer will undertake a
reconciliation calculation comparing the provisional Base Purchase Price and the tonnage weighted average FOB Liberia equivalent price based on the


3
    Note that not all invoices in relation to the shipments in a given Quarter will have been issued by the end of that Quarter, so the provisional price will be based
      on the information available at the end of the Quarter not on the full complement of invoices for shipments in that Quarter. Since it is a provisional price this
      does not matter because any inaccuracy will be cancelled out by the reconciliation calculation which is only undertaken once full information is available to
      calculate the actual Base Purchase Price.



UK-2421081-v8                                                                    - 60 -                                                                     95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                  Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 66 of 132



tonnage weighted average CFR price per dry metric ton of iron ore fines supplied by the Seller under the Seller's sale contracts4 to customers for each
unloading port5 adjusted for freight (as provided below), which shall be the actual Base Purchase Price for that Quarter. Any difference between the
provisional Base Purchase Price that was used for invoicing under this Agreement and the actual Base Purchase Price for the Quarter shall be reflected in
a reconciliation payment, which shall be payable within [•] Business Days of such calculation by the Buyer to Seller or by the Seller to the Buyer as
necessary.
(ii) In respect of any subsequent Quarter, the Base Purchase Price for the previous Quarter (using the provisional Base Purchase Price for that previous
Quarter until such time as the actual Base Purchase Price for that previous Quarter is available) shall be used as a provisional Base Purchase Price that
will be used for the purpose of invoicing during the Quarter. As soon as reasonably practicable once the relevant information is available following the
end of the Quarter, the Buyer will undertake a reconciliation calculation comparing the provisional Base Purchase Price for that Quarter and the tonnage
weighted average FOB Liberia equivalent price based on the tonnage weighted average CFR price per dry metric ton of iron ore fines supplied by the
Seller under the Seller's sale contracts to customers for each unloading port adjusted for freight (as provided below), which shall be the actual Base
Purchase Price for that Quarter. Any difference between the provisional Base Purchase Price that was used for invoicing under this Agreement and the
actual Base Purchase Price for the Quarter shall be reflected in a reconciliation payment which shall be calculated as soon as reasonably practicable once
the information becomes available to the Buyer and which shall be payable within [•] Business Days of such calculation by the Buyer to Seller or by the
Seller to the Buyer as necessary.
In each case, the Base Purchase Price shall be calculated by an independent auditor from an internationally recognised auditing company appointed by the
Buyer. The Buyer will not be required to disclose its third party contracts to the Seller (due to confidentiality restrictions) but will be required to disclose
them to this independent auditor for them to calculate the relevant average price.
3. Calculation of the Freight Adjustment
The Buyer proposes that the freight adjustment required to adjust the tonnage weighted average CFR prices referred to in this Schedule so as produce an
FOB equivalent price will calculated in respect of each unloading port on the basis of the standard freight adjustment defined below.
Standard Freight Adjustment (for Didia port) – for the first Quarter of supply, the weighted average CFR price calculated on the basis of Vale's 5
biggest Chinese clients (by volume) – see 2(i) above – will be adjusted for freight by deducting from this average price the average spot freight market
price per dry metric ton for freight for the previous Quarter for freight between Liberia and the relevant unloading ports. This will create the provisional
Base Purchase Price for the first Quarter.
The provisional Base Purchase Price for every subsequent Quarter will be equal to the actual Base Purchase Price from the immediately previous Quarter
- no further standard freight adjustment is required since it has already been applied to produce the actual Base Purchase Price calculation.
The standard freight adjustment for the actual Base Purchase Price for the first Quarter and every subsequent Quarter will be calculated by deducting

4
    For the avoidance of doubt, if a customer of the Buyer takes delivery but fails to pay the full contract price under the relevant supply contract between it and the
       Buyer, this non-payment is the Buyer's risk and the contract price in the supply contract will continue to apply for the purposes of calculating the Base
       Purchase Price hereunder. If the customer fails to take delivery of a shipment then the Buyer will be forced to look for alternative customers. The sale price
       under the sale contract for the sale of the shipment to such an alternative customer will in these circumstances be the price that will used be for the purposes
       of calculating the Base Purchase Price hereunder.
5
    Note that where tonnage weighted average prices per unloading port are referred to in this Schedule these are calculated by first calculating the tonnage
      weighted average price for each route adjusted for freight and then calculating the average of these tonnage weighted averages to give a single figure.



UK-2421081-v8                                                                     - 61 -                                                                     95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                               Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 67 of 132



from the actual CFR average price calculation applicable to that Quarter the actual average spot freight market price per dry metric ton for freight
between Liberia and the relevant unloading ports for that Quarter.
For Products to be delivered from Buchanan, the freight rate to be used as reference for standard freight adjustment shall be the same freight rate agreed
by Vale International S.A with the owners of the vessels.
Freight to be paid shall be deemed earned on cargo as taken on board, non-returnable, vessel and/or cargo lost or not lost.
If a published market reference spot freight price per dry metric ton is available for the freight for Liberia to the relevant unloading port, then this will be
used for the purposes of the above calculations. If, for whatever reason, no such price is available for the relevant Quarter, the Parties shall use an
equivalent freight price based on the Tubarao to unloading port rate, calculated based on shipping parameters, for each unloading port, as follows:
[Vale to confirm]
In each case, the freight price per dry metric ton will be calculated using the freight price in US Dollars per metric ton divided by (1 minus % H2O)
where % H2O is the moisture content of iron ore fines (or lump ore in case of lump ore shipments) in % basis.

4. Calculation of the Adjusted Base Purchase Price
For any Quarter, x, the Adjusted Base Purchase Pricex per dry metric ton of iron ore fines = Base Purchase Pricex minus the Marketing
Adjustment Amountx minus any Floor Price Compensation Adjustment Amountx
5. Calculation of the Floor Price
From time to time the Buyer shall have the right to propose a Floor Price that would set a minimum price floor (on a per dry metric ton basis) for all iron
ore fines sales under this Agreement (subject to any maximum quantity per calendar year proposed by the Buyer) for a given duration proposed by the
Buyer (for example a period of one year or a period of five years). The Floor Price will be calculated based on FOB sales at a Designated Port in Liberia.
In exactly the same way as for sales of iron ore fines, the Buyer shall have the right to a Floor Price that would set a minimum price floor (on a per dry
metric ton basis) for all iron ore lump under this Agreement (subject to any maximum quantity per calendar year proposed by the Buyer) for a given
duration proposed by the Buyer (for example a period of one year or a period of five years). The Floor Price will be calculated based on FOB sales at a
Designated Port in Liberia.
When it proposes any Floor Price (whether for iron ore fines or lump ore) the Buyer shall also specify the % risk fee that would be used to calculate the
Floor Price Adjustment Amount if the Seller agrees to accept the proposed Floor Price. The % risk fee is intended to compensate the Buyer for providing
the guaranteed floor price to the Seller and the risks arising from that and, as such, the higher the guaranteed Floor Price the higher the % risk fee that the
Buyer will propose.
Any Floor Price proposed by the Buyer (whether for iron ore fines or lump ore) shall only apply to sales of iron ore under this Agreement if the Seller
agrees to accept the Buyer's proposed Floor Price. Once agreement has been reached on a Floor Price, that Floor Price will apply for the period proposed
by the Buyer to all iron ore sales under this Agreement during the proposed period subject to any maximum quantity limit.
For the avoidance of doubt, if there is no Floor Price agreed for a particular Quarter, the Floor Price for that Quarter shall be deemed to be zero.
If the Seller proposes to put in place any price hedge or price support mechanism, the Buyer shall have a right to match any such offer obtained from a
third party.

7. Calculation of the Floor Price Compensation Adjustment Amount
 For any given Quarter, x, to calculate the Adjusted Base Purchase Price, the Floor Price Compensation Adjustment Amount for that Quarter shall be
equal to the product of the Base Purchase Price for that Quarter and the % risk fee that has been agreed by the Parties in relation to the proposed Floor
Price for that Quarter.

UK-2421081-v8                                                                - 62 -                                                                   95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                              Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 68 of 132



For the avoidance of doubt, if no Floor Price applies to a Quarter the Floor Price Compensation Adjustment Amount shall be zero.
If a Floor Price applies just to a part of a given Quarter, the Floor Price Compensation Amount calculated per (a) and (b) above will be pro rated to reflect
the fact that it does not apply to the full Quarter.

8. Calculation of the Marketing Adjustment Amount
For any given Quarter, x, to calculate the Adjusted Base Purchase Price the Marketing Adjustment Amount shall be equal to the product of the Base
Purchase Price for that Quarter and 4%.
9. Calculation of the Actual Contract Price (lump ore)
Exactly the same pricing formula as that which is used to calculate the Actual Contract Price for iron ore fines shall be used to calculate the Actual
Contract Price for lump ore, the only difference being that the price per dry metric ton of lump ore will tend to be a different (and higher) price than that
applicable for iron ore fines.
The invoice in respect of any given shipment will include an amount payable for the iron ore fines in that shipment and a separate amount payable for the
lump ore in that shipment, in each case calculated as specified in this Schedule.




UK-2421081-v8                                                              - 63 -                                                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 69 of 132




                                                      SCHEDULE 3

                                              FORM OF VALE LOAN

                                       KEY TERMS AND CONDITIONS

  This is a summary of the key terms and conditions of the proposed loan agreement between the Lender ,the Borrower and
       BSGR Guinea to be entered into in accordance with the Joint Venture Framework Agreement ("JVFA") and the
 Shareholders' Agreement (the “Loan Agreement”). The Loan Parties agree to negotiate the Loan Agreement in good faith
     and in the spirit of the JVFA and the Shareholders’ Agreement. Where this Schedule is silent, or where it refers to a
 position in general terms, the final form Loan Agreement will be consistent with the terms of this Schedule and otherwise in
 accordance with customary terms and conditions for arm's length loan agreements of the nature envisaged by the JVFA to
the extent consistent with the terms of, or provisions contemplated by, the JVFA and/or the Shareholders' Agreement and in
   the case of any inconsistency, the terms of the JVFA and/or Shareholders' Agreement shall prevail. Vale may, at its sole
 option, require the borrower (and any Additional Borrower) to enter into either (a) a single loan agreement based on these
key terms and conditions or (b) two identical loan agreements based on these key terms and conditions, with the loans under
 each agreement being proportional to the respective shareholdings of Vale and BSGR in BSGR Guinea as at the date that
  the Loans are entered into references to the facility below should be interpreted accordingly .Unless otherwise defined in
                              this Schedule, defined terms shall have the meaning given in the JVFA.




                   (a)       Parties:            (1) Vale International S.A.6 (the "Lender");


                                                 (2) BSG Resources (Guinea) S.a.r.l. (the "Borrower"); and


                                                 (3) BSG Resources (Guinea) Limited ("BSGR Guinea").


                                                 (together, the "Loan Parties")


                   (b)       Additional Borrowers:          If Project costs are to be incurred by other
                             subsidiaries of BSGR Guinea, these entities may accede to the Loan
                             Agreement as Additional Borrowers, if Project revenues are earned by any
                             subsidiaries of BSGR Guinea these subsidiaries shall accede to the Loan
                             Agreement as Additional Borrowers unless the Lender agrees otherwise or
                             such accession would result in a breach of any laws or regulations of any
                             applicable jurisdiction. In each case such accession shall be by such
                             instrument as the Loan Parties may reasonably agree and subject to
                             provision of a legal opinion of Lenders' counsel in form and substance
                             satisfactory to the Lender acting reasonably in respect of (i) the capacity of
                             the Additional Borrower to accede to and perform its obligations under the
6
    Or such other member of the Vale Group as Vale may nominate.


UK-2421081-v8                                                - 64 -                                                   95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 70 of 132



                             Loan Agreement, (ii) any necessary consents (of any governmental,
                             judicial or public body or authority in its jurisdiction of incorporation)
                             relating to such accession and the performance of its obligations under the
                             Loan Agreement having been obtained by the Additional Borrower and (iii)
                             the enforceability of the Loan Agreement against such Additional
                             Borrower upon its accession.          The Lender will be entitled to
                             reimbursement of its reasonable legal costs in relation to any such
                             accession.


                   (c)       Funding/Tax Structure: The Loan Parties shall use commercially
                             reasonable efforts with a view to establishing the optimal tax structure for
                             the implementation and funding of the Vale Loan.


                   (d)       Joint and Several Liability: The Borrower and each Additional Borrower
                             shall be jointly and severally liable for the performance of its respective
                             obligations under the Loan Agreement, unless such joint and several
                             liability would result in a breach of any laws or regulations of any
                             applicable jurisdiction.


                   (e)       Type of Facility:             Term loan facility.


                   (f)       Security:           None.


                   (g)       Purpose:            To provide the funds necessary to permit the Borrower and
                                                 any Additional Borrower to comply with the Business Plan,
                                                 provided that this obligation shall be reduced (dollar for
                                                 dollar) to the extent of any Project Financing.


                   (h)       Loans:              The Lender shall make Loans available in accordance with
                                                 the terms and conditions of the Loan Agreement.


                   (i)       Amount:             Up to the Project costs in accordance with the Business
                                                 Plan, less the (dollar for dollar) amount of any Project
                                                 Financing.


                   (j)       Conditions Precedent7:      The following conditions precedent shall
                             apply and shall be the only conditions precedent to the disbursement of

7
    Subject to the Loan Parties' local counsel confirmation/approval.


UK-2421081-v8                                               - 65 -                                    95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
          Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 71 of 132



                                 each of the Loans (except for item (iii) that shall only be provided as a
                                 condition precedent to the first disbursement in respect of the Borrower
                                 and each Additional Borrower):


                                 (i)        Borrower (and each Additional Borrower) have obtained any
                                            registration or other requirements under the laws of the Republic of
                                            Guinea that are required to permit:


                                            (1)        each of them to enter into the Loan Agreement and the
                                                       enforceability of all of their respective rights and
                                                       obligations under the Loan Agreement;


                                            (2)        the disbursement in question to be made to the Borrower
                                                       (and/or any Additional Borrower); and


                                            (3)        any disbursement and any interest (including capitalized
                                                       interest) to be paid by the Borrower (and each Additional
                                                       Borrower) to the Lender in US Dollars in accordance with
                                                       the terms of the Loan Agreement.


                                 (ii)       Borrower (and each Additional Borrower) has opened and
                                            maintains in effect a bank account in the Republic of Guinea (or
                                            the Republic of Liberia in the case of any Additional Borrower
                                            registered in Liberia) into which the Loans will be paid and in
                                            which the Borrower (and any Additional Borrower) will hold the
                                            loan funds disbursed to it until they are required to meet Project
                                            costs8. At the Lender's option to the extent that it is possible (and
                                            would not result in a breach of any laws or regulations of any
                                            applicable jurisdiction) for the Borrower and any Additional
                                            Borrower to hold the proceeds of the Loan Agreement offshore in
                                            US Dollars they shall do so; to the extent that they are unable to do
                                            so, but are able to hold the proceeds of the Loan Agreement
                                            onshore in US Dollars until such time as they are needed to pay
                                            Project costs (and so doing would not result in a breach of any
                                            laws or regulations of any applicable jurisdiction), again they shall
                                            do so.




8
  Loan Parties' Local counsel to confirm whether US Dollar account can be held by Borrower onshore and, if not, most effective account
structure to reduce exposure to local currency fluctuation against US Dollar.


UK-2421081-v8                                                      - 66 -                                                         95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 72 of 132



                          (iii)   The Lender has received in form and substance satisfactory to it a
                                  legal opinion from counsel to the Lender with respect to (a) the
                                  Loan Agreement being valid, binding and enforceable and (b) the
                                  capacity and authority of the Borrower (and each Additional
                                  Borrower) to enter into and perform its obligations under the Loan
                                  Agreement.


                          (iv)    No obligation to make disbursements in circumstances where such
                                  obligation to disburse is suspended in accordance with the JVFA or
                                  Shareholders' Agreement for so long as such suspension of the
                                  obligation to disburse is continuing under the JVFA or
                                  Shareholders' Agreement or the JVFA or Shareholders' Agreement
                                  is terminated.


                          (v)     No default is continuing under the Loan Agreement or would result
                                  from the proposed Loan. All representations under the Loan
                                  Agreement are true (or for any disbursement other than the first, all
                                  repeating representations under the Loan Agreement are true in all
                                  material respects).


                          (vi)    A disbursement request specifying the requested loan amount and
                                  the requested utilization date has been received by the Lender in
                                  the form and with the notice period specified in the Loan
                                  Agreement.


                          (vii)   No Insolvency Event (see paragraph (p) below) has occurred and is
                                  continuing in relation to the Borrower or any Additional Borrower.


                          (viii) No Force Majeure Event is reasonably determined by Vale too
                                 have occurred in accordance with Section 12.6 of the JVFA.


                          (ix)    No Material Adverse Event has occurred and is continuing.

                 For the purposes of the Loan Agreement "Material Adverse Event" shall mean
                 an event or circumstance (or combination thereof) which has or could reasonably
                 be expected to have a material adverse effect on:

                        the ability of the Borrower and any Additional Borrower to continue to
                         perform its obligations under the Loan Agreement; or

                        the validity or enforceability of the Loan Agreement or the rights or
                         remedies of the Lender under the Loan Agreement.
UK-2421081-v8                                        - 67 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 73 of 132



                 Such conditions precedent shall be satisfied to the satisfaction of the Lender
                 acting reasonably.


                 (k)      Automatic Termination of funding obligation: The obligation of the
                          Lender to lend under the Loan Agreement will automatically terminate (i)
                          in the circumstances provided in Section 9.1 (e) of the Shareholders'
                          Agreement (ii) to the extent envisaged by Section 7.3 of the Shareholders'
                          Agreement (iii) if the Shareholders' Agreement terminates for any reason.


                 (l)      Automatic Suspension of funding obligation: The obligation of the
                          Lender to lend under the Loan Agreement will automatically be suspended
                          if a Force Majeure Event is reasonably determined by Vale to have
                          occurred and is continuing in accordance with Section 12.6 of the JVFA.
                          The suspension will continue until Vale reasonably and in good faith
                          determines that such Force Majeure Event is no longer continuing.


                 (m)      Currency:      U.S. Dollars, or, at the option of the Lender in the currency
                          in which the Project costs to be funded by a given loan are to be incurred.


                 (n)      Representations and Warranties: The Loan Agreement will contain
                          customary representations and warranties for an arm's length loan
                          agreement of the nature envisaged by the JVFA and in each case, to the
                          extent consistent with the terms of, or the provisions contemplated by, the
                          JVFA and/or the Shareholders' Agreement.


                 (o)      Ranking:       Without prejudice to Section 9.1 (h) and 9.2 of the
                          Shareholders' Agreement, the Loans under the Loan Agreement will rank
                          senior to all of the Borrower’s and each Additional Borrower's other
                          financial indebtedness at any time.


                 (p)      Negative Pledge: The Loan will include a customary negative pledge
                          provision subject only to exceptions agreed between the Loan Parties.


                 (q)      Other Positive and Negative Covenants: The Loan Agreement will
                          contain other customary positive and negative covenants for an arm's
                          length loan agreement of the nature envisaged by the JVFA and, in each
                          case, to the extent consistent with the terms of, or the provisions
                          contemplated by, the JVFA and/or the Shareholders' Agreement.




UK-2421081-v8                                        - 68 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 74 of 132



                 (r)      Dividends and share redemption: Except as provided for in, or is
                          consistent with the terms of, the JVFA, the Loan Agreement shall not
                          include any restriction on the ability of any member of the Group (as
                          defined below) to:

                                  (a)      declare, make or pay any dividend, charge, fee or other
                                           distribution (or interest on any unpaid divided, charge, fee
                                           or other distribution) (whether in cash or in kind) on or in
                                           respect of its share capital (or any class of its share capital);

                                  (b)      repay or distribute any dividend or share premium reserve;

                                  (c)      pay or allow any member of the Group to pay any fee to or
                                           to the order of any of the shareholders of the BSGR Guinea;
                                           or

                                  (d)      redeem, repurchase, decease, or retire or repay any of its
                                           share capital or resolve to do so.

                 (s)      Insolvency Event: Upon the occurrence of an Insolvency Event relating
                          to the Borrower and/or an Additional Borrower the obligation of the
                          Lender to make further Loans shall be terminated and the outstanding
                          amount of the Loans shall be immediately due and payable. For the
                          purposes of the Loan Agreement "Insolvency Event" will be defined to
                          cover the normal range of insolvency triggers in an arm's length loan
                          agreement of the nature envisaged by the JVFA and, in each case, to the
                          extent consistent with the terms of, or the provisions contemplated by, the
                          JVFA and/or the Shareholders' Agreement and will be subject to review
                          by local counsel in each jurisdiction in which the Loan Parties (other than
                          the Lenders) are incorporated Guinea and Liberia to confirm that it
                          captures all customary insolvency events at default in relation to those
                          jurisdictions.


                 (t)      Repayment: There shall be no scheduled repayment date for the Loans
                          made under the Loan Agreement, provided that Borrower/Additional
                          Borrowers shall repay the interest and principal due under the Loan
                          Agreement as provided in Section 6.4 of the JVFA as modified by Section
                          9.1(f) of the Shareholders' Agreement. Any repayment of Loans under the
                          Loan Agreement shall reduce the aggregate outstanding principal amount
                          of the Loans in the order that they were disbursed (i.e. oldest first).


                 (u)      Optional Repayment from certain Borrower/Additional Borrower
                          funds: Lender shall have the right to require the Borrower/Additional
                          Borrower to repay the Loans under the Loan Agreement from and to
                          extent that they receive funds from the following sources:
UK-2421081-v8                                        - 69 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 75 of 132



                        (i)     Insurance proceeds (net of any Tax payable by the Borrower
                                or any Additional Borrower on such proceeds),unless these
                                are in respect of a liability to a third party and are paid to such
                                third party (less reasonable costs and expenses) unless applied
                                in reinstatements of the relevant loss within a time period to
                                be agreed by the Loan Parties;


                       (ii)     Damages (liquidated or otherwise) for delay or breach of
                                contract by third parties and proceeds of claims against third
                                parties (net of any Tax payable by the Borrower or any
                                Additional Borrower on such damages) unless applied in
                                amelioration of the loss resulting directly from the delay or
                                breach of contract by the relevant third party within a time
                                period to be agreed by the Loan Parties; and


                       (iii)    Proceeds of sale, lease or transfer of any asset of the
                                Borrower or any Additional Borrower (net of any Tax
                                payable by the Borrower or any Additional Borrower on such
                                proceeds) less any costs and expenses incurred in respect of
                                such sale, lease or transfer, as the case may be,


                           in each case subject to certain exceptions and de minimis threshold (to be
                           agreed).


                 (v)       Voluntary Prepayment and cancellation: The Borrower and any
                           Additional Borrower may prepay all or any part of the Loans and cancel
                           the whole or any part of any available Loan, in each case, at any time and
                           without any prepayment fee, cost or premia. Furthermore, the Loans may
                           be cancelled (without any prepayment fee, cost or premia) in the event of
                           any increased cost/tax gross-up owing to any Lender, provided that such
                           cancellation does not give rise to any cost or liability of Vale under the
                           JVFA or the Shareholders' Agreement.


                 (w)       Mandatory Repayment in case of certain Shareholder events: In case
                           of each of the following events, the Loans shall be repaid by the Borrower
                           and any Additional Borrowers (if and to the extent that any proceeds of
                           such events are received at the level of the Borrower/Additional
                           Borrowers) and/or by BSGR Guinea (if and to the extent that any proceeds
                           of such events are received at the level of BSGR Guinea) from, and in an
                           amount equal to, the sources of funds and to the extent identified in each
                           case below:


UK-2421081-v8                                        - 70 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 76 of 132



                                         (1) Upon the events as defined in Section 7.3 of the
                                             Shareholders' Agreement; and


                                         (2) Promptly following receipt of any financial
                                              compensation from a Government Entity or
                                              insurer in relation to any seizure, expropriation
                                              or intervention by such Government Entity of
                                              all or any part of the Borrower and/or any
                                              Additional Borrower, or any cancellation or
                                              material amendment or de facto nationalization
                                              (as the case may be) of all or any material part
                                              of the Project or the rights relating thereto, in
                                              each case, to the extent of, and in an amount
                                              equal to, the compensation received by them
                                              (less any reasonable costs associated therewith).


                 (x)      Interest Period: semi-annual.


                 (y)      Interest Payment Date: The last day of an Interest Period.


                 (z)      Interest: Subject to paragraphs (aa) and (bb) below, Interest shall be paid
                          in arrears, on each Interest Payment Date and shall accrue on the
                          outstanding principal amount of the Loans. Interest shall accrue from the
                          disbursement of each Loan until the next Interest Payment and on each
                          Interest Payment date thereafter. The applicable interest rate shall be 16%
                          per annum.


                 (aa)     Capitalisation of Interest prior to Date of First Commercial
                          Production: During the period prior to the receipt of first revenues from
                          production/sales of iron ore by the Borrower or any Additional Borrower,
                          interest on each Loan due and payable in accordance with the Loan
                          Agreement, shall not be paid in cash and on each Interest Payment Date
                          shall be capitalised and added to the principal amount of the Loan.


                 (bb)     Payment of interest post Date of First Commercial Production:
                          Following the date of the receipt of first revenues from production/sales of
                          iron ore by the Borrower or any Additional Borrower interest is to be paid
                          on each Interest Payment Date. To the extent that there are insufficient
                          funds to repay such interest as it falls due, on each Interest Payment Date
                          interest on each Loan shall be capitalised and added to the principal
                          amount of the Loan to which it relates as it accrues.

UK-2421081-v8                                        - 71 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 77 of 132



                 (cc)     Costs and Expenses: Each of the Loan Parties shall pay its own costs and
                          expenses in relation to the preparation, negotiation and signing of the Vale
                          Loan.


                 (dd)     Governing Law: The Loan Agreement and any non-contractual
                          obligations in connection with it shall be governed by English Law with
                          the courts of England having exclusive jurisdiction to settle and dispute
                          arising out of or in connection with the Loan Agreement.


                 (ee)     Miscellaneous: The Loan Agreement shall contain such other provisions
                          as are customary for an arm's length loan agreement of the nature
                          envisaged by the JVFA and also any provisions that are required from the
                          perspective of Guinean and Liberian law to give full force and effect to the
                          Loan Agreement, in each case, as agreed between the Loan Parties. The
                          Loan Parties agree to negotiate the Loan Agreement in good faith and in
                          the spirit of the JVFA and the Shareholders’ Agreement.


                 (ff)     Assignments and Transfers: Lender may only transfer intra-group
                          (subject to no adverse tax consequences for the Borrowers / Additional
                          Borrowers and provided that the Lender shall procure that the intra-group
                          transferee complies with its obligations under the Loan Agreement in
                          accordance with the JVFA and the Shareholders' Agreement). No
                          assignment, transfer of other disposal by Borrower and/or Additional
                          Borrowers other than as permitted under the JVFA or the Shareholders'
                          Agreement.


                 (gg)     Amendments, waivers, consents: The Loan Agreement may not be
                          amended, waived or varied in any other way unless approved in writing by
                          the Parties to the JVFA.


                 (hh)     Fees: There shall be no upfront, ongoing or other financing fees, cost and
                          expenses (other than those expressly referred to in these Key Terms and
                          Conditions) payable to the Lenders (or any other party) under or in
                          connection with the Loan Agreement and/or the Loans.


                 (ii)     Borrower’s/Additional Borrower’s Counsel: The Borrowers/Additional
                          Borrowers will be represented by independent, internationally recognised
                          counsel (with financing expertise), in relation to the preparation,
                          negotiation, execution and administration of the Loan Agreement and all
                          matters relating thereto.


UK-2421081-v8                                        - 72 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 78 of 132



                                               SCHEDULE 4

                                          BSGR WARRANTIES

Part A

Section 1.       Group Structure and Corporate Matters

1.1     Each of BSGR, BSGR Guinea, ProjectCo, Liberia HoldCo and Liberia ProjectCo is
validly incorporated, in existence and duly registered under the laws of its jurisdiction of
incorporation and has full power and authority required under its constitutional documents to
enter into this Agreement and, where applicable, each of the Ancillary Agreements to which it is
a party and to conduct its business as conducted at the date of this Agreement.

1.2    BSGR is the sole shareholder of BSGR Guinea and holds full and valid legal and
beneficial title to the shares of BSGR Guinea, free from Encumbrances. BSGR Guinea is the sole
shareholder of ProjectCo and Liberia HoldCo and holds full and valid legal and, where such
concept is recognized under applicable law, beneficial title to the shares of ProjectCo and Liberia
HoldCo, free from Encumbrances. Liberia HoldCo is the sole shareholder of Liberia ProjectCo
and holds full and valid legal title and, where such concept is recognized under applicable law,
beneficial title to the shares of Liberia ProjectCo, free from Encumbrances.

1.3     The shares held by BSGR in BSGR Guinea, by BSGR Guinea in ProjectCo and Liberia
HoldCo and by Liberia HoldCo in Liberia ProjectCo have been validly issued and allotted in
accordance with Applicable Law, are fully paid up and each of these shareholdings represents all
of the shares in issue for each respective company.

1.4     There is no agreement or commitment outstanding, which calls for the allotment, issue or
transfer of, or accords to any person the right to call for the allotment, issue or transfer of, any
shares or certificates or debentures in or securities of BSGR Guinea, ProjectCo, Liberia HoldCo
or Liberia ProjectCo.

1.5     The information relating to each member of the BSGR Guinea Group set out in Schedule
7 is true, accurate and complete as to the category of information referred to therein.

1.6     There are no outstanding (i) securities of BSGR Guinea, ProjectCo, Liberia HoldCo or
Liberia ProjectCo convertible into or exchangeable for shares of capital stock or voting securities
or ownership interests in BSGR Guinea, ProjectCo, Liberia HoldCo or Liberia ProjectCo
respectively, (ii) options, warrants, rights or other agreements or commitments to acquire from
BSGR Guinea, ProjectCo, Liberia HoldCo or Liberia ProjectCo or obligations of BSGR Guinea,
ProjectCo, Liberia HoldCo or Liberia ProjectCo to issue, any capital stock, voting securities or
other ownership interests in (or securities convertible into or exchangeable for capital stock or
voting securities or other ownership interests in) BSGR Guinea, ProjectCo, Liberia HoldCo or
Liberia ProjectCo respectively, or (iii) obligations of BSGR Guinea, ProjectCo, Liberia HoldCo
or Liberia ProjectCo to grant, extend or enter into any subscription, warrant, right, convertible or
exchangeable security or other similar agreement or commitment relating to the issuance of any

UK-2421081-v8                                        - 73 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 79 of 132



capital stock, voting securities or other ownership interests in BSGR Guinea, ProjectCo, Liberia
HoldCo or Liberia ProjectCo respectively.

1.7    There are no subsidiaries of BSGR Guinea (direct or indirect) other than ProjectCo,
Liberia HoldCo and Liberia ProjectCo.

1.8     BSGR and each BSGR Guinea Group Company has obtained all corporate authorizations
and all other governmental, statutory, regulatory or other consents and authorizations required to
empower it to enter into and perform its obligations under this Agreement and/or any Ancillary
Agreement to which it is a party where failure to obtain them would adversely affect its ability to
enter into and perform its obligations under this Agreement and/or any Ancillary Agreement to
which it is a party and such agreements constitute valid and binding obligations of each such
party.

1.9    Entry into and performance by BSGR and each BSGR Guinea Group Company of this
Agreement and/or any Ancillary Agreement to which it is a party will not (i) breach any
provision of its memorandum and articles of association, by-laws or equivalent constitutional
documents or (ii) result in a breach of any laws or regulations in its jurisdiction of incorporation
or of any order, decree or judgment of any court or any Governmental Entity, where any such
breach would materially adversely affect its ability to enter into or perform its obligations under
this Agreement and/or any Ancillary Agreement to which it is a party.

1.10 Neither BSGR nor any BSGR Guinea Group Company is insolvent or bankrupt under the
laws of its jurisdiction of incorporation, unable to pay its debts as they fall due or has proposed
or is liable to any arrangement (whether by court process or otherwise) under which its creditors
(or any group of them) would receive less than the amounts due to them. There are no
proceedings in relation to any compromise or arrangement with creditors or any winding up,
bankruptcy, désastre or insolvency proceedings concerning BSGR or any BSGR Guinea Group
Company and no events have occurred which would justify such proceedings. No steps have
been taken to enforce any security over any assets of any BSGR or any BSGR Guinea Group
Company and no event has occurred to give the right to enforce such security. BSGR and BSGR
Guinea each satisfy the solvency test under Guernsey Law at the date of this Agreement and will
not become unable to satisfy such solvency test as a result of entering into this Agreement.

1.11 The BSGR Accounts provided a true and fair view as at 31 December 2008 of the state of
affairs of BSGR and its assets and liabilities as at 31 December 2008.

1.12 If consolidated accounts were to be prepared for BSGR showing the state of affairs of
BSGR and its assets and liabilities as at the date of this Agreement on a basis consistent with the
preparation of the BSGR Accounts, the net assets of BSGR which are not subject to any
Encumbrance would exceed $700,000,000.




UK-2421081-v8                                        - 74 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 80 of 132



Part B

Section 2.       Information

2.1     So far as BSGR is aware, the information set out in this Agreement, the Disclosure
Bundle and the Disclosure Letter is accurate in all material respects and is not misleading. The
documents contained in the Disclosure Bundle were collected in good faith for the purpose of
providing a description of the material areas of the BSGR Guinea Group's business as at the date
of this Agreement. So far as BSGR is aware, no document or other information, which would
otherwise have been material to the business of the members of the BSGR Guinea Group and is
in the possession or under the control of the BSGR Group has been knowingly withheld or
fraudulently concealed from the Disclosure Bundle.

2.2    The Zogota Feasibility Study has been diligently prepared in accordance with the scope
of work and on the basis of the assumptions referred to therein and reflects the expectations of
BSGR and the directors of BSGR Guinea as to the matters referred to therein and such
expectations are honestly and reasonably held provided that no warranty is given as to the
ultimate outcome.

Section 3.       Regulatory Matters

3.1     The businesses of each BSGR Guinea Group Company have been carried on and are
being carried on in compliance with all Applicable Law and in compliance with all constitutional
documents of such BSGR Guinea Group Company and there has been and there is at the date of
this Agreement no investigation or enquiry by, or order, decree or judgment of, any
Governmental Entity outstanding or, to the knowledge of any BSGR Guinea Group Company,
threatened against any BSGR Guinea Group Company, nor any notice or other communication
from any Governmental Entity with respect to any alleged violation and/or failure to comply
with any such Applicable Law that would prevent any BSGR Guinea Group Company from
performing its obligations under this Agreement and/or any Ancillary Agreement to which it is a
party.

3.2      Each BSGR Guinea Group Company has all necessary permissions, consents and
approvals to carry on the activities that it is currently carrying on (each a "Relevant Permit").
Liberia ProjectCo holds the Liberia Exploration Permits and ProjectCo holds the Guinea
Exploration Permits and the Mining Concession, which are valid and enforceable as at the date
of this Agreement according to their respective terms. ProjectCo is a party to the Basic
Agreement which is valid and enforceable as at the date of this Agreement according to its terms.
As of the date of this Agreement, no notice has been received by a BSGR Guinea Group
Company from any Governmental Entity that any Relevant Permit (including any Exploration
Permit, the Mining Concession and the Basic Agreement) is to be revoked or restricted or
amended in such a manner which is prejudicial to the interests of a BSGR Guinea Group
Company. As of the date of this Agreement, no BSGR Guinea Group Company is aware of the
existence of circumstances which represent a real threat that any Relevant Permit (including any
Exploration Permit, the Mining Concession and the Basic Agreement) is likely to be revoked or
restricted or amended in such a manner which is materially prejudicial to the interests of a BSGR
Guinea Group Company. True and complete copies of the Exploration Permits, the Mining
UK-2421081-v8                                   - 75 -                                    95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 81 of 132



Concession and the Basic Agreement are attached to the Disclosure Letter at Section 3 and no
other amendments, modifications, waivers or supplements (in whole or in part) have been made
to any of the Exploration Permits or the Mining Concession at any time.

3.3    Each BSGR Guinea Group Company has at all times complied in all material respects
with all applicable laws and regulations regulating data protection, privacy or the recording,
monitoring or interception of communications in any jurisdiction in which data is managed or
processed.

3.4     Each BSGR Guinea Group Company and each BSGR Advisory Company has since the
date of its incorporation been and is in compliance with any applicable export control and
economic sanctions laws and regulations of the US and other jurisdictions in which it operates or
to which it is subject ("Applicable Sanctions Laws"), including without limitation the US
Export Administration Regulations and the US International Traffic in Arms Regulations, the US
Department of Treasury and the Office of Foreign Asset Control's economic sanctions
regulations.

3.5   In regard to the operations of the BSGR Guinea Group and all matters governed by this
Agreement, none of BSGR nor any BSGR Guinea Group Company nor any BSGR Advisory
Company nor any of their respective agents have paid, offered, promised, or authorised the
payment of money or anything of value, directly or indirectly, to a Government Official while
knowing or having reason to know that any portion of such exchange is for the purpose of:

                 (a)      corruptly influencing any act or decision of such Government Official(s)
                          in their official capacity, including the failure to perform an official
                          function, in order to assist BSGR, any BSGR Guinea Group Company,
                          any BSGR Advisory Company or any other person in obtaining or
                          retaining business, or directing business to any third party;

                 (b)      securing an improper advantage;

                 (c)      corruptly inducing such Government Official(s) to use their influence to
                          affect or influence any act or decision of a Governmental Entity in order to
                          assist BSGR, any BSGR Guinea Group Company or any other person in
                          obtaining or retaining business, or directing business to any third party; or

                 (d)      providing an unlawful personal gain or benefit, of financial or other value,
                          to such Government Official(s),

and no agent of any BSGR Guinea Group Company has done or procured or induced any person
to do any of the foregoing.


3.6     In connection with this Agreement, and any Ancillary Agreements, and (where relevant)
their respective obligations thereunder, no BSGR Guinea Group Company nor any BSGR
Advisory Company nor any of their agents:

UK-2421081-v8                                        - 76 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 82 of 132



                 (a)      has taken any action, directly or indirectly, that has resulted or would
                          result in a violation of any applicable laws implementing the OECD
                          Convention on Bribery of Foreign Public Officials in International
                          Business Transactions (the "OECD Convention") or any similar laws or
                          regulations to which any BSGR Guinea Group Company, any BSGR
                          Advisory Company or any of their respective agents is subject; or


                 (b)      have paid, offered, promised, or authorized the payment of money or
                          anything of value, directly or indirectly, to a Government Official while
                          knowing or having reason to know that any portion of such exchange is
                          for the purpose of:


                          (i)     corruptly influencing any act or decision of such Government
                                  Official(s) in their official capacity, including the failure to
                                  perform an official function, in order to assist BSGR, any BSGR
                                  Guinea Group Company, any BSGR Advisory Company or any
                                  other person in obtaining or retaining business, or directing
                                  business to any third party;


                          (ii)    securing an improper advantage;


                          (iii)   corruptly inducing such Government Official(s) to use their
                                  influence to affect or influence any act or decision of a
                                  Governmental Entity in order to assist BSGR, any BSGR Guinea
                                  Group Company or any other person in obtaining or retaining
                                  business, or directing business to any third party; or


                          (iv)    providing an unlawful personal gain or benefit, of financial or
                                  other value, to such Government Official(s),

                         and no agent of any BSGR Guinea Group Company has done or procured
                         or induced any person to do any of the foregoing.

3.7     For the purposes of this paragraph 3 only:

                 (a)      "agents" means with respect to an entity its directors, officers and
                          employees; persons for whose acts it may be vicariously liable; and
                          anyone acting on its behalf; and

                 (b)      "Government Official" means: (i) an employee, officer or representative
                          of, or any person otherwise acting in an official capacity for or on behalf
                          of a Government Entity; (ii) a legislative, administrative or judicial official,
                          regardless of whether elected or appointed; (iii) an officer of, or individual
UK-2421081-v8                                    - 77 -                                        95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 83 of 132



                          who holds a position in, a political party; (iv) a candidate for political
                          office; (v) an individual who holds any other official, ceremonial or other
                          appointed or inherited position with a government or any of its agencies;
                          or (vi) an officer or employee of a supra-national organisation (including,
                          without limitation, World Bank, United Nations, International Monetary
                          Fund and OECD).


3.8     Save as disclosed under Section 3 of the Disclosure Letter, consent under the Control of
Borrowing (Bailiwick of Guernsey) Ordinance 1959, as amended, was obtained for all
Indebtedness incurred and each guarantee given by BSGR Guinea at any time, or the incurring of
such Indebtedness or the giving of such guarantee did not require such consent by virtue of
falling within an exception or exemption under that ordinance.

Section 4.       Litigation

4.1      Neither any BSGR Guinea Group Company nor any of their respective directors or
officers is a claimant or defendant in or otherwise a party to any litigation, arbitration or
administrative proceedings that are in progress. So far as BSGR is aware, no employee of any
BSGR Guinea Group Company is a claimant or defendant in or otherwise a party to any
litigation, arbitration or administrative proceedings that are in progress and which is expected to
be material (individually or collectively) to the business of any member of the BSGR Guinea
Group.

4.2     No litigation, arbitration or administrative proceedings are threatened or pending by or
against any BSGR Guinea Group Company where, in each case, or in aggregate, the negative
resolution of which would adversely affect any BSGR Guinea Group Company in the
performance of its obligations under this Agreement and/or any Ancillary Agreement and/or the
Basic Agreement to which it is a party and to the knowledge of BSGR no fact or circumstance
exists which may give rise to any such litigation, arbitration or proceedings.

4.3     There is no outstanding judgment, order, decree, arbitral award or decision of a court,
tribunal, arbitrator or Government Entity in Guernsey or the British Virgin Islands against any
member of the BSGR Guinea Group or any of their respective directors or officers. So far as
BSGR is aware, there is no outstanding judgment, order, decree, arbitral award or decision of a
court, tribunal, arbitrator or Government Entity in any jurisdiction against any member of the
BSGR Guinea Group, any of their respective directors or officers or, to the extent that such
judgment, order, decree, arbitral award or decision of a court, tribunal, arbitrator or Government
Entity is material in the context of the business of the relevant member of the BSGR Guinea
Group, any employee of any BSGR Guinea Group Company.




UK-2421081-v8                                        - 78 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 84 of 132



Section 5.       Investigations

No BSGR Guinea Group Company has received any material written notice or order from any
Governmental Entity, and no material administrative or judicial action, suit, investigation,
demand, directive, claim, lien, judgment or proceeding has been asserted by any Governmental
Entity or, to the knowledge of any BSGR Guinea Group Company is threatened, against any
BSGR Guinea Group Company that alleges a violation of, or liability under, any Applicable Law.

Section 6.       Insurance

Section 6 of the Disclosure Letter contains a list of each current insurance and indemnity policy
in respect of which any of the BSGR Guinea Group Companies has an interest (including any
active historic policies which provide cover on a losses occurring basis) and each such policy is a
full force and effect as at the date of this Agreement. No claims have been made or threatened
against any BSGR Guinea Group Company under any such policies in the last three years and so
far as BSGR is aware no fact or circumstance exists which might give rise to a claim under any
such policies.

Section 7.       Financial matters

7.1    Save for Indebtedness under the loan agreement between BSGR Guinea (as lender) and
ProjectCo (as borrower) referred to in Section 7.3 of the Disclosure Letter, no BSGR Guinea
Group Company has any outstanding Indebtedness.

7.2     The BSGR Guinea Accounts provide a true and fair view, on an aggregate basis, of the
state of affairs of the BSGR Guinea Group and its assets and liabilities as at the BSGR Guinea
Accounts Date and have been prepared in accordance with the principles set out therein which
the board of directors of BSGR Guinea deemed appropriate at the time of preparation and, where
relevant, in a manner consistent with the consolidated financial statements of BSGR and
reviewed by Ernst & Young under "agreed upon procedures" determined in accordance with the
International Standard on Related Services 4400.

7.3     The ProjectCo Accounts provide a true and fair view of the state of affairs of ProjectCo
and its assets and liabilities as at the BSGR Guinea Accounts Date and have been prepared in
accordance with the principles set out therein which the board of directors of ProjectCo deemed
appropriate at the time of preparation and, where relevant, in a manner consistent with the
consolidated financial statements of BSGR.

7.4      The Liberia HoldCo Accounts provide a true and fair view of the state of affairs of
Liberia HoldCo and Liberia ProjectCo on an aggregate basis and their respective assets and
liabilities as at the BSGR Guinea Accounts Date and have been prepared in accordance with
principles and in a manner, in each case, consistent with the consolidated financial statements of
BSGR.

7.5    No accounts showing the state of affairs of Liberia ProjectCo on a stand-alone basis have
been prepared.

UK-2421081-v8                                        - 79 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 85 of 132



7.6     No change in accounting policies has been made in preparing the BSGR Guinea
Accounts, the Liberia HoldCo Accounts and/or the ProjectCo Accounts for each of the three
financial years of the BSGR Guinea Group ended on the BSGR Guinea Accounts Date, except as
stated in the respective accounts for the relevant member of the BSGR Guinea Group for those
years.

7.7      As at the BSGR Guinea Accounts Date, no BSGR Guinea Group Company had any
liability (whether actual, contingent, unquantified or disputed), including any liability in respect
of Taxation, or outstanding capital commitment which was not disclosed or provided for in the
BSGR Guinea Accounts, the ProjectCo Accounts or the Liberia HoldCo Accounts (as applicable)
to the extent that such disclosure or provision should properly have been made in such accounts
in accordance with Applicable Laws and applicable accounting standards.

7.8    No BSGR Guinea Group Company has given or received the benefit of any guarantee of
another person's or its obligations (as applicable) which remains undischarged (other than
guarantees of the obligations of another BSGR Guinea Group Company).

7.9   Save as specified in Section 7 of the Disclosure Letter, since the BSGR Guinea Accounts
Date:

                 (a)      each BSGR Guinea Group Company has carried on business in the
                          ordinary course without any material interruption or material alteration in
                          its nature, scope and manner;

                 (b)      no BSGR Guinea Group Company has declared, authorized, paid or made
                          any dividend or other distribution;

                 (c)      no BSGR Guinea Group Company has issued or agreed to issue any share
                          or loan capital or any other security constituting or giving rise to a right
                          over or convertible into its capital;

                 (d)      no BSGR Guinea Group Company has repaid any Indebtedness in an
                          amount in excess of $50,000 in advance of its stated maturity;

                 (e)      no material adverse change in the financial or trading position or prospects
                          of a BSGR Guinea Group Company has occurred;

                 (f)      no material adverse change has occurred in the assets or liabilities of a
                          BSGR Guinea Group Company, and there has been no material reduction
                          in the value of the net tangible assets of a BSGR Guinea Group Company;

                 (g)      no BSGR Guinea Group Company has, other than in the usual course of
                          its business:

                          (1)     assumed or incurred, or agreed to assume or incur, a liability,
                                  obligation or expense (actual or contingent);

UK-2421081-v8                                        - 80 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 86 of 132



                          (2)     acquired or disposed of, or agreed to acquire or dispose of, an asset;

                          (3)     entered into any capital commitment; or

                          (4)     entered into any agreements otherwise than on arm's length
                                  commercial terms;

                 (h)      no BSGR Guinea Group Company has changed its accounting reference
                          period; and

                 (i)      each BSGR Guinea Group Company's accounting records are up to date,
                          in its possession or under its control and are and have at all times been
                          kept in accordance with the applicable standards.

7.10 The Management Accounts have been properly prepared on a basis consistent with the
BSGR Guinea Accounts and provide a fair and accurate view, on an aggregate basis, as at 31
March 2010 of the state of affairs of the BSGR Guinea Group and its assets and liabilities.

Section 8.       Statutory Books

8.1    The statutory books and other records of each BSGR Guinea Group Company required to
be kept by Applicable Law in all relevant jurisdictions are up-to-date and have been maintained
in accordance with all such Applicable Law and comprise complete records of all information
required to be recorded, in each case in all material respects.

8.2    All such statutory books and other records, together with all documents of title which are
necessary for the proper conduct of the business of any BSGR Guinea Group Company are in the
possession or under the control of a BSGR Guinea Group Company, as applicable.

8.3      All such statutory books and other records and books of account accurately and fairly
reflect the transactions and dispositions by each such BSGR Guinea Group Company of its assets,
and each BSGR Guinea Group Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that:

                 (a)      transactions are executed in accordance with management’s general or
                          specific authorization and are recorded as necessary to permit preparation
                          of financial statements in conformity with generally accepted accounting
                          principles and/or International Accounting Standards to maintain
                          accountability of such assets;

                 (b)      access to assets is permitted only in accordance with management’s
                          general or specific authorization; and

                 (c)      the recorded accountability for assets is compared with existing assets at
                          reasonable levels and appropriate action is taken with respect to any
                          differences.

UK-2421081-v8                                        - 81 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 87 of 132



Section 9.       Arrangements between the BSGR Group and the BSGR Guinea Group
                 Companies

9.1     Save as specified in Section 9 and Section 13 of the Disclosure Letter: (i) no contract or
arrangement or other commitment is outstanding between any BSGR Guinea Group Company
and any member of the BSGR Group (where such member of the BSGR Group is not a BSGR
Guinea Group Company); and (ii) no other agreements or arrangements or other commitments
exist between any BSGR Guinea Group Company and any member of the BSGR Group (other
than a BSGR Guinea Group Company).

9.2   No BSGR Guinea Group Company has agreed to guarantee or provide any security or
indemnity in relation to any debt or obligation of any other member of the BSGR Group.

Section 10.      Assets

10.1 Each asset included in the BSGR Guinea Accounts, the ProjectCo Accounts, the Liberia
HoldCo Accounts or the Liberia ProjectCo Accounts or acquired by any BSGR Guinea Group
Company since the BSGR Guinea Accounts Date (other than stock disposed of in the ordinary
course of business) and each asset used by the relevant BSGR Guinea Group Company or which
is in the reputed ownership of the relevant BSGR Guinea Group Company is:

                 (a)      legally and beneficially owned solely by the relevant BSGR Guinea Group
                          Company free from any Encumbrance; and

                 (b)      where capable of possession, in the possession or under the control of the
                          relevant BSGR Guinea Group Company.

10.2 Each BSGR Guinea Group Company owns or has the right to use each of the assets
necessary for the effective operation of its business as currently carried on.

Section 11.      Property

11.1 Section 11 of the Disclosure Letter contains a complete and accurate list of all Properties,
including address and destination, which are occupied and/or used by any BSGR Guinea Group
Company, and accurately states the title under which each such Property is so owned, occupied
or used (as applicable) and, in respect of Properties occupied under verbal arrangements, all
material terms of such occupation.

11.2 All leases or similar agreements relating to the Properties are valid and enforceable
according to their respective terms.

11.3 The Properties are held under leases or similar arrangements. No member of the BSGR
Guinea Group owns any property.

11.4 BSGR have provided in the Disclosure Bundle true and complete copies of all written
lease agreements in respect of, and other relevant written documents relating to, the right of any
member of the BSGR Guinea Group to use the Properties mentioned therein.
UK-2421081-v8                                        - 82 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 88 of 132



Section 12.      Environmental matters

12.1    For the purposes of this Section 12, the following definitions will apply:

                 (a)       Environment means:

                        (i)     land, including, without limitation, surface land, sub surface
                                strata, sea bed and river bed under water (as defined in
                                paragraph (ii) below) and natural and manmade structures;

                       (ii)     water, including, without limitation, coastal and inland waters,
                                surface waters, ground waters and water in drains and sewers;

                       (iii)    air, including, without limitation, air inside buildings and in
                                other natural and manmade structures above or below ground;
                                and

                       (iv)     any and all living organisms or systems supported by those
                                media, including, without limitation, humans;

                 (b)       Environmental Investigation means a governmental investigation or
                           inspection relating to Environmental Matters;

                 (c)       Environmental Laws means all or any international, European, national
                           or local, civil, administrative or criminal law, common law, statutes,
                           statutory instruments, regulations, directives, treaties, statutory guidance,
                           orders, decrees, injunctions, or judgments of a parliamentary government,
                           quasi government, supranational, federal, state or local government,
                           statutory, administrative or regulatory body, court or agency in any part of
                           the world, which relate to Environmental Matters (except in relation to
                           town and country planning or zoning) and which have the force of law and
                           are legally binding on any BSGR Guinea Group Company on or before the
                           date of this Agreement;

                 (d)       Environmental Matters means:

                        (i)     pollution or contamination of the Environment;

                       (ii)     the generation, manufacture, processing, handling, storage,
                                distribution, use, treatment, removal, transport, disposal,
                                release, spillage, deposit or discharge of hazardous substance
                                and/or waste;

                       (iii)    the exposure of any person or other living organism to
                                hazardous substance and/or waste; or



UK-2421081-v8                                        - 83 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 89 of 132



                       (iv)     the creation of any noise, vibration, radiation, common law or
                                statutory nuisance or other damage to, or material adverse
                                impact on, the Environment;

                 (e)      Environmental Permits means any permit, licence, authorisation,
                          permission, approval, consent or registration, issued or granted to, or
                          required by, any BSGR Guinea Group Company on or before the date of
                          this Agreement pursuant to Environmental Laws; and

                 (f)      Hazardous Substance means a natural or artificial substance, organism,
                          preparation or article which (alone or combined with another substance,
                          preparation or article) is capable of causing significant harm to the
                          Environment, or which is prohibited or restricted under Environmental
                          Law (including, without limitation, any waste).

12.2 So far as BSGR is aware, there have not been over the past 3 years and there are not now
any releases or emissions by any BSGR Group Company into the Environment of any Hazardous
Substance from or at any of the Properties or resulting from any activities undertaken by any
BSGR Guinea Group Company in and around any of the Concession Areas or any land relating
to the Liberia Exploration Permits, which releases or emissions constituted or constitute a breach
of Environmental Laws or Environmental Permits. So far as BSGR is aware, no BSGR Guinea
Group Company has disposed of, stored or kept any Hazardous Substance in or under any of the
Properties or in and around any of the Concession Areas or any land relating to the Liberia
Exploration Permits in a manner which constituted or constitutes a breach of Environmental
Laws or Environmental Permits.

12.3 So far as BSGR is aware, each BSGR Guinea Group Company has obtained, and
complied in all material respects with the terms and conditions of, each Environmental Permit.

12.4 Each BSGR Guinea Group Company complies and has complied since their respective
dates of incorporation with all applicable Environmental Laws in all material respects, and no
BSGR Guinea Group Company has received over the past 12 months any written notification
under Environmental Law requiring it, or which is likely to result in a requirement for it, to take
or omit to take any action (including, but not limited to, to make good, re-instate, remediate or
clean up any land or other waterways).

12.5 There is and has, during the period of two years prior to the date of this Agreement, been
no Environmental Investigation concerning any BSGR Guinea Group Company and, so far as
BSGR is aware, none is pending or threatened.

Section 13.      Material contracts

13.1 True and complete copies of all contracts material to each BSGR Guinea Group
Company and/or their respective businesses are attached to the Disclosure Letter at Section 13
(the "Material Contracts"). No Material Contract has been otherwise amended, modified,
waived or supplemented (in whole or in part) at any time. Each Material Contract is valid,
enforceable and binding in accordance with its terms at the date of this Agreement.
UK-2421081-v8                                        - 84 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 90 of 132



13.2 No BSGR Guinea Group Company is in material default under any Material Contract and,
to the knowledge of each BSGR Guinea Group Company, there are no circumstances likely to
give rise to such a default.


13.3 No party with whom any BSGR Guinea Group Company has entered into any Material
Contract is in material default under it and, to the knowledge of each BSGR Guinea Group
Company, there are no circumstances likely to give rise to such a default.


13.4 Entry into and performance by any BSGR Guinea Group Company of this Agreement
and/or any Ancillary Agreement to which it is a party will not result in a material breach of any
provision of any Material Contract to which it is a party.


13.5    No BSGR Guinea Group Company is party to any contract which is or creates:


                 (a)      an agreement, arrangement or obligation entered into other than in the
                          usual course of its business;


                 (b)      an agreement, arrangement or obligation entered into other than by way of
                          a bargain at arm's length and on commercial terms, having regard to the
                          jurisdiction of incorporation of such BSGR Guinea Group Company; or


                 (c)      an agreement, arrangement or obligation restricting such BSGR Guinea
                          Group Company's freedom to operate the whole or part of its business or
                          to use or exploit any of its assets.


13.6 No BSGR Guinea Group Company is party to any Material Contract nor has entered into
any agreement, option, right of first refusal, right of pre emption, third party right or interest
which relates to the sale or distribution of iron ore or any other mineral or similar substance.


13.7 Each document entered into by any BSGR Guinea Group Company relating to the
Liberia Group Transfer constitutes valid, binding obligations on the parties thereto in accordance
with their terms.


13.8 Other than the Royalties Agreement, no BSGR Guinea Group Company has entered into
any royalty, technical services or consultancy agreements under which any BSGR Guinea Group
Company has any outstanding obligations. A true and complete copy of the Royalties
Agreement is contained in Section 13 of the Disclosure Letter and no amendments, modifications,
waivers or supplements (in whole or in part) to the Royalties Agreement have taken place since
its date of execution or effect.
UK-2421081-v8                                        - 85 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 91 of 132



Section 14.      Employees

14.1 Section 14 of the Disclosure Letter includes a complete, up to date and accurate list of all
employees of each of the BSGR Guinea Group Companies and correctly states for each
employee in an anonymized form the department, function/position, date of birth, start of
employment, fixed monthly gross salary and applicable Employee Benefits and there are no
other material terms applicable to their employment.

14.2 No BSGR Guinea Group Company is aware of any proposal to terminate or
circumstances which may lead to the termination of the employment arrangements relating to
any employee.

14.3 Each BSGR Guinea Group Company has no outstanding liability for breach or
termination of any employment contract or consultancy agreement or any breach of any statutory
or regulatory obligations relevant to the relations between it and its current or former directors,
employees, workers or consultants.

14.4 No formal trade union, works council or other employee representative body is
recognized by any BSGR Guinea Group Company for any purpose whatsoever.

14.5 No BSGR Guinea Group Company has any outstanding pension liabilities nor are there
any pension arrangements in place with respect to any employee or director in any BSGR Guinea
Group Company.


Section 15.      Intellectual Property Rights

There are no intellectual property rights which are material to the operation of the business of
any member of the BSGR Guinea Group.

Section 16.      Powers of Attorney

No BSGR Guinea Group Company has given a power of attorney or other authority by which a
person may enter into an agreement, arrangement or obligation on such BSGR Guinea Group
Company's behalf (other than an authority for a director, other officer or employee to enter into
an agreement in the usual course of that person's duties a copy of which is set out at Section 16
of the Disclosure Letter).

Section 17.      Tax

17.1 Within the last three years, or any shorter period of incorporation as applicable in relation
to any BSGR Guinea Group Company, each BSGR Guinea Group Company has paid all
material Tax for which it has been or is liable.

17.2 Within the last three years, or any shorter period of incorporation as applicable in relation
to any BSGR Guinea Group Company, each BSGR Guinea Group Company has made and


UK-2421081-v8                                        - 86 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 92 of 132



accounted to the relevant Tax Authority for any deductions, withholdings or retentions of Tax
which it has been or is required by law to make.

17.3 Within the last three years, or any shorter period of incorporation as applicable in relation
to any BSGR Guinea Group Company, each BSGR Guinea Group Company has properly and
punctually made all material returns, claims, disclaimers, elections, given all material notices and
consents, maintained all material records and supplied all other material information in relation
to Tax which it has been or is required to make, give, maintain or supply or which were assumed
to have been made or submitted in the BSGR Guinea Accounts and all such returns, notices,
records and information were complete and accurate in all material respects.

17.4 There is no material dispute and there has not at any time within the last three years, or
any shorter period of incorporation as applicable in relation to any BSGR Guinea Group
Company, been any material dispute between any BSGR Guinea Group Company and any Tax
Authority and none of them is, or has within the last three years or any shorter period of
incorporation as applicable in relation to any BSGR Guinea Group Company been, the subject of
an investigation by any Tax Authority.

17.5 Each BSGR Guinea Group Company has at all times been resident for any Tax purpose
in its country of incorporation and has not at any time been resident for any Tax purpose in any
other country.

17.6 Apart from the tax provisions in the Basic Agreement to which this warranty 17.6 does
not apply, no Taxation Authority has agreed to operate any special arrangement (being an
arrangement which is not based on a strict and detailed application of the relevant legislation) in
relation to the affairs of any BSGR Guinea Group Company.

17.7 Under Guernsey's current tax regime, BSGR Guinea is liable to income tax in Guernsey
at the company standard rate of zero per cent.

17.8 Each BSGR Guinea Group Company has sufficient records to determine the Tax
consequences that would arise on a disposal or realisation of each asset owned by it.




UK-2421081-v8                                        - 87 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 93 of 132



                                               SCHEDULE 5

                                   LIMITATIONS ON LIABILITY


Section 1.       Time Limits and Notices Applicable to Claims

1.1    BSGR shall not be liable for any Claim unless it receives from Vale written notice, within
60 days of becoming aware of such Claim, containing reasonably specific details of the Claim,
including its nature, a short summary of the relevant facts and Vale's estimate, to the extent
estimable (on a without prejudice basis), of the amount of the Claim:

                 (a)      in the case of a Warranty Claim (other than a Claim for breach of the
                          provisions of Section 8.1 as a result of a breach of a Tax Warranty) or a
                          Claim for breach of the provisions of Section 8.1 as a result of a breach of
                          an Indemnity Warranty, prior to the date which is 24 months from the
                          Completion Date; and

                 (b)      in the case of a Tax Claim, by the date which falls three months after the
                          expiry of the period specified by Applicable Law during which an
                          assessment of that liability to Tax may be issued by the relevant Tax
                          Authority or, if there is no such period, on or before the date which falls
                          seven years after the Completion Date,

provided that there shall be no time limit in case of a Claim for breach of the provisions of
Section 8.1 as a result of a breach of the Debt Free Warranty, the Title Warranty or the Guernsey
Loan Indemnity Claim.

It is agreed and acknowledged that none of the provisions in this Schedule 5 save for those
relating to the giving of notice shall apply to, or limit, a Claim for breach of the Debt Free
Warranty or the Title Warranty or a Guernsey Loan Indemnity Claim.

1.2     The purpose of Section 1.1 above is to provide for notification to BSGR that it is facing a
Claim. It is not intended to permit it to rely on technical defenses to such Claims on the grounds
of insufficiency of notice. Accordingly, no defect in the form of the notice will invalidate the
notice or permit BSGR to allege that Vale has not complied with Section 1.1 of this Schedule 5
except as expressly set out below.

                 (a)      If BSGR believes that a notice that has been given is defective in that it
                          does not comply with Section 1.1 above, it may give notice thereof to Vale
                          within 28 days of the service of such notice and Vale shall have an
                          additional 28 days (whether or not the period specified in Section 1.1 of
                          this Schedule has expired or would expire during such 28 days) to remedy
                          any defects so identified. If no request for any additional information is
                          made, the notification of such Claim pursuant to Section 1.1 shall be
                          deemed to have been properly served for all purposes in this Agreement.

UK-2421081-v8                                        - 88 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 94 of 132



                 (b)      A notice given under Section 1.1. of this Schedule, as supplemented by a
                          response made under Section 1.2(a) of this Schedule, shall only be
                          regarded as being insufficient and therefore not properly given if BSGR
                          can satisfy the arbitrator that it could not reasonably have been expected to
                          understand the general nature of the allegation made, provided that a
                          notice shall not be regarded as being insufficient if the form of the notice
                          reasonably reflects the material which was reasonably available to Vale at
                          the time of the notice.

                 (c)      For the avoidance of doubt, the failure by Vale to reply to a notice under
                          Section 1.2(a) shall not itself invalidate a Claim made hereunder, unless
                          the original notice given by it under Section 1.1 of this Schedule would
                          not itself have been regarded as properly given by reason of Section 1.2(b).

Section 2.       Financial Limitations Applicable to certain Claims

2.1     BSGR shall not have any liability towards Vale for any Claim (other than a Claim under
or for breach of the provisions of Section 8.1 as a result of a breach of the Debt Free Warranty,
the Title Warranty or a Guernsey Loan Indemnity Claim):

                 (a)      unless the amount (or the aggregate amount in respect of two or more
                          claims arising out of the same Event that would otherwise be recoverable
                          from BSGR but for this section 2.1(a) in respect of that claim or those
                          claims) of the liability pursuant to such Claim (but for this Section 2.1 of
                          Schedule 5) exceeds $30,000; and

                 (b)      unless the aggregate amount of the liability for such Claims, when
                          aggregated with the liability of BSGR in respect all Claims not excluded
                          by Section 2.1(a), exceeds $30,000,000,

in which event Vale shall be entitled to claim the whole amount of such Claims and not merely
the excess.

2.2     The aggregate amount of the liability of BSGR for all Claims (other than Tax Claims
under Schedule 10, Claims under or for breach of the provisions of Section 8.1 as a result of a
breach of the Debt Free Warranty or the Title Warranty or a Guernsey Loan Indemnity Claim)
shall not exceed $500,000,000.


Section 3.       Other Limitations

3.1      Any Claim shall (if it has not been previously satisfied, settled or withdrawn) be deemed
to have been withdrawn 12 months after the notice is given pursuant to Section 1 of this
Schedule or, in the case of a Claim that is based upon a contingent liability, 12 months after that
liability becomes an actual liability, unless, in each case, arbitration in respect of such Claim has
been commenced by being referred to arbitration in accordance with Section 16.10. No new

UK-2421081-v8                                        - 89 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 95 of 132



Claim may be made in respect of the same facts, matters, events or circumstances giving rise to
any such withdrawn Claim.

3.2     BSGR shall not be liable for any Claim (other than a Warranty Claim in respect of a
breach of the Title Warranty, the Debt Free Warranty, a Tax Claim under Schedule 10 or a
Guernsey Loan Indemnity Claim) if and to the extent that the fact, matter, event or circumstance
giving rise to such Claim is fairly disclosed in the Disclosure Letter or any document included in
the Disclosure Bundle.

3.3      Save as regards a Tax Claim, if any Claim is based upon a liability which is contingent
only, BSGR shall not be liable to pay unless and until such contingent liability gives rise to an
obligation to make a payment, provided that this paragraph shall not operate to avoid a claim in
respect of such a contingent liability where notice of such claim is given prior to the expiry of the
relevant period specified in Section 1.1 above even if such liability shall only become an actual
liability after the expiry of such period.

3.4     Nothing in this Schedule 5 or Section 11 restricts or limits the general obligations of Vale
or the relevant member of the BSGR Guinea Group at law to mitigate any loss or damage which
Vale or the relevant member of the BSGR Guinea Group may suffer in consequence of any
breach of the terms of this Agreement or any fact, matter, event or circumstance which can be
foreseen to be likely on the balance of probabilities to give rise to a Warranty Claim and it is
agreed and acknowledged that this Section 3.4 shall apply mutatis mutandis to any Indemnity
Warranty Claim.

3.5    BSGR shall not be liable in respect of the amount of any Claim that has been recovered
under a policy of insurance (net of any costs of recovery).

3.6     Other than in respect of a Tax Claim, where Vale or any of its Affiliates is entitled to
recover (whether by insurance, payment, discount, credit, relief or otherwise) from a third party
(other than a member of the BSGR Guinea Group) a sum which indemnifies or compensates
them (in whole or in part) in respect of the Loss which is the subject of a Claim, prior to BSGR
making any payment hereunder, Vale shall take all reasonable steps or proceedings as BSGR
may require (provided that Vale may only be required to appeal against a decision if an opinion
has been obtained from a member of Counsel of at least five years call (on which Vale can rely)
to the effect that on the balance of probabilities such appeal is likely to be successful) to enforce
such right subject to being indemnified to its satisfaction in respect of the costs and expenses in
relation to any such actions, and such actions not being prejudicial or detrimental to the
promotion of the best interests of the BSGR Guinea Group and the development of the Project or,
without prejudice to Section 3.4 above, the business undertaken by any member of the Vale
Group.

3.7     Where BSGR has made a payment to Vale or any of its Affiliates in relation to any Claim
and Vale or such Affiliate has recovered (whether by insurance, payment, discount, credit, relief
or otherwise) from a third party (other than a member of the BSGR Guinea Group) a sum which
indemnifies or compensates Vale or such Affiliate to the extent required by this Agreement in
respect of the Loss which was the subject of such Claim, Vale shall pay to or cause such Affiliate
to pay to BSGR as soon as practicable after receipt of such amount from a third party an amount
UK-2421081-v8                                  - 90 -                                   95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 96 of 132



equal to the lower of (i) the amount BSGR paid to Vale or such Affiliate or (ii) the amount
recovered from the third party by Vale or such Affiliate (in each case such amount being net of
Taxation and less any reasonable costs of recovery).

3.8     BSGR shall not be liable to make any payment to Vale or any of its Affiliates for a Claim
to the extent of any corresponding saving by or net quantifiable financial benefit to Vale or such
Affiliate arising directly from the matter(s) giving rise to such Claim, including the amount (if
any) by which any Tax for which Vale or such Affiliate would otherwise have been accountable
or liable to be assessed is actually reduced or extinguished as a direct result of the matter(s)
giving rise to the Claim, provided that the foregoing shall not (i) interfere with the right of any
party to arrange its affairs (tax or otherwise) in whatever manner it thinks fit; or (ii) oblige any
party to investigate or claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim.

3.9     BSGR shall not be liable for any Claim if and to the extent it is attributable to, or the
amount of such Claim is increased as a result of, any (i) change of Applicable Law (or any
change in interpretation of Applicable Law) after the date of this Agreement, (ii) change after the
date of this Agreement in the rates of Taxation in force at the date of this Agreement or (ii)
change in circumstances (including a Force Majeure Event) after the date hereof, save to the
extent that such change in circumstances arises from an act or omission by BSGR or any member
of the BSGR Group other than an act or omission required by Applicable Law provided that this
Section 3.9 shall not apply to Tax Claims.

3.10 There shall be no entitlement to recover from BSGR damages or obtain payment,
reimbursement, restitution or indemnity more than once with respect to the total amount of an
individual Loss which Vale is entitled to recover from BSGR in accordance with the provisions
of this Agreement.

3.11    With regard to any Claim, BSGR shall have no liability for any loss other than a Loss.

3.12 If a breach of any BSGR Warranty or Indemnity Warranty (other than the Title Warranty
or any of the FCPA Warranties) is capable of remedy, there shall be entitlement to compensation
in respect of such breach if it is not remedied within 120 days after the date on which notice of
such breach is served on BSGR. Without prejudice to its duty to mitigate any Loss, and subject
to Vale (for itself and as agent or trustee for each BSGR Guinea Group Company and each
member of the Vale Group) being indemnified and held harmless by BSGR on demand against
all costs reasonably incurred by Vale, any BSGR Guinea Group Company or any member of the
Vale Group in connection with the provision of such assistance, Vale shall provide all reasonable
assistance to BSGR to remedy any such breach.

3.13 BSGR shall not be liable for any Claim (other than a Tax Claim under Schedule 10) if
and to the extent that, at the date of this Agreement, Daniela Chimisso dos Santos or Alexandre
Monteiro Barbosa da Silva:




UK-2421081-v8                                        - 91 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 97 of 132



                 (a)      was actually aware of the fact, matter or circumstance giving rise to such
                          Claim and should reasonably have appreciated that such fact, matter or
                          circumstance would give rise to such Claim; and


                 (b)      the nature of the Losses which result from such Claim should have been
                          reasonably foreseeable by such person.

3.14 BSGR shall not be liable for any Claim (other than a Tax Claim under Schedule 10) if
and to the extent that Eduardo Ledsham or, solely in respect of environmental or technical
mining matters, Jose Andre Alves was actually aware as at the date of this Agreement of any fact,
matter or circumstance which would entitle Vale to bring a Claim immediately following
Completion.

3.15 Nothing in this Schedule 5 shall have the effect of limiting or restricting any liability of
BSGR in respect of a Claim arising as a result of any fraud or willful concealment on the part of
BSGR.


Section 4.       Limitations exclusive to Environmental Claims


4.1     For the purposes of this Section 4:


                 (a)      Binding Order means a requirement, notification, decree, order or
                          summons issued by a Governmental Entity in accordance with applicable
                          Environmental Laws and which gives rise to an obligation to take action in
                          respect of the clean-up or remediation of Environmental Matters and to
                          comply with Environmental Laws, a failure to comply with which is likely
                          (on the balance of probabilities) to lead to the relevant Governmental
                          Entity taking enforcement action and/or which may result directly or
                          indirectly in the suspension, withdrawal or foreclosure of the Basic
                          Agreement, the Exploration Permits, the Mining Concession or an
                          Environmental Permit or the full or partial shutdown of activities;


                 (b)      Emergency means, as a result of Environmental Matters, any imminent or
                          immediate risk of, or actual, significant damage or harm to the
                          Environment;


                 (c)      Environmental Contamination means (i) the presence of any Hazardous
                          Substance in any soil, surface water and/or groundwater at any of the
                          Properties, any Concession Area or any areas covered by the Liberia
                          Exploration Permits at any time before or on the Completion Date (“Past
                          Contamination”); and/or (ii) the migration of Past Contamination from
                          any of the Properties, any Concession Area or any areas covered by the
UK-2421081-v8                                    - 92 -                                  95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 98 of 132



                          Liberia Exploration Permits before or after the Completion Date, and
                          which, in all cases, is capable of causing pollution, harm or damage to the
                          Environment and/or damage to any buildings or other man-made
                          structures or fixtures on, in or below the land; and


                 (d)      Reasonable Operator means a person acting in good faith and exercising
                          a reasonable level of skill and diligence as would reasonably and
                          ordinarily be expected from a major operator engaged in the same type of
                          business under the same or similar circumstances and conditions as
                          contemplated by this Agreement, and any reference to the standard of a
                          Reasonable Operator herein shall be a reference to such degree of skill and
                          diligence as aforesaid,


provided that capitalized terms not defined in this Section 4 shall have the same meaning as
attributed to them in Section 12 of Schedule 4.


4.2     BSGR shall only be liable for Losses which arise in connection with Environmental
Matters ("Environmental Losses") to the extent that the cause of such Environmental Losses (i)
arises from the action or omission of a member of the BSGR Group, or the BSGR Guinea Group
prior to Completion within the period commencing on 1 April 2006, in relation to Environmental
Losses which were caused in Guinea, and 1 April 2008, in relation to Environmental Losses
which were caused in Liberia, in each case, ending on Completion, or (ii) existed prior to 1 April
2006, in relation to Environmental Losses which were caused in Guinea, and 1 April 2008, in
relation to Environmental Losses which were caused in Liberia, but came to the knowledge of a
member of the BSGR Group or the BSGR Guinea Group prior to Completion and which
company failed to take such steps as a Reasonable Operator would have done having regard to
applicable Environmental Laws.


4.3    BSGR shall have no liability under this Agreement in respect of a Claim for
Environmental Losses to the extent that such Environmental Losses have arisen, been increased,
or caused as a result of:


                 (a)      the introduction of any pathway or receptor after Completion which results
                          in Environmental Matters and/or any other Hazardous Substance
                          migrating or causing harm or damage to human health or the Environment
                          in circumstances where it was reasonably foreseeable that such actions
                          would give rise to the Loss in question and Vale or any of its Affiliates
                          was not acting as a Reasonable Operator; and/or


                 (b)      the carrying-out of any investigation or audit after Completion which is
                          not required to be undertaken (i) under any applicable Environmental
UK-2421081-v8                                        - 93 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 99 of 132



                          Laws, (ii) under formal requirement of a Governmental Entity, (iii)
                          pursuant to any Binding Order, and/or (iv) in an Emergency (unless BSGR
                          has agreed, in writing in advance, to such investigation or audit being
                          carried out (such consent not to be unreasonably withheld or delayed));
                          and/or


                 (c)      any, amendment, variation or voluntary replacement of any Environmental
                          Permit after Completion; and/or


                 (d)      information (in whatever form) voluntarily given after Completion by
                          Vale or any of its Affiliates to a Governmental Entity or third party in
                          circumstances other than: (i) where Vale or any of its Affiliates reasonably
                          believes that there is a reporting requirement under Applicable Laws or
                          any Environmental Permit; (ii) where Vale or any of its Affiliates believes
                          it is prudent to do so to prevent a Loss other than where Vale or such
                          Affiliate was not acting as a Reasonable Operator; (iii) where the
                          information is given as part of a remediation program approved and/or
                          imposed by or under the supervision of a Governmental Entity; (iii) in an
                          Emergency; (iv) where BSGR has previously approved this course of
                          action in writing (such approval not to be unreasonably withheld or
                          delayed); (v) where such information is required to be submitted (or it
                          would be prudent to submit, acting reasonably and with the need to
                          mitigate any actual or potential Losses relating to Environmental Matters)
                          in order to obtain, or procure the amendment, variation, surrender or
                          renewal of, any Environmental Permit; or (vi) where the information has
                          already become publicly available through no fault of Vale or any of its
                          Affiliates.




UK-2421081-v8                                        - 94 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 100 of 132



                                               SCHEDULE 6

                                          VALE WARRANTIES

1.      Vale is validly incorporated, in existence and duly registered under the laws of its
        jurisdiction of incorporation and has full power and authority required under its
        constitutional documents to enter into this Agreement and, where applicable, each of the
        Ancillary Agreements to which it is a party and to conduct its business as conducted at
        the date of this Agreement.

2.      Vale has obtained all corporate authorizations and all other governmental, statutory,
        regulatory or other consents and authorizations required to empower it to enter into and
        perform its obligations under this Agreement and/or any Ancillary Agreement to which it
        is a party where failure to obtain them would adversely affect its ability to enter into and
        perform its obligations under this Agreement and/or any Ancillary Agreement to which it
        is a party and such agreements constitute valid and binding obligations of each such party.

3.      Entry into and performance by Vale of this Agreement and/or any Ancillary Agreement
        to which it is a party will not (i) breach any provision of its memorandum and articles of
        association, by-laws or equivalent constitutional documents or (ii) result in a breach of
        any laws or regulations in its jurisdiction of incorporation or of any order, decree or
        judgment of any court or any Governmental Entity, where any such breach would
        adversely affect its ability to enter into or perform its obligations under this Agreement
        and/or any Ancillary Agreement to which it is a party.

4.      Vale is not insolvent or bankrupt under the laws of its jurisdiction of incorporation,
        unable to pay its debts as they fall due or has proposed or is liable to any arrangement
        (whether by court process or otherwise) under which its creditors (or any group of them)
        would receive less than the amounts due to them. There are no proceedings in relation to
        any compromise or arrangement with creditors or any winding up, bankruptcy or
        insolvency proceedings concerning Vale and no events have occurred which would
        justify such proceedings. No steps have been taken to enforce any security over any
        assets of Vale and no event has occurred to give the right to enforce such security.

5.      In connection with this Agreement, and any Ancillary Agreements, and its obligations
        thereunder:

5.1    Vale has been and is in compliance with any Applicable Sanctions Laws, including
without limitation the US Export Administration Regulations, the US International Traffic in
Arms Regulations, the US Department of Treasury and the Office of Foreign Asset Control's
economic sanctions regulations;

5.2    with regard to the operations of Vale and all matters governed by this Agreement, neither
Vale nor any of its respective directors, officers, employees, persons for whose acts it is
vicariously liable or anyone acting on its behalf have paid, offered, promised or authorized the


UK-2421081-v8                                        - 95 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 101 of 132



payment of money or anything of value, directly or indirectly, to a Government Official while
knowing or having reason to know that any portion of such exchange is for the purpose of:

        (a)      corruptly influencing any act or decision of such Government Official(s) in their
                 official capacity, including the failure to perform an official function, in order to
                 assist Vale or any other person in obtaining or retaining business, or directing
                 business to any third party;

        (b)      securing an improper advantage;

        (c)      corruptly inducing such Government Official(s) to use their influence to affect or
                 influence any act or decision of a Governmental Entity in order to assist Vale or
                 any other person in obtaining or retaining business, or directing business to any
                 third party; or

        (d)      providing an unlawful personal gain or benefit, of financial or other value, to such
                 Government Official(s),

        and no such person has done or procured or induced any person to do any of the
        foregoing; and

5.3     Vale has not taken any action, directly or indirectly, that has resulted in a violation of the
        FCPA, the OECD Convention or any similar laws or regulations, to which Vale or any of
        its respective directors, officers, employees, persons for whose acts it is vicariously liable
        or anyone acting on its behalf is subject.




UK-2421081-v8                                        - 96 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 102 of 132



                                               SCHEDULE 7

                                        BSGR GUINEA GROUP

                              BSG RESOURCES (GUINEA) LIMITED

1.         Registered number:                                               50001

2.         Place of incorporation:                                          Guernsey

3.         Address of registered office:                                    West Wing, Frances House
                                                                            Sir William Place
                                                                            St Peter Port Guernsey
                                                                            GY11GX

4.         Type of company:                                                 Private Limited Liability
                                                                            Company

5.         Issued share capital:                                            100 ordinary shares of USD 1
                                                                            each held by BSGR

6.         Directors:                                                       David Clark, Asher Avidan,
                                                                            Sandra Merloni-Horemans,
                                                                            Marcus Struik

7.         Secretary:                                                       Perla Limited

8.         Accounting reference date:                                       31 December

9.         Auditors:                                                        Ernst & Young




UK-2421081-v8                                        - 97 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 103 of 132



                                        BSGR (LIBERIA) LIMITED

1.         Registered number:                                               AL – 59-60-TIN-411625001

2.         Place of incorporation:                                          Republic of Liberia

3.         Address of registered office:                                    PO Box 10-2198
                                                                            Warren Street
                                                                            1000 Monrovia 10
                                                                            Republic of Liberia

4.         Type of company:                                                 Private Limited Liability
                                                                            Company

5.         Authorised share capital:                                        USD 75,000

6.         Issued share capital:                                            100 ordinary shares
                                                                            representing a total capital of
                                                                            USD 75,000 each held by
                                                                            Liberia HoldCo

7.         Directors:                                                       Iwan Williams

8.         Secretary:                                                       Iwan Williams

9.         Accounting reference date:                                       31 December

10.        Auditors:                                                        Ernst & Young




UK-2421081-v8                                        - 98 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 104 of 132



                               BSG RESOURCES (GUINEA) S.À R.L.

1.         Registered number:                                               RCCM/GC-KAL-
                                                                            M2/024.524/2009
                                                                            (previously RCCM/GC-
                                                                            KAL/013.755A/2006)

2.         Place of incorporation:                                          Republic of Guinea

3.         Address of registered office:                                    Villa André, Coléah Corniche,
                                                                            C/Matam-Conakry, Republic
                                                                            of Guinea

4.         Type of company:                                                 Private Limited Liability
                                                                            Company

5.         Authorised share capital:                                        GNF 5,000,000

6.         Issued share capital:                                            500 ordinary shares of 10,000
                                                                            GNF each held by BSGR
                                                                            Guinea

7.         Directors:                                                       Marcus Struik
                                                                            Asher Avidan

8.         Secretary:                                                       Sandra Merloni - Horemans

9.         Accounting reference date:                                       31 December

10.        Auditors:                                                        Ernst & Young




UK-2421081-v8                                        - 99 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 105 of 132



                              BSG RESOURCES (LIBERIA) LIMITED

1.         Registered number:                                               1429525

2.         Place of incorporation:                                          British Virgin Islands

3.         Address of registered office:                                    Akara Building, 24 de Castro
                                                                            Street
                                                                            Wickhams Cay I, Road Town,
                                                                            Tortola
                                                                            British Virgin Islands

4.         Type of company:                                                 Private Limited Liability
                                                                            Company

5.         Authorised share capital:                                        USD 50,000

6.         Issued share capital:                                            50,000 ordinary shares of
                                                                            USD 1 each held by BSGR
                                                                            Guinea

7.         Directors:                                                       Marcus Struik
                                                                            Margali Management Corp

8.         Secretary:                                                       Sandra Merloni – Horemans

9.         Accounting reference date:                                       31 December

10.        Auditors:                                                        Ernst & Young




UK-2421081-v8                                       - 100 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 106 of 132



                                               SCHEDULE 8

                               LIBERIAN TRANSPORT SOLUTION

1.      Route/Destination – the Liberian Transport Solution must permit the export by rail of
        iron ore from the Concession Areas to (i) initially, the port of Buchanan and (ii)
        subsequently the new port at Didia or any other port agreed by the Parties (collectively (i)
        and (ii), the "Designated Ports").

2.      Scope of Port Works – the scope of the works required to upgrade/construct the
        Designated Ports must have been identified in outline – including extent of dredging and
        construction of new channels, berths and jetties.

3.      Quantity – the Liberian Transport Solution must be capable of permitting the export of
        iron ore from the Designated Ports in at least the following annual quantities: (i) between
        2 and 15 million dry metric tonnes of iron ore per calendar year via the port of Buchanan
        and (ii) 50 million dry metric tonnes of iron ore per calendar year via Didia port or any
        other port agreed by the Parties, with scope for increasing this volume without significant
        additional consent/planning/land requirements up to 80 million dry metric tonnes of iron
        ore per calendar year.

4.      Zogota – acceptable agreements must be reached between the ProjectCo and/or Liberia
        ProjectCo and each of (i) the Liberian Government, (ii) trans-Liberian railway
        concessionaire, (iii) the Buchanan Port concessionaire and (iv) the relevant Government
        Entities in Liberia to ensure that ProjectCo and/or Liberia ProjectCo (as necessary) have
        the right to transport the output of the Zogota mine up to 15 million metric tons per
        annum of iron ore to the Buchanan Port facilities using the Liberian Corridor (trans-
        Liberian concession), which includes the existing railway, and to export such iron ore
        from the Buchanan Port facilities. These agreements should be in place and capable of
        implementation before the first output from the Zogota mine and be sufficient to enable
        the export of the tonnage referred to above throughout the period 2012 to 2016, with an
        option to continue to use such facilities at the discretion of ProjectCo and Liberia
        ProjectCo for transportation and export of iron ore post 2016.

5.      Treaties/Conventions/Legislation – each of the anticipated agreements and/or treaties,
        conventions, concessions and/or pieces of legislation required to be granted or entered
        into or otherwise agreed by or between the Republic of Liberia, the Republic of Guinea
        (and any regional or local Government Entities) must have been identified. An indication
        of the process, timing and scope of such items must have been provided to Vale with
        sufficient notice to permit Vale to evaluate and take a decision regarding the corporate
        structure that will be needed to implement the Liberian Transport Solution, together with
        copies of any communications relating thereto between relevant parties that any member
        of the BSGR Guinea Group has access to. Vale will have the right to determine whether
        the content or proposed content of such agreements and/or treaties, conventions,
        concessions and/or pieces of legislation will be adequate to support the implementation of

UK-2421081-v8                                       - 101 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 107 of 132



        the proposed solution for the duration of the life of the relevant mines in the Concession
        Areas without imposing unacceptable risks on the Project.

6.      Consents – the principal consents and authorisations required to implement the Liberian
        Transport Solution must have been identified along with the granting party, and any
        critical path timing requirements associated with applying for such consents and
        authorisations.

7.      Timetable – the timetable for implementing the Liberian Transport Solution must have
        been identified, including critical path items to the extent that this can be constructed
        from current information. The Buchanan port component of the Liberian Transport
        Solution will need to be available to the Project within a timescale that enables
        compliance with the requirements of the Basic Agreement.




UK-2421081-v8                                       - 102 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 108 of 132



                                               SCHEDULE 9


                                         FEASIBILITY STUDY

The Feasibility Study will be carried out in relation to Blocks 1 and 2 of the Simandou
Concession Area (see figure 1).

The Feasibility Study will be developed following the principles described by the Front End
Loading (FEL) Methodology and will follow the schedule presented in the figure 2.

As the period of time expressed in the Base Agreement for the conclusion of the aforementioned
Feasibility Study is very restrictive (December 2011), it was agreed between Vale and BSGR
that for Blocks 1 and 2 a FEL1 study will be carried out. Following this strategy will allow
ProjectCo to satisfy the Guinea Government's expectations without infringing the deadline
specified in the Base Agreement.

However Vale, as agreed with BSGR, will be also conducting a FEL3 study for the area called
“The Gaff” which is located in the center-southern portion of Blocks 1 and 2.

FEL is the process by which Vale achieves a detailed definition of a given project during the
planning phase, with the purpose of minimizing the risks and maximizing the investor’s return. It
is an efficient instrument for executive decision driving predictability, accountability,
transparency and competitiveness to projects.




UK-2421081-v8                                       - 103 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 109 of 132



FRONT - END LOADING DEVELOPMENT

In the FEL1 phase a clear set of deliverables is associated (Attachment 1).

FEL 1 MAIN ACTIVITIES

This stage aims at identifying, developing and evaluating investment opportunities by means of
business attractiveness analysis.

Main FEL 01 activities are:

•    Value creation through the identification of business opportunities in planning, commercial,
     operations, safety and environment areas, among others.

•    Selection of technology and, in mining projects, campaigns to point out resources /reserves
     and determine acceptable product specifications.

•    The business plan (also called business case) is done by exploiting to the fullest the
     identification and characterization of technical alternatives for the project.

•    Preliminary selection of related alternatives in order to eliminate those that do not
     objectively impart sustainability to the project or that introduce fatal risks, volume of
     pointed resources /reserves, technological, social-environmental and political aspects,
     among others.

Attachment 1 highlights FEL 1 deliverables, for each project management area, as well as, the
activity flow chart.

FEL 3 MAIN ACTIVITIES

The main FEL 03 activities are:

•     Basic engineering development supported by real geology investigations and surveying,
      geotechnics, hydrogeology, hydrology, topography data, and so on. The objective is to
      deepen scope detailing level and definition, cost, implementation planning and scheduling
      as preparation for the project execution phase.

•     Conclusion of the project executive report.

•     The execution plan.

•     The procurement plan.

Attachment 2 highlights FEL 3 deliverables, for each project management area, and their
respective minimum number of items to be checked, as well as, the activity flow chart.



UK-2421081-v8                                       - 104 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 110 of 132




                                   Figure 1 – Block 1 and 2 areas




                    Figure 2 – Feasibility Study Preliminary Schedule - FEL 1



UK-2421081-v8                                       - 105 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 111 of 132
ATTACHMENT 1 – FEL 1 Deliverables


1. Planning and Control

    1.1. Project definition
        1.1.1. Business objective's and project objective´s formal statement.
        1.1.2. Executive report.

    1.2. WBS (Work Breakdown Structure)
        1.2.1. Preliminary scope for several project areas (e.g. mining, logistics, process, etc.).

    1.3. Schedule
        1.3.1. Main milestones.

    1.4. CAPEX
        1.4.1. Preliminary CAPEX definition.
        1.4.2. Contingency/allowance estimatives considering historical data for similar projects.

2. Engineering

    2.1. Site conditions
        2.1.1. Preliminary soil characterization - geotechnical drilling/hydrogeologic, topography,
              bathymetric evaluation.
        2.1.2. Environmental conditions preliminary survey - pluviometry, winds, temperature, tides and
              stream.

    2.2. Resources and reserves
        2.2.1. Geological model assumed based on regional and local geology, geophysical and hole
              drilling interpretation and comparison with similar deposits.
        2.2.2. Geotechnical evaluation.
        2.2.3. Hydrogeological study.
        2.2.4. Hydrological model.
        2.2.5. Preliminary mineralogical and technological characterization.

    2.3. Mining plan
        2.3.1. Choice of possible scenario for the mining plan (mining method, geotechnical and
              technological parameters assumed based on similar operations, preliminary layout with the
              location of waste stockpiles, preliminary LOM, equipment and infra-structure fleet based on
              similar operations Mine geometry, sequence of exploitation and preliminary mathematical
              pit.

    2.4. Engeneering
        2.4.1. Identification and pre-selection of technology and process rules available.
        2.4.2. Process, utilities and tailings block diagram.
        2.4.3. Demand estimate and verification of the availability of energy.
        2.4.4. Preliminary plot plan and general layout.
        2.4.5. Main equipment´s preliminary list.

3. Economic Evaluation and Market

    3.1. OPEX
        3.1.1. Total operating cost based on index or analogies.

    3.2. Market analysis
           3.2.1.1.     Product description.


UK-2421081-v8                                       - 106 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 112 of 132
ATTACHMENT 1 – FEL 1 Deliverables


    3.3. Economic evaluation and project feasibility
        3.3.1. NPV sensitivity´s preliminary analysis (price, cost, taxes, ore grades, logistics, etc).
        3.3.2. Definition of main feasibility indicators for the business plan (Discounted Pay Back, NPV,
               IVP, NPV/IVP and IRR), considering the options of scalability and flexibility.

4. Risk Management

    4.1. Risk analysis

5. Communication Management

    5.1. External communication
        5.1.1. Matrix of external stakeholders including: roles, impacts, extent, perception, main
              interests, etc.
        5.1.2. Institutional positioning and key messages.
        5.1.3. Speech alignment with the field team ("speak the same language"), script (speech)
              update with main Q&A (Questions and Answers).
        5.1.4. Define communication team´s structure.
        5.1.5. Definition and execution of social communication program.

    5.2. Internal communication
        5.2.1. Project internal communication plan.

6. Health, Safety, Environment and Community

    6.1. Health and safety legal requirements
        6.1.1. Identification and analysis of health and safety legal requirements.

    6.2. Environmental studies and permitting process
        6.2.1. Definition of the permitting strategy (including political and institutional actions).
        6.2.2. Socio-environmental characterization and preliminary environmental assessment.

7. Land Management

    7.1. Right of use of land
        7.1.1. Preliminary land´s survey required for the project.
        7.1.2. Mineral research rights.

8. Team and Organizational

    8.1. Project organizational chart.




UK-2421081-v8                                       - 107 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
                                         Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 113 of 132
ATTACHMENT 1 – Activity Flowchart



                                                                                          Identify key external                     Identify issues for          Prepare preliminary plan
                                                                                          stakeholders                              future discussions           for handling social and
                                                                                                                                                                 environmental issues


                                                                                          Identify any potential
                                                                                          biodiversity and
                                                                  Prepare outline of      ecosystem issues                          Define social and            Prepare
                                                                  social, political and                                             environmental                environmental
                                                                                                                                    studies scopes                                                   A
                                                                  environmental plan                                                                             permit strategy
                                                                                          Identify environmental
                                                                                          regulatory requirements

                              Alignment with
  Project Definition
                              Corporative
                                                                                          Identify legal Health and
                              Strategic Planning
                                                                                          Safety requirements




                                                                  Determine industry                          Identify                         Conduct initial            Conduct initial
                                                                  norms                                       competitive                      screening of               evaluation
                                                                                                              technology                       technology
                                                                                                              alternatives                     alternative
                                                                                                                                                                                                     B
                                                                                                              Identify potential
                                                                                                              locations



                                            Prepare resources
     From exploration phase                                                                                           Evaluation of Mineral Resource
                                            estimating strategy                                                                                                                                      C




UK-2421081-v8                                                                             - 108 -                                                                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                        Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 114 of 132
ATTACHMENT 1 – Activity Flowchart




                                                                                                                   Define high level
                                                                                                                    schedule and
                                                                                  Define business                     milestones
                                                                                  objectives;
                                                                                  Define project objectives;
                                                                                  Project scope statement          Define preliminary
                                                                                  (preliminary);                   project investment
                     A                                                                                                                               E
                                                                                  * Considering project
                                                                                  assumptions and
                                                                                  restrictions.
                                                                                                                   Define preliminary
                                                                                                                    operational cost

                                Select competitive
                    B           technology and location
                                options




                    C                                                 Ore body definition process




UK-2421081-v8                                                                         - 109 -                                                            95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 115 of 132
ATTACHMENT 1 – Activity Flowchart




                                                                                              Model to be run on a project
                                                                                              basis and should generate
                                                                                              project sensitivity analysis for
                                                                                              variations in model variables
                                                                                              including capital cost and
                                                                                              schedule



                                           Consolidate inputs for                 Run economic                                   Submit the approval request to the
                                           economic model and                    models (includes                                             board
                         E
                                                 analysis                        decision and risk
                                                                                     analysis)



                                                   Data




                                                Input from
                                              Logistic, Port,
                                             Energy, Utilities,
                                              Infrastructure




UK-2421081-v8                                                                      - 110 -                                                                            95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 116 of 132
ATTACHMENT 2 – FEL 3 Deliverables


1. Planning and Control

    1.1. Project definition
        1.1.1. Formal update (if applicable) of business objectives and project objectives - with
                sponsor agreement.
        1.1.2. Issue the executive report.


    1.2. WBS (Work Breakdown Structure)
        1.2.1. Complete WBS (Work Breakdown Structure) covering the whole project scope,
                detailed to the 3rd level minimum (physical areas, sub-areas and assets).


    1.3. Schedule
        1.3.1. Complete set of milestones, including permits, major procurement activities,
                construction, and startup, detailed activities for execution (sufficient to assure the
                level of control expected).
        1.3.2. Detailed tie-ins schedule - with operations and maintenance agreement.
        1.3.3. Resource-loaded schedule with: activities relationship, main activities loaded with
                real quantities and resources (from basic engineering), activities duration according
                to productivity indices, procurement activities based on bidding quotes.
        1.3.4. Critical path review and schedule baseline.


    1.4. CAPEX
        1.4.1. Project accounting plan.
        1.4.2. References and exchange rates applied royalties and taxes estimate.
        1.4.3. Cost of equipment based on quotation, cost estimate for each package, including
                detailed engineering, civil works, erection and assembling, commissioning and
                startup.
        1.4.4. Investment       definition such as:           safety, environmental issues, workforce
                development, operational and maintenance training, and logistics.
        1.4.5. Definite estimate for infrastructure (permanent and temporary): access, fueling,
                workshops, power supply, water supply, IT, telecom, etc.
        1.4.6. Confidence level used for CAPEX definition based on risk analysis results.
        1.4.7. Contingency/allowance for final CAPEX.


UK-2421081-v8                                       - 111 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 117 of 132
ATTACHMENT 2 – FEL 3 Deliverables




    1.5. Physical, economical and financial control structure
        1.5.1. Baseline of the physical-economic schedule, procedures for review and control,
                budget and contingency work out.
        1.5.2. Structure of the economic-financial control system integrated with the physical
                schedule, follow up reports and responsibilities.


    1.6. Project execution plan (PEP)
        1.6.1. Definite PEP.


    1.7. Change management plan
        1.7.1. Change management plan for construction phase.


    1.8. Project validation
        1.8.1. Report on project compliance issued by the decision support team.


2. Engineering


    2.1. Site conditions
        2.1.1. Geotechnical data sufficient for definition of earthmoving quantities, foundations
                and drainage system.


    2.2. Resources and reserves
        2.2.1. Geological model shall be enough to support mine plan, incorporated all data
                with lateral and depth extension of deposit defined. This model shall include
                complete drilling data interpretation, mineralogical and metallurgical test work data,
                mineralization control factor and geological plan defined.
        2.2.2. Final geotechnical model based on detailed discontinuity mapping, geological
                modeling, considerations about the effect of detonations and the presence of water
                in discontinuities. Parameters proved by tests on non deformed samples and
                samples obtained from holes from geotechnical drilling (including geotechnical
                logging). Strains and stability analysis with adequate degree of definition to subside



UK-2421081-v8                                       - 112 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 118 of 132
ATTACHMENT 2 – FEL 3 Deliverables


                the mining. And sequencing plan, including risk analysis, structural and rock strain
                model in 3D, virgin strains determined by geotechnical tests.
        2.2.3. Final hydrogeological model with flow parameters and underground water
                characterization obtained from wells and monitoring, groundwater level determined
                from piezometers, water flow analysis and distribution of poro pressure using an
                appropriate empiric model, clear definition of groundwater flow, including all
                aquiferous, water levels, porosity, permeability and poro pressure, integration of
                information from geotechnical model and mining plan. Hydrogeological Monitoring
                Plan and tests completed.
        2.2.4. Final hydrological model with detailed definition of the area drainage, including
                differential soil permeability, vegetation, bay shape and inclination, water courses
                and main effluents, soil conditions during raining periods, concentration period, etc,
                definition of best alternative for water impounding and treated tailings dam,
                weathering and alteration regimes, rain precipitation rate and fluviometric data
                obtained from weather, pluviometrical stations installed on site, with final statistical
                analysis of the data obtained, integration of information with geology, geotechnical
                parameters, mine planning and environment, risk analysis.
        2.2.5. Whole ore for cash flow period classified as, at least, resource measured and
                indicated, audit on reserves by a third party.
        2.2.6. Execution phase plan, including drilling, sampling, tests, QA/QC and logging.
        2.2.7. Definite mineralogical and technological characterization, including pilot plant and
                industrial test.


    2.3. Mining plan
        2.3.1. Mine plan including: final layout, detailed schedule, environment management
                plan, mining sequence, monthly plan for the first year, six-months plan for the next
                four years and a five year plan for the rest of the LOM, closure plan, blasting plan,
                equipment maintenance strategy, mine drainage plan and safety plan.


    2.4. Engineering
        2.4.1. Design criteria for basic design.
        2.4.2. Process detailed description.
        2.4.3. Heat and mass balance, utilities balance and final process flow diagrams.

UK-2421081-v8                                       - 113 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 119 of 132
ATTACHMENT 2 – FEL 3 Deliverables


        2.4.4. Utility systems and equipment complete specifications, estimate of concrete
                and/or steel structures, loading and anchoring plan.
        2.4.5. Load and demand studies, short circuit and load flow studies, one-line diagram
                (general and for each area), ensure power demand compliance.
        2.4.6. Definite drawings and design, plot plan, general layout, mechanical layout
                including: location of industrial facilities, temporary installations, access, roads,
                railways, transmission line route, piping routes, IT, automation and telecom
                networks.
        2.4.7. Piping and instrumentation diagrams (P&ID's).
        2.4.8. List of mechanical, electrical, industrial automation and telecom equipment.
        2.4.9. List of material (piping, mechanical, electrical, industrial automation, telecom),
                instruments, line and cable list and other special material.
        2.4.10. Definite configuration diagrams for control, supervision and telecom systems,
                including control logic and I/O list.
        2.4.11. Final take-off worksheets for each discipline.
        2.4.12. Technical request for equipment supply, material, systems, civil works and
                services, including general specs, technical specs, data sheets, typical details,
                standards and engineering symbology.
        2.4.13. Basic design review by maintenance, operation, construction and safety teams.
        2.4.14. Definition of operational cycles, validated by the operation team; definite
                nameplate capacity and operational performance goals, validated by the operation
                and maintenance teams.
        2.4.15. Scalability and flexibility attributes of the basic design, revised and approved by
                operation and maintenance teams.
        2.4.16. Basic design.


    2.5. Maintenance strategy
        2.5.1. Definition of maintenance strategy and spare parts, both validated by the
                maintenance team.


3. Economic Evaluation and Market


    3.1. OPEX

UK-2421081-v8                                       - 114 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 120 of 132
ATTACHMENT 2 – FEL 3 Deliverables


        3.1.1. Definition of complete cost framework. Estimate basis, data sources, exchange
                and commodities variation handling.
        3.1.2. Operating costs definition based on the complete cost structure, given by
                calculation spreadsheets (process flowchart,), maintenance cost of main equipment.
        3.1.3. Review the logistic costs and taxes concerning the selected alternative.
        3.1.4. Survey the effects of nominal capacity and availability of the alternative selected
                on operating costs.


    3.2. Market analysis and strategic alignment
        3.2.1. Update market risk analysis.
        3.2.2. Update marketing strategy.
        3.2.3. Update product description.


    3.3. Economic evaluation and project feasibility
        3.3.1. Update sensitivity's analysis of NPV.
        3.3.2. Complete feasibility analysis, including ultimate indicators, variation analysis,
                NPV probability and sensitivity analysis, considering scalability and flexibility
                options.


4. Procurement


    4.1. RFQ´s
        4.1.1. RTs of main equipment and services, main RFQs.


    4.2. Procurement plan
        4.2.1. Procurement plan, according the procurement planning handbook, including:
                project risk management plan, communication plan for bidders, suppliers,
                contractors   (added     to    project   communication        plan),    package      summary,
                procurement and contracting strategy, criteria for previous qualifying, vendor-list.




5. Risk Management



UK-2421081-v8                                       - 115 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 121 of 132
ATTACHMENT 2 – FEL 3 Deliverables


    5.1. Risk analysis
        5.1.1. Evaluation of project risks.
        5.1.2. Critical analysis of the risk evaluation.


    5.2. Risk management plan
        5.2.1. Detailed risk management plan for the project life cycle, resulting in an effective
                elimination of fatal flaws.


    5.3. HazOp
        5.3.1. HazOp.
        5.3.2. Review standards and operational procedures for basic/detailed design.
        5.3.3. Structure for operational risks control and monitoring: team, roles and
                responsibilities, procedures, audits, type of reports, etc.


6. Communication Management
    6.1. External communication
        6.1.1. Stakeholder matrix.
        6.1.2. SWOT analysis.
        6.1.3. Institutional positioning and key messages.
        6.1.4. Speech alignment with the field team ("speak the same language"), update Q&A.
        6.1.5. Update communication team structure.
        6.1.6. Social communication program - community mobilization plan, communication
                program for environmental permits.


    6.2. Internal communication
        6.2.1. Stakeholder matrix.
        6.2.2. Review the project’s internal communication plan.




7. HSEC (Health, Safety, Environment and Community)


    7.1. Health and safety legal requirements
        7.1.1. Re-evaluation of applicable legislation.

UK-2421081-v8                                       - 116 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 122 of 132
ATTACHMENT 2 – FEL 3 Deliverables




    7.2. Health and safety management plan
        7.2.1. Definition of health and safety key performance indicators (KPI’s) for execution
                and operations.
        7.2.2. Definition of the training program (execution and operations).
        7.2.3. Complete HazOp - see risk management
        7.2.4. Definition of health and safety policies for execution phase: corporate safety
                procedures, need for specific safety procedures for erection, requirements for
                contracting.
        7.2.5. Definition of the structure for controlling and monitoring operational risks (team,
                roles and responsibilities, audit process, reports, etc).


    7.3. Environmental studies and permitting process
        7.3.1. Negotiation of compensatory actions associated with environmental permit.
        7.3.2. Development of the environmental control plan.
        7.3.3. Previous license (if applicable), application for installation license.
        7.3.4. Definition of a specific socio-economical management plan for the project.
        7.3.5. Environmental management plan for the execution phase.


8. Land Management


    8.1. Right of use of land
        8.1.1. Final documents for land purchase/lease/right of use.


9. Team and Organizational


    9.1. Project organizational chart.
        9.1.1. Project construction team selected.
        9.1.2. Roles and responsibilities' matrix for execution.
        9.1.3. Updated project organizational chart.


    9.2. Defining the human resources for execution and operation
        9.2.1. Integrated human resources plan.

UK-2421081-v8                                       - 117 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 123 of 132
ATTACHMENT 2 – FEL 3 Deliverables




10. General


    10.1.        Insurance
Insurance plan including values, schedule, responsibilities and scope.




UK-2421081-v8                                       - 118 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
                                           Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 124 of 132
ATTACHMENT 2 – Activity Flowchart




                Project team should include representatives from
                key functions:
                - Planning and Control;
                - Engineering specialists;
                - Cost estimating;
                - Operations;
                - Maintenance;
                - Construction Manager
                - Representatives from business Unit (mine,
                beneficiation, logistics, energy/utilities).



    Complement project                  Update roles and             Update internal              Develop change
          team                          responsibilities           communication plan             management plan              A
                                            matrix




UK-2421081-v8                                                                           - 119 -                                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 125 of 132
ATTACHMENT 2 – Activity Flowchart




                                                                 VIPs to consider in FEL 3:
                                                                 - Reliability simulation
                                                                  - Constructability reviews
                                                                  - 3D CAD
                                                                  - Value Engineering


                               Implement selected VIPs in design development, based on
                               the VIPs plan developed in FEL 2                                                                                         B




                               Detailed Work Breakdown
                               Structure (WBS) for the                                                                                                  C
                               Execution Phase



                               Procurement process for Basic                Alignment of expectations with
                               Engineering study                            Basic Engineering contractor

                A

                               Establish plan for monitoring
                               and control of contractors                                                                                               D




                               Update Stakeholders Matrix                     Update government /
                                                                              community relations plan                    Permitting process            E




                                                                                         Evaluation of Mineral Resource
                                                                                                                                                        F




UK-2421081-v8                                                                            - 120 -                                                     95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                           Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 126 of 132
ATTACHMENT 2 – Activity Flowchart




                                        VIPs implementation
  B                                     plan



  The FEL 3 engineering study
  should be led by the owner team
                                        Develop tests and     Complete site analysis (soil     Definitive Plot Plan   Complete site review   Develop VIPs in
  and will frequently involve outside   simulations           borings, hydrological, and       and layouts                                   accordance to the
  contractors                                                 geotechnical studies)                                                          plan


                                        Finalize process      Review site for contamination    Develop P&IDs          Develop single line    Review safety and            Approve Basic Engineering
      Develop Basic                     flow diagrams         removal requirements (if                                electrical drawings    fire control systems
      Engineering study                                                                                                                                                   (operational and maintenance
                                                              applicable)
                                                                                                                                                                          team)


                                        Develop definitive    Definitive material take-offs    Develop H&MB           Synergies with other   Scale up study
                                        equipment list                                                                project or operation




                                                                                                                                                            Develop            Develop
  C                                                                                      Resource-load Schedule                                            interfaces          commissioning and           G
                                                                                                                                                        management plan        start-up plan


  D                                                                                      Monitoring and controls                                                    Interface within other projects and current
                                                                                                                                                                    operations


  E                                                                                Environmental licensing process                                                                                         H




  F                                                                                    Orebody definition process                                                                                          I




UK-2421081-v8                                                                                   - 121 -                                                                                      95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                                 Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 127 of 132
ATTACHMENT 2 – Activity Flowchart




                                                                 Complete formal                            Finalize Health and
                                                                 process hazards                            Safety plan
                                                                 review (HAZOP)
                                                                 with operations                                                                            Main business indicators:
                                                                                                                                                            NPV, IRR and discounted
           Detailed                                                                                                                                                         payback
           operational cost
           (OPEX)                                                                        Review all
                                                                                         management
                                                                                         plans according                          Finalize detailed   Finalize integration
                                                                                         to the actions                           CAPEX (including                              Update
           Detailed investment                                    FEL 3 risk                                Finalize schedule                         between physical
                                                                                         defined during                           allowance and                                 economic
           cost (CAPEX)                                           assessment                                and generate its                          and financial                                   J
                                                                                         the Risk                                 contingency)                                  model on
                                                                                                            baseline                                  schedule
                                                                                         Assessment                                                                             project basis

           Authorization to                  Lands acquisition
           lands purchase                    process started


  G
           Develop definitive
           Procurement Plan


           Define the workforce for
           execution and operation (hiring
           and training strategies)


           Develop Insurance
           plan



   I

           Receive Previous           Develop the                 Request Installation
   H       Permitting                 Environmental               Permitting
                                      Control Plan




UK-2421081-v8                                                                                     - 122 -                                                                               95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
                                          Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 128 of 132
ATTACHMENT 2 – Activity Flowchart




                                                    The following areas should take part of PEP definition:
                                                    - Business
                                                    - Strategic planning
                                                    - Construction
                                                    - Communications
                                                    - Social area
                                                    - Human resources                                                                            Recycle
                                                    - Legal
                                                    - Health, Safety and Environmental
                                                    - Public Relations




          Define the key performance   Finalize Project           Update FCE (project           Develop Executive   Project assessment and       Gate 3
          indicators (KPIs) for the    Execution Plan (PEP)       charter)                      Report              issues to support the                       Submit the approval
   J                                                                                                                                           Gatekeeper
          execution phase                                                                                           tollgate process                            request to the board
                                                                                                                                                decision




                                                                                                                                             Shelve or Cancel




UK-2421081-v8                                                                                     - 123 -                                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 129 of 132



                                              SCHEDULE 10

                                            TAX COVENANT


Section 1.       Covenant


1.1      The Parties agree that BSGR shall pay, in each case, on demand (at Vale's election) either
(i) to Vale, an amount equal to the Relevant Ownership Percentage of the aggregate amount of;
or (ii) to the relevant BSGR Guinea Group Company, an amount equal to 100 per cent. of the
aggregate amount of:


                 (a)      each relevant BSGR Guinea Group Company's liability for Tax, in each
                          case, which arises:


                          (i)     in consequence of an Event occurring or being deemed to have
                                  occurred on or before Completion; or


                          (ii)    in respect of or by reference to any income, profits or gains which
                                  were, or were deemed to be, earned, accrued or received on or
                                  before Completion or in respect of a period ending on or before
                                  Completion;


                 (b)      Tax in respect of which Vale would have been able to make a Claim under
                          this Agreement but which is not payable in consequence of the utilization
                          of any relief arising to a BSGR Guinea Group Company or Vale or a
                          member of the Vale Group after Completion; and


                 (c)      Tax which (on the basis of the rates prevailing on the date of this
                          Agreement) would have been saved by the relevant BSGR Guinea Group
                          Company but for the loss, reduction, modification or cancellation of a
                          relief shown as an asset in, or otherwise taken into account in, the BSGR
                          Guinea Accounts in consequence of an Event occurring on or before
                          Completion, or the non-availability or non-existence of such a relief,


in each case whether or not such Tax is or would have been chargeable against or attributable to
another person and whether or not any amount in respect thereof is recoverable from any other
person.



UK-2421081-v8                                       - 124 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 130 of 132

Section 2.       Exclusions and Limitations


2.1     No liability shall arise under Section 1 of this Schedule 10 or under the Tax Warranties to
the extent that:


                 (a)      such liability to Tax was discharged unconditionally and in full prior to
                          Completion;


                 (b)      any relief arising to a BSGR Guinea Group Company as a result of an
                          Event before Completion was available to mitigate or relieve such liability
                          to Tax;


                 (c)      provision or reserve for such Event was made in the BSGR Guinea
                          Accounts;


                 (d)      such Tax arises or is increased as a result of:


                          (i)    a change in Tax rates or in legislation, law, directive or legislative
                          requirement made after Completion; or


                          (ii)   change or withdrawal after Completion of any previously
                          published practice or concession of any Tax Authority;


                          in either case with retrospective effect;


                 (e)      such Tax arises as a result of the terms, conditions and provisions of the
                          Basic Agreement in respect of Tax being breached or deemed to be
                          breached, amended or deemed amended, revoked, invalid or void or
                          deemed revoked, invalid or void, in each case after Completion (whether
                          or not deemed to be before Completion) or being applied after Completion
                          in a manner which would not on any reasonable interpretation of the Basic
                          Agreement as at the date of this Agreement have resulted in such Tax;


                 (f)      such Tax would not have arisen but for a voluntary act or transaction
                          carried out by Vale or a BSGR Guinea Group Company after Completion
                          (including those acts or transactions carried out pursuant to this
                          Agreement, the Liberia Exploration Permits, the Guinea Exploration
                          Permits, the Ancillary Agreements, the Basic Agreement, the Material
                          Contracts, the Mining Concession and the Royalties Agreement); or

UK-2421081-v8                                       - 125 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 131 of 132

                 (g)      recovery of such Tax is made under the Warranties or has already been
                          made under this Schedule 10.


2.2     The exclusions in Section 2.1(a)-(g) of this Schedule 10 shall also operate to limit or
reduce the liability of Vale in respect of claims under the Tax Warranties and in any case when
the provisions of this Schedule 10 conflict with the other provisions of the Agreement which
apply in respect of claims under this Schedule or under the Tax Warranties then the provisions of
this Schedule 10 shall prevail.


Section 3.       Conduct of Claims


3.1     BSGR shall be entitled, at its expense, to resist any Tax Claim under this Schedule for
and on behalf and in the name of the relevant BSGR Guinea Group Company which is or could
relate to Tax liability for which BSGR has agreed it will be liable under Section 1 of this
Schedule 10 if the Tax Claim is not successfully defended, subject to the remaining provisions of
this Schedule 10.


3.2     If Vale or a BSGR Guinea Group Company becomes aware of a Tax Claim under this
schedule Vale shall give written details of the relevant matters to BSGR as soon as reasonably
practicable and in any event within 15 Business Days.


3.3  Vale shall (and where relevant, shall procure that the relevant BSGR Guinea Group
Company shall):

          (a)    take such action as BSGR may reasonably request in writing to avoid, dispute,
                 defend, resist, appeal or compromise any Tax Claim (a "Disputed Tax Claim"),
                 subject to BSGR agreeing (to Vale's reasonable satisfaction) to indemnify Vale or
                 the relevant BSGR Guinea Group Company against the Tax and any costs which
                 it may reasonably and properly suffer or incur as a result of taking such action;

          (b)    make available to BSGR such persons as BSGR may reasonably require and all
                 such information as may be available and as may reasonably be requested by the
                 BSGR for avoiding, disputing, resisting, appealing, compromising or contesting
                 any such Tax Claim; and

          (c)    not accept or pay or compromise any such Tax Claim without the BSGR's prior
                 written consent.


3.4     BSGR shall:

          (a)    keep Vale fully informed of all matters relating to the Disputed Tax Claim and
                 deliver to Vale copies of all correspondence relating to the Disputed Tax Claim;


UK-2421081-v8                                       - 126 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
       Case 1:19-cv-03619-VSB Document 4-2 Filed 04/24/19 Page 132 of 132

          (b)    obtain Vale's prior written approval (not to be unreasonably withheld or delayed)
                 to:

                 (i)      the appointment of solicitors or other professional advisers; and

                 (ii)    the content and sending to a Tax Authority of each communication
                 (written or otherwise) relating to the Disputed Tax Claim; and

          (c)    obtain Vale's prior written approval (not to be unreasonably withheld or delayed)
                 to:

                 (i)      the settlement or compromise of the Disputed Tax Claim; and

                 (ii)   the agreement of any matter which is likely to affect the amount of the
                 Disputed Tax Claim or the future liability of Vale, BSGR Guinea or a BSGR
                 Guinea Group Company in respect of Tax.


3.5     BSGR's rights under Section 3.1 of this Schedule 10 cease if it fails to comply with any
of its obligations under Section 3.4 of this Schedule 10, or it:

          (a)    takes corporate action, or other steps are taken or legal proceedings are started for
                 its winding up, declaration as an désastre, dissolution, administration or re-
                 organisation or for the appointment of a receiver, administrator, trustee or similar
                 officer of it or of any of its assets; or

          (b)    is unable to pay its debts as they fall due, starts negotiations with a creditor with a
                 view to the general readjustment or rescheduling of its indebtedness or makes a
                 general assignment for the benefit of, or a composition with, its creditors.


3.6     BSGR is to pay any required sum under Section 1 of this Schedule 10 on the later of the
date five Business Days before the date on which the relevant BSGR Guinea Group Company
will finally be liable to pay the Tax (or would have been so liable if such Tax is not payable due
to the utilisation of a Relief) in respect of the relevant Tax Claim unless such Tax is required by
a Tax Authority to be paid before such time (in which case BSGR shall pay such sum five
Business Days before the date on which the relevant BSGR Guinea Group Company is required
to pay the Tax), and the date five Business Days following the date on which written notice
setting out the amount due is received by BSGR from Vale.




UK-2421081-v8                                       - 127 -                                           95-40469850
This page is part of the Joint Venture and Framework Agreement entered into as of 30 April 2010 by and between
BSG Resources Limited and Vale S.A.
